Exhibit 10.17
$15,000,000
SENIOR SECURED SUPER PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT

Dated as of December 23, 2009
among
TLC VISION (USA) CORPORATION
TLC VISION CORPORATION
TLC MANAGEMENT SERVICES INC.
each as a debtor and a debtor in possession and as joint and several Borrowers
and
THE GUARANTORS NAMED HEREIN
as Guarantors
and
THE LENDERS NAMED HEREIN
as Lenders
and
CANTOR FITZGERALD SECURITIES
as Collateral Agent and Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01. Certain Defined Terms
Section 1.02. Computation of Time Periods; Other Definitional Provisions
Section 1.03. Accounting Terms
 
ARTICLE II AMOUNT AND TERMS OF THE TERM LOANS
 
Section 2.01. Term Loan Commitments
Section 2.02. Making the Term Loans
Section 2.03. Repayment of Term Loans
Section 2.04. Prepayments
Section 2.05. Interest
Section 2.06. Fees
Section 2.07. Increased Costs, Etc
Section 2.08. Payments and Computations
Section 2.09. Taxes
Section 2.10. Sharing of Payments, Etc
Section 2.11. Use of Proceeds
Section 2.12. Defaulting Lenders
Section 2.13. Evidence of Debt
Section 2.14. Extension of Maturity Date
Section 2.15. Joint and Several Obligations; Administrative Borrower
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND OF LENDING
 
Section 3.01. Conditions Precedent to Borrowing Interim Order Amount
Section 3.02. Conditions to Borrowings in Excess of the Interim Order Amount
Section 3.03. Conditions Precedent to All Borrowings
Section 3.04. Determinations Under Section 3.01 and 3.02
Section 3.05. Conditions Subsequent to Closing Date
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
Section 4.01. Representations and Warranties of Borrowers
 
ARTICLE V COVENANTS
 
Section 5.01. Affirmative Covenants
Section 5.02. Negative Covenants
Section 5.03. Reporting Requirements
Section 5.04. Financial Covenants
 
ARTICLE VI EVENTS OF DEFAULT
 
Section 6.01. Events of Default
Section 6.02. Remedies upon Default

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

 
ARTICLE VII THE AGENTS
 
Section 7.01. Authorization and Action
Section 7.02. Agents’ Reliance, Etc
Section 7.03. Rights as a Lender
Section 7.04. Lender Credit Decision
Section 7.05. Indemnification
Section 7.06. Successor Agents
Section 7.07. Notice of Default
Section 7.08. No Reliance on Administrative Agent’s Customer Identification
Program
 
ARTICLE VIII PRIORITY AND COLLATERAL SECURITY
 
Section 8.01. Superpriority Claims and Collateral Security
Section 8.02. Collateral Security Perfection
Section 8.03. Guarantees
Section 8.04. No Discharge; Survival of Claims
 
ARTICLE IX MISCELLANEOUS
 
Section 9.01. Amendments, Etc
Section 9.02. Notices, Etc
Section 9.03. No Waiver; Remedies
Section 9.04. Costs and Expenses
Section 9.05. Right of Set-off
Section 9.06. Binding Effect
Section 9.07. Assignments and Participations
Section 9.08. Execution in Counterparts
Section 9.09. Confidentiality
Section 9.10. Public Disclosure
Section 9.11. Release or Subordination of Collateral/Release of Guarantor
Section 9.12. Patriot Act Notice
Section 9.13. Jurisdiction, Etc
Section 9.14. Governing Law
Section 9.15. Waiver of Jury Trial
Section 9.16. Release

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
  -   Commitments and Lending Offices
Schedule II
  -   Canadian Refractive Centers
Schedule III
  -   Guarantors
Schedule 3.05
      Conditions Subsequent to Closing Date
Schedule 4.01(b)
  -   Loan Parties
Schedule 4.01(f)
  -   Disclosed Litigation
Schedule 4.01(n)
  -   Environmental Disclosure
Schedule 4.01(p)
  -   Liens
Schedule 4.01(q)
  -   Investments
Schedule 5.02(b)
  -   Debt

EXHIBITS

         
Exhibit A
  -   Form of Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D-1
  -   Form of U.S. Security Agreement
Exhibit D-2
  -   Form of Canadian Security Agreement
Exhibit E
  -   Form of Guaranty
Exhibit F-1
  -   Form of Opinion of Canadian Counsel
Exhibit F-2
  -   Form of Opinion of U.S. Counsel
Exhibit G
  -   Form of Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



          This SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of December 23, 2009 among TLC VISION (USA) CORPORATION, a
Delaware corporation and a debtor and a debtor in possession (“Holdco”), TLC
VISION CORPORATION, a New Brunswick corporation and a debtor and debtor in
possession (“Parent”), TLC MANAGEMENT SERVICES INC., a Delaware corporation and
a debtor and a debtor in possession (“TLC Management”, and together with Holdco
and Parent, the “Borrowers”), the Guarantors (as hereinafter defined), the
Lenders (as hereinafter defined), Cantor Fitzgerald Securities, as collateral
agent (together with any successor collateral agent appointed pursuant to
Article VII, the “Collateral Agent”) for the Secured Parties (as hereinafter
defined) and administrative agent (together with any successor administrative
agent appointed pursuant to Article VII, the “Administrative Agent” and,
together with the Collateral Agent, the “Agents”) for the Lenders (as
hereinafter defined).
PRELIMINARY STATEMENTS:
          WHEREAS, on December 21, 2009 (the “Petition Date”), the Borrowers
commenced voluntary cases under Chapter 11 of the Bankruptcy Code (the
“Chapter 11 Cases”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);
          WHEREAS, subsequent to the Petition Date, Parent filed a petition
seeking ancillary relief under Part IV of the Companies’ Creditors Arrangement
Act (Canada) (the “CCAA”) in the Ontario Superior Court of Justice (Commercial
List) (the “Canadian Court”) (the “Canadian Case”, and together with the
Chapter 11 Cases, the “Cases”));
          WHEREAS, the Borrowers intend to continue to operate their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, prior to the Petition Date, Holdco, as borrower (in its
capacity as such, the “Prepetition Borrower”), Parent and the other guarantors
party thereto, as guarantors (in their capacity as such, collectively, the
“Prepetition Guarantors”), the lenders party thereto (the “Prepetition
Lenders”), and Wells Fargo Bank, National Association, as administrative agent
and collateral agent (in its capacity as such, the “Prepetition Agent”) entered
into that certain Amended and Restated Credit Agreement dated as of June 21,
2007 (as amended and in effect from time to time, the “Prepetition Credit
Agreement”), pursuant to which the Prepetition Lenders extended credit to
Prepetition Borrower on the terms set forth therein;
          WHEREAS, as of the Petition Date, the Prepetition Lenders under the
Prepetition Credit Agreement are owed, together with any and all interest, fees,
expense reimbursement and indemnification obligations, reimbursement obligations
in respect of letters of credit and other obligations under the Prepetition
Credit Agreement, an aggregate principal amount equal to $101,715,175.71 and CAD
$1,000,000 in obligations incurred directly by the Prepetition Borrower (the
“Prepetition Lender Debt”);
          WHEREAS, the Borrowers have requested that the Lenders provide
financing to the Borrowers consisting of a senior secured super priority term
loan facility in a principal amount of up to $15,000,000 (the “Facility”)
pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Lenders have indicated their willingness to agree to
extend the Facility to the Borrowers, all on terms and conditions set forth
herein and in the other Loan Documents and in accordance with Sections 364(c)
and 364(d) of the Bankruptcy Code, so long as:
          (a) such postpetition credit obligations are (i) secured by Liens on
substantially all of the property, rights and interests, real and personal,
tangible and intangible, of the Borrowers, whether now owned or hereafter
acquired, subject in priority only to certain Liens and the Carve-Out, as
hereinafter provided, and (ii) given superpriority status as provided in the
Interim Order and, on and after the entry thereof, the Final Order;
          (b) each Guarantor has jointly and severally guaranteed such
postpetition credit obligations and each Guarantor’s obligations are secured by
Liens on substantially all of the property and interest, real and personal,
tangible and intangible, of such Guarantor, whether now owned or hereafter
acquired,
          (c) the Prepetition Lenders shall receive certain adequate protection
for use of cash collateral and the priming of their prepetition Liens securing
the obligations of the Prepetition Borrower and Prepetition Guarantors in
respect of the Prepetition Lender Debt; and
          WHEREAS, the Borrowers have agreed to provide such collateral
security, superpriority claims and adequate protection, subject to the approval
of the Bankruptcy Court.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Administrative Agents’ Account” means the account of the
Administrative Agent specified by the Administrative Agent in writing to the
Lenders from time to time.
          “Administrative Borrower” has the meaning specified in
Section 2.15(h).
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such

 



--------------------------------------------------------------------------------



 



Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
          “Agents” has the meaning specified in the preamble to this Agreement.
          “Agent Parties” has the meaning specified in Section 9.02(c).
          “Agreement” shall mean this Senior Secured Super Priority Debtor in
Possession Credit Agreement, as amended, supplemented, replaced, or otherwise
modified from time to time.
          “Approved Fund” means any Person (other than a natural person) engaged
in making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
a Prepetition Lender, an Affiliate of a Lender or an Affiliate of a Prepetition
Lender (or an entity or an Affiliate of an entity that administers, advises or
manages a Lender or a Prepetition Lender); and with respect to any Lender or
Prepetition Lender that is an investment fund, any other investment fund that
invests in loans and that is advised, administered or managed by the same
investment advisor as such Lender or a Prepetition Lender or by an Affiliate of
such investment advisor.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 9.07 and in substantially the form of Exhibit C hereto or any other form
approved by the Administrative Agent.
          “Bankruptcy Code” Title 11, United States Code, as now and hereafter
in effect, or any applicable successor statute.
          “Bankruptcy Court” has the meaning specified in the recitals to this
Agreement.
          “Bankruptcy Law” means the Bankruptcy Code, CCAA, BIA, or any similar
foreign, federal or state law for the relief of debtors.
          “BIA” means the Bankruptcy and Insolvency Act (Canada).
          “Borrowers” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a borrowing hereunder consisting of simultaneous
Term Loans made by the Lenders.
          “Budget” means a cash flow forecast for the period from the Petition
Date to the date one hundred fifty (150) days after the Petition Date (provided,
that to the extent the Maturity Date is extended in accordance with
Section 2.14, the Administrative Borrower shall, concurrently with the prior
written notice specified in Section 2.14, deliver to the Administrative Agent an
updated Budget through the new Maturity Date, in form and substance reasonably
satisfactory to the Required Lenders), which sets forth on a weekly basis cash
receipts and disbursements (including, without limitation, line item entries for
professional fees and expenses

 



--------------------------------------------------------------------------------



 



by firm and the anticipated uses of the Facility) in form and substance
satisfactory to the Required Lenders and the Borrowers, a summary of which shall
be attached as Exhibit A to the Interim Order.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Term Loans, on which dealings are carried on in the London
interbank market.
          “Canadian Case” has the meaning specified in the recitals to this
Agreement.
          “Canadian Court” has the meaning specified in the recitals to this
Agreement.
          “Canadian Loan Parties” means, collectively, Parent and each
Subsidiary of Parent organized under the laws of Canada or any province thereof.
          “Canadian Intellectual Property Security Agreement” means the
Intellectual Property Security Agreement granted by certain Loan Parties in
favor of the Collateral Agent for the Secured Parties substantially in the form
of Exhibit A to the Canadian Security Agreement.
          “Canadian Plan” means a pension plan for employees of any Loan Party
or Subsidiary or other Affiliate thereof, which plan is or is required to be
registered under any Canadian federal or provincial pension benefits legislation
and/or under the Income Tax Act (Canada).
          “Canadian Refractive Centers” means (a) the refractive centers owned
by Parent and set forth on Schedule II hereto and (b) all of the Equity
Interests owned by Parent in TLC The Laser Center (Moncton), Inc., an Ontario
corporation.
          “Canadian Security Agreement” has the meaning specified in
Section 3.01(a)(iii).
          “Capital Expenditures” means, for any Person for any period, the sum
of, without duplication, (a) all expenditures made, directly or indirectly, by
such Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a balance sheet
of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

 



--------------------------------------------------------------------------------



 



          “Carve Out” means, the following expenses: (a) statutory fees payable
to the United States Trustee pursuant to 28 U.S.C. Section 1930(a)(6) and all
fees and disbursements payable to the information officer in the Canadian Case
as determined by order of the Canadian Court; and (b) subject to the terms and
conditions of the Order, all fees and disbursements incurred by (i) legal
counsel for the Parent in the Canadian Case, and (ii) the Borrowers and/or the
Creditors’ Committee for any attorneys and a single financial advisor for the
Borrowers and Creditors’ Committee respectively, retained by final order of the
Bankruptcy Court (which order has not been reversed, vacated, or stayed, unless
such stay has been vacated) pursuant to Sections 327 or 1103(a) of the
Bankruptcy Code to the extent allowed by order of the Bankruptcy Court (which
order has not been reversed, vacated, or stayed, unless such stay has been
vacated) under Sections 328, 330 and/or 331 of the Bankruptcy Code and any
interim compensation procedures order, but solely to the extent such fees and
disbursements are within the corresponding amounts set forth in the Budget and
were reflected as estimated fees and expenses of such professionals in the most
recent Budget delivered by the Borrowers to the Administrative Agent prior to
the date that such fees and disbursements were incurred; provided, that,
following a notice to the Borrowers from the Administrative Agent of the
occurrence of an Event of Default, the amount of the Carve Out shall not exceed
$250,000 plus the amount of any compensation or reimbursement of budgeted
expenses and fees incurred, awarded or paid prior to the occurrence of an Event
of Default in respect of which the Carve Out is invoked.
          “Cases” has the meaning specified in the recitals to this Agreement.
          “Cash Equivalents” means any of the following, to the extent owned by
Parent or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents, the Interim Order and the Final Order
and having a maturity of not greater than 90 days from the date of issuance
thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, and (b) insured certificates of deposit of or time deposits with
any commercial bank that (i) is a Lender or a member of the Federal Reserve
System, (ii) is organized under the laws of the United States or any State
thereof, and (iii) has combined capital and surplus of at least $1 billion.
          “CCAA” has the meaning specified in the recitals to this Agreement.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et
seq.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Change of Control” means the occurrence of any of the following:
(a) Parent shall own less than 100% of the Voting Interests in any Borrower; or
(b) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of Parent (or other securities convertible into
such Voting Interests) representing 30% or more of the combined voting power of
all Voting

 



--------------------------------------------------------------------------------



 



Interests of any Borrower; or (c) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, Continuing Directors shall
cease for any reason to constitute a majority of the board of directors of
Parent; or (d) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent.
          “Chapter 11 Cases” has the meaning specified in the recitals to this
Agreement.
          “CIP Regulations” has the meaning specified in Section 7.08.
          “Closing Date” has the meaning specified in Section 3.01.
          “Collateral” means all “Collateral” referred to in the Collateral
Documents and all other property that is or is intended to be subject to any
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.
          “Collateral Agent” has the meaning specified in the preamble to this
Agreement.
          “Collateral Agent’s Office” means, with respect to the Collateral
Agent or any successor Collateral Agent, the office of such Agent as such Agent
may from time to time specify to the Administrative Borrower and the
Administrative Agent.
          “Collateral Documents” means the Security Agreements, the Intellectual
Property Security Agreements, each of the collateral documents, instruments and
agreements delivered pursuant to Section 5.01(j), and each other agreement that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.
          “Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, the amount set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.04.
          “Communications” has the meaning specified in Section 9.02(b).
          “Consenting Lenders” has the meaning set forth in the Plan Support
Agreement in effect on the Closing Date.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Continuing Directors” means the directors of Parent on the Closing
Date and each other director if, in each case, such other director’s nomination
for election to the board of directors of Parent is recommended by at least a
majority of the then Continuing Directors.

 



--------------------------------------------------------------------------------



 



          “Control Account Agreement” means a control account agreement executed
and delivered as required by Section 5.01(l) and 5.02(t) hereof in favor of the
Collateral Agent, for the benefit of the Secured Parties.
          “Controlled Cash” means collectively, the Owned Cash and Non-Owned
Controlled Cash.
          “Controlled Loan Party” means any Loan Party that is either Parent or
a wholly owned Subsidiary of Parent.
          “Creditors’ Committee” means the Official Unsecured Creditors’
Committee to be appointed by the United States Trustee in relation to the
Chapter 11 Cases, as applicable.
          “Current Assets” of any Person means all assets of such Person that
would, in accordance with GAAP, be classified as current assets of a company
conducting a business the same as or similar to that of such Person, after
deducting adequate reserves in each case in which a reserve is proper in
accordance with GAAP.
          “Current Liabilities” of any Person means (a) all Debt of such Person
except Funded Debt, (b) all amounts of Funded Debt of such Person required to be
paid or prepaid within one year after such date and (c) all other items
(including taxes accrued as estimated) that in accordance with GAAP would be
classified as current liabilities of such Person.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all Obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 120 days incurred in the ordinary course of such Person’s
business), (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person or any warrants, rights or options to acquire such Equity Interests,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Guaranteed Debt and Synthetic Debt of such Person and (i) all
indebtedness and other payment Obligations referred to in clauses (a) through
(h) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.
          “Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of (a) all items that, in accordance with GAAP, would be
classified as indebtedness on a Consolidated balance sheet of such Person at
such date, (b) all Obligations of such Person under

 



--------------------------------------------------------------------------------



 



acceptance, letter of credit or similar facilities at such date and (c) all
Synthetic Debt of such Person at such date.
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the passage of time or the requirement
that notice be given or both.
          “Default Interest” has the meaning set forth in Section 2.05(b).
          “Defaulted Loan” means, with respect to any Lender at any time, the
portion of any Term Loan required to be made by such Lender to the Borrowers
pursuant to Section 2.01 or Section 2.02 at or prior to such time that has not
been made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(d) as of such time. In the event that a portion
of a Defaulted Loan shall be deemed made pursuant to Section 2.12(a), the
remaining portion of such Defaulted Loan shall be considered a Defaulted Loan
originally required to be made pursuant to Section 2.01 on the same date as the
Defaulted Loan so deemed made in part.
          “Defaulted Amount” means, with respect to any Lender at any time, any
amount required to be paid by such Lender to any Agent or any other Lender
hereunder or under any other Loan Document at or prior to such time that has not
been so paid as of such time, including, without limitation, any amount required
to be paid by such Lender to (a) the Administrative Agent pursuant to Section
2.02(d) to reimburse the Administrative Agent for the amount of any Term Loan
made by the Administrative Agent for the account of such Lender, (b) any other
Lender pursuant to Section 2.10 to purchase any participation in Term Loans
owing to such other Lender and (c) any Agent pursuant to Section 7.05 to
reimburse such Agent for such Lender’s ratable share of any amount required to
be paid by the Lenders to such Agent as provided therein. In the event that a
portion of a Defaulted Amount shall be deemed paid pursuant to Section 2.12(b),
the remaining portion of such Defaulted Amount shall be considered a Defaulted
Amount originally required to be paid hereunder or under any other Loan Document
on the same date as the Defaulted Amount so deemed paid in part.
          “Defaulting Lender” means, at any time, any Lender that, at such time,
owes a Defaulted Loan or a Defaulted Amount.
          “DIP Proceeds Controlled Account” means the account of the Borrowers
specified by the Administrative Borrower in writing to the Administrative Agent
prior to the Closing Date, which shall be subject to a Control Account
Agreement.
          “Disclosed Litigation” has the meaning specified in Section 3.01(c).
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
          “Dollar” and “$” means the lawful money of the United States.

 



--------------------------------------------------------------------------------



 



          “Eligible Assignee” means (a) a Lender; (b) a Prepetition Lender;
(c) an Affiliate of a Lender; (d) an Affiliate of a Prepetition Lender; (e) an
Approved Fund; and (f) any other Person (other than an individual) (i) approved
by the Required Lenders or (ii) to whom a contemporaneous assignment of a pro
rata portion of the assigning Lender’s Prepetition Lender Debt is made;
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition.
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, climate or natural resources, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions, damages or response costs and
(b) by any governmental or regulatory authority or third party for damages,
response costs, contribution, indemnification, cost recovery, compensation or
declaratory or injunctive relief.
          “Environmental Law” means all applicable current and future Federal,
state, local and foreign laws (including common laws), statutes, regulations,
rules having the force and effect of law, ordinances, codes, orders, writs,
judgments, injunctions, decrees or judicial or agency interpretations, policies
or guidance, in each case relating to pollution or protection of the
environment, climate, health, safety or natural resources, or the presence,
release of, discharge of, exposure to, or the generation, manufacture,
processing, distribution, use, handling, transportation, treatment, storage,
disposal, recycling of or the arrangement for such activities, with respect to
Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license, registration, notification, exemption or other authorization
required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or that is under
common control with any Loan Party, within the meaning of Section 414(b), (c),
(m) or (o) of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



          “Eurocurrency Liabilities” has the meaning specified in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
          “Eurodollar Rate” means the higher of (a) the applicable British
Bankers’ Association LIBOR Rate for deposits in Dollars for any Interest Period,
as reported on Page 3750 (or such other page as may replace that page) on the
Dow Jones Telerate Screen (British Bankers Association) or on any successor or
substitute page of such service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period; provided, that, if no such
British Bankers’ Association LIBOR Rate is available to the Administrative
Agent, the Eurodollar Rate for the relevant Interest Period shall instead be the
rate at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market for the applicable Interest Period
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period and (b) three percent (3%) per annum.
          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Term Loans comprising part of the same Borrowing means the reserve percentage
(if any) applicable two (2) Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Term Loans is determined) having a term equal to such Interest Period.
          “Events of Default” has the meaning specified in Section 6.01.
          “Exit Fee” has the meaning specified in Section 2.06.
          “Extension Fee” has the meaning specified in Section 2.06.
          “Extraordinary Receipt” means any cash received by or paid to or for
the account of any Person not in the ordinary course of business, including,
without limitation, aggregate amount of tax refunds received, pension plan
reversions, proceeds of insurance (including, without limitation, any key man
life insurance but excluding proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement; provided,
however, that an Extraordinary Receipt shall not include cash receipts received
from proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.
          “Facility” has the meaning specified in the recitals to this
Agreement.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight

 



--------------------------------------------------------------------------------



 



Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
          “Fee Letter” means the Second Amended and Restated Fee Letter dated
December 18, 2009 between the Borrowers and the Administrative Agent.
          “Final Order” means a final order of the Bankruptcy Court authorizing
and approving this Agreement and the other Loan Documents on a final basis and
entered following a final hearing in form and substance satisfactory to the
Administrative Agent and the Required Lenders, the Borrowers, and their
respective counsel.
          “Final Order Amount” means, at any time, $15,000,000 minus the Interim
Order Amount, as such amount may be reduced at or prior to such time pursuant to
Section 5.02(e).
          “Final Order Funding Date” means the date on which the Final Order is
entered.
          “Financial Advisor” means Gordian Group LLC or such other financial
advisor as may be engaged by the Special Counsel from time to time.
          “Fiscal Year” means a fiscal year of Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
          “Fund” means any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Funded Debt” of any Person means all Debt of such Person that by its
terms matures more than one year after the date of determination or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year after such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year after such date, including,
without limitation, all amounts of Funded Debt of such Person required to be
paid or prepaid within one year after the date of determination.
          “GAAP” has the meaning specified in Section 1.03.
          “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
          “Governmental Authorization” means any authorization, approval,
consent, franchise, license, covenant, order, ruling, permit, certification,
exemption, notice, declaration or

 



--------------------------------------------------------------------------------



 



similar right, undertaking or other action of, to or by, or any filing,
qualification or registration with, any Governmental Authority.
          “Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Debt shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Debt is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Guaranteed Debt) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
          “Guarantors” means the Subsidiaries of Parent (other than Borrowers)
listed on Schedule III hereto and each other Subsidiary of Parent that shall be
required to execute and deliver a Guaranty pursuant to Section 5.01(j).
          “Guaranty” means the Guaranty made by the Guarantors in favor of the
Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 5.01(j), in
each case as amended, amended and restated, modified or otherwise supplemented.
          “Hazardous Materials” means (a) any petroleum or petroleum products,
by-products or breakdown products, and all other hydrocarbons, radioactive or
nuclear materials, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas, chlorofluorocarbons and all other ozone-depleting
substances and (b) any other chemical, material or substance or waste
designated, classified, prohibited, limited or regulated as hazardous or toxic
or as a pollutant or contaminant under any Environmental Law.
          “Healthcare Law” means:
     (a) (i) the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b), (ii) the
Stark Law (42 U.S.C. §1395nn and §1395(q)), (iii) the civil False Claims Act (31
U.S.C. §3729 et seq.), (iv) Sections 1320a-7a and 1320a-7b of Title 42 of the
United States Code, (v)

 



--------------------------------------------------------------------------------



 



applicable state statutes similar to any of the foregoing and (vi) the
regulations promulgated pursuant to such federal and state statutes;
     (b) the federal Food, Drug & Cosmetic Act (21 U.S.C. §§301 et seq.) and the
regulations promulgated pursuant thereto;
     (c) the Health Insurance Portability and Accountability Act of 1996 (Pub.
L. No. 104-191) and the regulations promulgated pursuant thereto;
     (d) laws, rules and regulations governing Medicare and Medicaid;
     (e) the Medicare Prescription Drug, Improvement, and Modernization Act of
2003 (Pub. L. No. 108-173) and the regulations promulgated pursuant thereto;
     (f) quality, safety and accreditation standards and requirements of all
applicable state laws or regulatory bodies;
     (g) any applicable law relating to the Borrowers’ or any Subsidiary’s
ownership, management or operation of a healthcare facility or business, or
assets used in connection therewith;
     (h) any applicable law relating to the billing or submission of claims,
collection of accounts receivable, underwriting the cost of, or provision of
management or administrative services in connection with, any and all of the
foregoing, by Parent or any of its Subsidiaries; and
     (i) any and all other applicable healthcare laws, regulations, manual
provisions, policies and administrative guidance having the force of law with
respect to each of (a) through (h) above, as may be amended from time to time.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
          “Holdco” has the meaning specified in the preamble to this Agreement.
          “Indemnified Party” has the meaning specified in Section 9.04(b).
          “Information” means, all information received from Parent or any of
its Subsidiaries relating to Parent or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to or
in the possession of the Administrative Agent, any Lender or their
Representatives on a non confidential basis prior to disclosure by Parent or any
of its Subsidiaries; provided that, such information was or is clearly
identified at the time of delivery as confidential or that is subsequently
classified in a separate communication as confidential.
          “Initial Pledged Debt” has the meaning specified in the Security
Agreements.

 



--------------------------------------------------------------------------------



 



          “Initial Pledged Equity” has the meaning specified in the Security
Agreements.
          “Intellectual Property Security Agreement” means, collectively, the
Canadian Intellectual Property Security Agreement and the U.S. Intellectual
Property Security Agreement.
          “Intercreditor Agreement” means an intercreditor agreement among the
Agents, the Prepetition Agents and the Loan Parties, in substantially the form
of Exhibit G hereto.
          “Interest Period” means, for each Term Loan comprising part of the
same Borrowing, the period commencing on the date of such Term Loan, and ending
on the last day of the period selected by the Administrative Borrower pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of the period selected by the Administrative Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one month;
provided, however, that:
     (a) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (b) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the next succeeding calendar month, such Interest Period shall end on the last
Business Day of such succeeding calendar month.
          “Interim Order” means the Interim Order pursuant to 11 U.S.C. §§ 105,
361, 362, 363, 364 and 507 (a) approving postpetition financing pursuant to the
Facility and the making of Term Loans in an aggregate amount not to exceed the
Interim Order Amount, (b) authorizing use of cash collateral, (c) granting Liens
and providing superpriority administrative expense status, (d) granting adequate
protection, (e) modifying the automatic stay, and (f) scheduling a final hearing
with respect to the Chapter 11 Cases (including the Budget), to be entered on
the docket of the Chapter 11 Cases within three (3) Business Days of the
Petition Date.
          “Interim Order Amount” means, at any time, up to $7,500,000, as such
amount may be reduced at or prior to such time pursuant to Section 5.02(e).
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Investment” in any Person means any loan or advance to such Person,
any purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction)

 



--------------------------------------------------------------------------------



 



and any arrangement pursuant to which the investor incurs Debt of the types
referred to in clause (h) or (i) of the definition of “Debt” in respect of such
Person.
          “Kremer Claims” has the meaning specified in Section 3.02(c).
          “Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as Lenders and each
Person that shall become a Lender hereunder pursuant to Section 9.07 for so long
as such Lender or Person, as the case may be, shall be a party to this Agreement
as a Lender.
          “Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Lending Office” opposite its name on Schedule I hereto
or in the Assignment and Acceptance pursuant to which it became a Lender (or, if
no such office is specified), such other office of such Lender as such Lender
may from time to time specify in writing to the Administrative Borrower and the
Administrative Agent.
          “Lien” means any lien, security interest, hypothecation or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
          “Liquidity” means, as of any date, the aggregate amount of all
Controlled Cash as of such date.
          “Liquidity Guidelines” means collectively, the TLC Current System
Payment Guidelines and the TLC Current System Receivables Practices.
          “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, and (e) the Fee Letter, each of
(a) through (e) as amended.
          “Loan Parties” means the Borrowers and the Guarantors.
          “Margin Stock” has the meaning specified in Regulation U.
          “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance, assets or
liabilities of Parent and its Subsidiaries, taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance, assets or
liabilities of Parent and its Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender under any Loan Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document to which it
is or is to be a party.
          “Maturity Date” means the date (subject to extension in accordance
with Section 2.14) that is the earliest of (a) (i) forty-five (45) days after
the date of the entry of the Interim Order if a Final Order has not been entered
by such date, or (ii) one hundred fifty (150) days after the Petition Date,
(b) the effective date of the Plan of Reorganization, (c) the date on which

 



--------------------------------------------------------------------------------



 



a sale or sales of all or substantially all of the Borrowers’ assets is
consummated under Section 363 of the Bankruptcy Code, (d) the date of conversion
of any of the Cases to a case under Chapter 7 of the Bankruptcy Code or any
equivalent proceeding in the Canadian Case, (e) except as expressly contemplated
by the Plan Term Sheet, a proposal or liquidation of any or all or substantially
all of the assets of any of the Borrowers or Guarantors under the BIA, (f) the
dismissal of any of the Cases, and (g) approval by the Bankruptcy Court of any
debtor-in-possession financing for the Borrowers or any of its Affiliates (other
than the Facility) unless (i) in the event that the Liens securing such
indebtedness are senior to or pari passu with Liens securing the obligations
under the Prepetition Credit Agreement but junior to the Liens securing the
Facility, entry into such financing is consented to by the Required Prepetition
Lenders and (ii) in the event that the Liens securing such indebtedness are
senior to or pari passu with the Liens securing the Facility, entry into such
financing is consented to by both the Required Lenders and the Required
Prepetition Lenders.
          “Measurement Period” means each period of four consecutive fiscal
quarters of Parent.
          “Medicaid” means, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or guidelines pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
          “Medicaid Regulations” means, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (b) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (a) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (a) above;
(c) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (a) and (b) above; and
(d) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
          “Medical Reimbursement Programs” shall mean a collective reference to
the Medicare and Medicaid programs and any other health care program operated by
or financed in whole or in part by any foreign or domestic federal, state or
local government.
          “Medicare” means, collectively, the health insurance program for the
aged and disabled established by Title XVIII of the Social Security Act (42
U.S.C. §§1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines

 



--------------------------------------------------------------------------------



 



pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
          “Medicare Regulations” means, collectively, all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto;
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of law of all Governmental Authorities promulgated pursuant to or in connection
with any of the foregoing, as each may be amended, supplemented or otherwise
modified from time to time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 3(37) of ERISA, to which any Loan Party or any ERISA Affiliate is making
or has an obligation to make contributions, or has within any of the preceding
six plan years made or had an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could reasonably be expected to have liability
under Section 4043, 4064 or 4069 of ERISA in the event of a withdrawal from such
plan or if such plan has been or were to be terminated.
          “Net Cash Proceeds” means:
     (c) with respect to any sale, lease, transfer or other disposition of any
asset of Parent or any of its Subsidiaries (other than any sale, lease, transfer
or other disposition of assets pursuant to clause Section 5.02(e), the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such sale, lease, transfer or other disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by Parent or its Subsidiaries, (C) federal,
state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith
and (D) a reasonable reserve (which reserve shall be deposited into an escrow
account with the Collateral Agent) for any purchase price adjustment or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by Parent or any of its Subsidiaries in
connection with such sale, lease, transfer or other disposition (but excluding
any purchase price adjustment or any indemnity that, by its terms, will not
under any circumstances be made prior to the final maturity of the Facility);
provided, however, that Net Cash Proceeds shall not

 



--------------------------------------------------------------------------------



 



include any such amounts to the extent such amounts are reinvested in capital
assets used or useful in the business of Parent and its Subsidiaries within
6 months after the date of receipt thereof;
     (b) with respect to the incurrence or issuance of any Debt by Parent or any
of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 5.02(b)), the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by Parent
or any of its Subsidiaries in connection with such incurrence or issuance to the
extent such amounts were not deducted in determining the amount referred to in
clause (i);
     (c) with respect to the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by
Parent, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such sale or issuance over (ii) the underwriting discounts and
commissions or similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses, incurred by Parent or any of its
Subsidiaries in connection with such sale or issuance to the extent such amounts
were not deducted in determining the amount referred to in clause (i); provided,
however, that Net Cash Proceeds shall not include any funds received in
connection with the exercise of stock options granted to employees or directors
of Parent or any of its Subsidiaries; and
     (d) with respect to any Extraordinary Receipt that is not otherwise
included in clause (a), (b) or (c) above, the sum of the cash and Cash
Equivalents received in connection therewith; provided, however, that Net Cash
Proceeds shall not include any such amounts to the extent such amounts are
reinvested in capital assets used or useful in the business of Parent and its
Subsidiaries within 6 months after the date of receipt thereof.
          “Non-Owned Controlled Cash” means, as of any date, all cash (a) which
is held in a deposit account over which a Controlled Loan Party has the
exclusive contractual right and unrestricted power at any time to withdraw such
cash, and in the ordinary course does so no less frequently than weekly, and
(b) which, upon such withdrawal and deposit into a deposit account of a
Controlled Loan Party subject to a Control Account Agreement, will then be
Controlled Loan Parties Controlled Cash.
          “Note” means a promissory note of the Borrowers payable to the order
of any Lender (or at a Lender’s request, payable to such Lender and its
registered assigns), in substantially the form of Exhibit A hereto, evidencing
the indebtedness of the Borrowers to such Lender resulting from the Term Loan(s)
made by such Lender, as amended.
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).
          “NPL” means the National Priorities List under CERCLA.
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such

 



--------------------------------------------------------------------------------



 



Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged or stayed. Without
limiting the generality of the foregoing, the Obligations of any Loan Party
under the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Loan Party under any Loan Document, and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.
          “Orders” means the Interim Order and the Final Order; and “Order”
means whichever of the Interim Order or the Final Order is then in effect.
          “Other Taxes” has the meaning specified in Section 2.09(b).
          “Owned Cash” means, as of any date, all cash and Cash Equivalents
which are (a) legally, beneficially and exclusively owned by any Controlled Loan
Party, (b) held in a deposit account or securities account of such Controlled
Loan Party subject to a Control Account Agreement, (c) subject to no obligation
to segregate or hold in trust for the benefit of third parties and (d) subject
to no Liens other than Liens created under the Loan Documents and the
Prepetition Loan Documents and customary Liens in favor of a bank or other
depository institution securing obligations owed to such bank or other
depository institution in respect of or arising out of such deposit account.
          “Parent” has the meaning specified in the recitals to this Agreement.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced (except as are being challenged in good faith and by proper
proceedings by the applicable Loan Party(ies) and for which adequate reserves in
accordance with GAAP have been established on the books of such Loan
Party(ies)): (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate; (c) pledges or deposits in the ordinary course of
business to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) deposits to secure
the performance of bids, trade contracts and leases (other than Debt), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) Liens securing judgments (or the payment of
money) not constituting a

 



--------------------------------------------------------------------------------



 



Default under Section 6.01(f) or securing appeal or other surety bonds related
to such judgments; and (f) easements, rights of way and other similar
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Petition Date” has the meaning specified in the recitals hereto.
          “Plan” means a Single Employer Plan, a Multiple Employer Plan or a
Canadian Plan.
          “Plan of Reorganization” means the plan of reorganization for the
Borrowers, in form and substance satisfactory to the Required Lenders, that is
consistent in all material respects with the terms of the Plan Support Agreement
and Plan Term Sheet.
          “Plan Support Agreement” means that certain plan support agreement
among the Loan Parties and the Consenting Lenders.
          “Plan Term Sheet” means the Plan Term Sheet attached as Exhibit A to
the Plan Support Agreement.
          “Platform” has the meaning specified in Section 9.02(b).
          “Pledged Debt” has the meaning specified in the Security Agreements.
          “Pledged Equity” has the meaning specified in the Security Agreements.
          “PPSA” means the Personal Property Security Act (Ontario), the Civil
Code of Quebec or any other applicable Canadian federal or provincial statute
pertaining to the granting, perfecting, publication, priority or ranking of
security interests, liens, hypothecs on property, whether real, personal, mixed,
moveable or immoveable, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time, and any
reference to any section of any such statute shall be construed to also refer to
any successor section thereof.
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Prepetition Agents” has the meaning specified in the recitals to this
Agreement.
          “Prepetition Borrower” has the meaning specified in the recitals to
this Agreement.

 



--------------------------------------------------------------------------------



 



          “Prepetition Credit Agreement” has the meaning specified in the
recitals to this Agreement.
          “Prepetition Loan Documents” means the Prepetition Credit Agreement
and all security and other documents relating thereto or entered into in
connection therewith.
          “Prepetition Guarantors” has the meaning specified in the recitals to
this Agreement.
          “Prepetition Lender Debt” has the meaning specified in the recitals to
this Agreement.
          “Prepetition Lenders” has the meaning specified in the recitals to
this Agreement.
          “Recognition Order” has the meaning specified in Section 3.01(l).
          “Redeemable” means, with respect to any Equity Interest, any such
Equity Interest that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.
          “Register” has the meaning specified in Section 9.07(d).
          “Registrar” has the meaning specified in Section 9.07(d).
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Representatives” has the meaning specified in Section 9.09.
          “Required Lenders” means, at any time, Lenders owed or holding at
least a majority in interest of the sum of (a) the aggregate outstanding
principal amount of the Term Loans and (b) prior to the Final Order Funding
Date, the aggregate unfunded portion (if any) of the Total Commitments at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (i) the aggregate principal amount of the Term Loans owing to such Lender
(in its capacity as a Lender) and outstanding at such time and (ii) prior to the
Final Order Funding Date, the aggregate unfunded portion (if any) of the
Commitments of such Lender (in its capacity as a Lender) at such time.
          “Required Prepetition Lenders” shall have the same meaning as the term
“Required Lenders” in the Prepetition Credit Agreement.
          “Requirement of Law” shall mean, as to any Person, (a) the partnership
agreement, charter, certificate of incorporation, articles of incorporation,
bylaws, operating agreement or other organizational or governing documents of
such Person, (b) any federal, state or local law, treaty, ordinance, rule or
regulation, and (c) any order, decree or determination of a

 



--------------------------------------------------------------------------------



 



court, arbitrator or other Governmental Authority; in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
          “Responsible Officer” shall mean, as to any Person, either (a) its
president, chief executive officer or chief financial officer, or (b) with
respect to financial matters, its president, chief executive officer or chief
financial officer.
          “Restructuring Monitor” means Mr. Robert Troisio of Morris Anderson &
Associates Ltd.
          “S&P” means Standard & Poor’s, a division of the McGraw Hill
Companies, Inc.
          “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreements.
          “Secured Parties” means the Agents and the Lenders.
          “Securities Account” has the meaning specified in the Security
Agreements.
          “Securities Account Control Agreement” has the meaning specified in
the Security Agreements.
          “Security Agreements” means, collectively, the Canadian Security
Agreement and the U.S. Security Agreement.
          “Securitization” has the meaning specified in Section 9.07(j).
          “Securitization Liabilities” has the meaning specified in
Section 9.07(j).
          “Securitization Party” has the meaning specified in Section 9.07(j).
          “Securitizing Party” has the meaning specified in Section 9.07(j).
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, (a) that is or was maintained for employees of any
Loan Party or any ERISA Affiliate and no Person other than the Loan Parties and
the ERISA Affiliates or (b) to which any Loan Party or any ERISA Affiliate
contributes or has any obligation to contribute, or (c) with respect to which
any Loan Party could have reasonably be expected to have any liability, either
actual or contingent, under Section 4062 or 4069 of ERISA in the event such plan
has been or were to be terminated.
          “Special Counsel” means Bingham McCutchen LLP or such other counsel as
may be approved by the Required Lenders.
          “Subordinated Debt” means Debt subordinated to the obligations under
this Agreement on terms reasonably satisfactory to the Required Lenders.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued

 



--------------------------------------------------------------------------------



 



and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, joint venture or limited
liability company or (c) the beneficial interest in such trust or estate is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.
          “Superpriority Claim” means a claim against a Borrower or its estate
in the Chapter 11 Cases which is an administrative expense claim having priority
over (a) any and all allowed administrative expenses, and (b) unsecured claims
now existing or hereafter arising, including, without limitation, administrative
expenses of the kind specified in Sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 or
1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code
(including, subject to entry of the Final Order, Section 506(c)).
          “Synthetic Debt” means, with respect to any Person, without
duplication of any clause within the definition of “Debt,” all (a) Obligations
of such Person under any lease that is treated as an operating lease for
financial accounting purposes and a financing lease for tax purposes (i.e., a
“synthetic lease”), (b) Obligations of such Person in respect of transactions
entered into by such Person, the proceeds from which would be reflected on the
financial statements of such Person in accordance with GAAP as cash flows from
financings at the time such transaction was entered into (other than as a result
of the issuance of Equity Interests) and (c) Obligations of such Person in
respect of other transactions entered into by such Person that are not otherwise
addressed in the definition of “Debt” or in clause (a) or (b) above that are
intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).
          “Taxes” has the meaning specified in Section 2.09(a).
          “Term Loan” has the meaning specified in Section 2.01.
          “Term Loan Percentage” means as to any Lender (a) at any time before
the Closing Date, the percentage which such Lender’s Commitment then constitutes
of the Total Commitments, (b) at any time after the Closing Date but before the
Final Order Funding Date, the percentage which the sum of (i) the aggregate
principal amount of such Lender’s Term Loans then outstanding and (ii) the
unfunded portion (if any) of such Lender’s Commitments then constitutes of the
sum of (A) the aggregate principal amount of the Term Loans then outstanding and
(B) the unfunded portion (if any) of the Total Commitments on such date), and
(c) at any time after the Final Order Funding Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.
          “Total Commitments” means the aggregate Commitments of all Lenders.
          “TLC Current System Payment Guidelines” means the payment guidelines
maintained by Parent and its Subsidiaries as of the date hereof with respect to
the terms and conditions governing payments to be made to trade creditors.

 



--------------------------------------------------------------------------------



 



          “TLC Current System Receivables Practices” means the practices
maintained by Parent and its Subsidiaries as of the date hereof with respect to
the terms on which receivables are settled, compromised and/or paid.
          “U.S. Debtors” means Holdco and TLC Management.
          “U.S. Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement granted by certain Loan Parties in favor of the
Collateral Agent for the Secured Parties substantially in the form of Exhibit A
to the U.S. Security Agreement.
          “U.S. Security Agreement” has the meaning specified in
Section 3.01(a)(iii).
          “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.
          “Working Capital” shall mean the remainder of (a) Current Assets less
Cash Equivalents minus (b) Current Liabilities less Debt referred to in
subclause (a) of the definition thereof due within 12 months of the date of
determination.
          SECTION 1.02. Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).
ARTICLE II
AMOUNT AND TERMS OF THE TERM LOANS
          SECTION 2.01. Term Loan Commitments. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make a term loan or loans
(each, a “Term Loan”) to the Borrowers in two (2) advances, which shall, in each
case, be deposited into the DIP Proceeds Controlled Account. The Borrowers shall
only be entitled to withdraw amounts from the DIP Proceeds Controlled Account if
(a) the aggregate amount of Controlled Cash in all accounts (other than the DIP
Proceeds Controlled Account held by the Borrowers (whether or not subject to a
Control Account Agreement) is less than $3,000,000 at such time, (b) no Default
or Event of Default has occurred and is continuing (other than with respect to
the initial advance, any Default or Event of Default arising solely as a result
of a breach of Section 5.04(b) hereof), and (c) the

 



--------------------------------------------------------------------------------



 



Administrative Agent shall have received a certificate from the Chief Financial
Officer of the Administrative Borrower, in form and substance reasonably
satisfactory to the Required Lenders, certifying as to the aggregate amount of
Controlled Cash in all accounts (other than the DIP Proceeds Controlled Account)
held by the Borrowers (whether or not subject to a Control Account Agreement).
The first advance of Term Loans shall be made on the Closing Date in an
aggregate amount for each Lender equal to such Lender’s Term Loan Percentage of
the Interim Order Amount, but in no event shall such amount exceed such Lender’s
Commitment. The second and final advance of Term Loans shall be made on the
Final Order Funding Date in an aggregate amount for each Lender equal to such
Lender’s Term Loan Percentage of the Final Order Amount; provided, that with
respect to each Lender, the aggregate amount of the Term Loans made pursuant to
this sentence and the previous sentence shall not exceed such Lender’s
Commitment. Each Term Loan may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed.
          SECTION 2.02. Making the Term Loans. (a) Each Borrowing shall be made
on notice, given not later than 12:00 p.m. (New York City time) on the date of
the hearing for approval of the Interim Order or the Final Order, as the case
may be, by the Administrative Borrower to the Administrative Agent, which shall
give to each Lender prompt notice thereof by telecopier or electronic
communication. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telephone, confirmed immediately in writing, or by telecopier or
electronic communication, in substantially the form of Exhibit B hereto,
specifying therein the requested Interim Order Amount in the case of the
Borrowing on the Closing Date or Final Order Amount in the case of the Borrowing
on the Final Order Funding Date. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Borrowing, make available for the account of its
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing in
accordance with the respective Commitments under the Facility of the Lenders.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrowers by transfer of such funds to the
DIP Proceeds Controlled Account in like funds as received.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrowers. The Borrowers shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Term
Loans to be made by such Lender as part of such Borrowing when such Term Loans,
as a result of such failure, is not made on such date.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrowers on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable

 



--------------------------------------------------------------------------------



 



portion available to the Administrative Agent, such Lender and the Borrowers
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrowers until the date such amount
is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrowers, the interest rate applicable at such time under Section 2.05 to Term
Loans comprising such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Term
Loan as part of such Borrowing for all purposes.
          (d) The failure of any Lender to make the Term Loans to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Term Loans on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Term
Loans to be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Repayment of Term Loans. The Borrowers shall repay to
the Administrative Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Term Loans on the Maturity Date (or on such
earlier date on which the Term Loans become due and payable pursuant to
Article VI), together with any and all accrued and unpaid interest thereon
(which amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.04).
          SECTION 2.04. Prepayments. (a) Optional. Any Borrower may, upon at
least one Business Day’s notice to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given, the Borrowers shall prepay the outstanding aggregate principal amount of
the Term Loans comprising part of the same Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $500,000 or an integral
multiple of $500,000 in excess thereof and (y) if any prepayment is made on a
date other than the last day of an Interest Period for such Term Loan, the
Borrowers shall also pay any amounts owing pursuant to Section 9.04(c).
          (b) Mandatory. (i) If any Loan Party or any of its Subsidiaries
Disposes of any property or assets, including, without limitation, any of the
Canadian Refractive Centers, whether pursuant to a sale under Section 363 of the
Bankruptcy Code or otherwise (other than any Disposition of any property or
assets permitted by Section 5.02(e)) and sales or issuances by Parent of its
Equity Interests referred to in clause (ii) below), the Borrowers shall prepay
an aggregate principal amount of Term Loans equal to 100% of all such Net Cash
Proceeds immediately upon receipt thereof by such Loan Party or such Subsidiary.
The Interim Order Amount and the Final Order Amount, as applicable, shall be
reduced by an amount equal to the amount of Net Cash Proceeds from any sale of
property or assets described in this Section 2.04(b)(i) in excess of the amount
applied to reduce the aggregate outstanding amount of the Term Loans to zero,
unless otherwise agreed by the Required Lenders.
          (ii) Upon the sale or issuance by any Loan Party or any of its
Subsidiaries of any of its Equity Interests (other than sales or issuances of
Equity

 



--------------------------------------------------------------------------------



 



Interests in connection with customary compensation or benefit programs), the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof.
          (iii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 5.02(b)), the Borrowers shall prepay
an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary.
          (iv) Upon the receipt of any proceeds from an Extraordinary Receipt
not otherwise included in this Section 2.04(b), the Borrowers shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.
          (v) All prepayments under this subsection (b) shall be made together
with (A) accrued interest to the date of such prepayment on the principal amount
prepaid, and (B) any amounts owing pursuant to Section 9.04(c).
          (vi) Notwithstanding anything contained herein to the contrary,
Section 2.04(b)(i) – (iv) shall not apply to any of the following transactions:
            (A) incurrence of trade payables;
            (B) vendor or leasehold financing; or
            (C) distributions or dividends paid to minority partners or received
from majority owners governed by existing operating agreements or practice,
     in the case of each of (A), (B), and (C), in compliance with the Budget
(subject to the proviso in Section 5.04(a)).
          SECTION 2.05. Interest. (a) Scheduled Interest. The Borrowers shall
jointly and severally pay interest on the unpaid principal amount of each Term
Loan owing to each Lender from the date of such Term Loan until such principal
amount shall be paid in full at a rate per annum equal at all times during each
Interest Period for such Term Loan to the sum of (A) the Eurodollar Rate for
such Interest Period for such Term Loan plus (B) ten percent (10.00%) per annum,
payable in cash in arrears on the last day of such Interest Period and the date
such Term Loan shall be paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Term Loans and all other due
and unpaid Obligations shall bear interest (“Default Interest”) at a rate per
annum equal at all times to 2.00% per annum above the rate per annum described
in Section 2.05(a). All such interest shall be payable on demand by the Required
Lenders in cash.

 



--------------------------------------------------------------------------------



 



          (c) Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), or a notice of
selection of an Interest Period pursuant to the terms of the definition of
“Interest Period,” the Administrative Agent shall give notice to the
Administrative Borrower and each Lender of the applicable Interest Period and
the interest rate determined by the Administrative Agent for purposes of clause
(a) above.
          SECTION 2.06. Fees. The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the pro rata accounts of the Lenders, (a) an
exit fee (the “Exit Fee”) equal to 2.00% of the aggregate principal amount of
the Facility on the Closing Date, payable on the earlier of (i) the Maturity
Date, and (ii) the date on which the Facility is paid in full and all
Commitments of the Lenders are terminated in full, (b) an extension fee (the
“Extension Fee”) equal to 2.00% of the outstanding amount of the Facility,
payable on any date the Maturity Date is extended pursuant to Section 2.14
hereof or otherwise, and (c) an unused fee equal to 0.75% of the average daily
undrawn amount of the Facility during each calendar quarter, payable in arrears
quarterly on the last day of each March, June, September, and December,
commencing December 31, 2009, and on the Maturity Date. The Borrowers further
agree jointly and severally to pay to the Administrative Agent for its own
account or, as the case may be, for the account of the Lenders, the fees in the
amounts and on the dates from time to time agreed to in writing by the
Administrative Borrower on the one hand and the Administrative Agent and/or any
Lenders, on the other.
          SECTION 2.07. Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
in each case after the date of this Agreement or, if later, the date on which
the affected Lender became a Lender under this Agreement, there shall be any
increase in the cost to any Lender of agreeing to make or of making, funding or
maintaining Term Loans (excluding, for purposes of this Section 2.07, any such
increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.09 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Lending Office or any political subdivision thereof), then the Borrowers
shall from time to time, upon written demand by such Lender to the
Administrative Borrower (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
and provided, however, that the Borrowers shall not be responsible for costs
under this Section 2.07(a) arising more than 180 days prior to receipt by the
Administrative Borrower of the demand from the affected Lender pursuant to this
Section 2.07(a); and provided further that a Lender claiming additional amounts
under this Section 2.07(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost that may thereafter accrue and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate as to the amount of such increased cost, submitted to
the Administrative Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

 



--------------------------------------------------------------------------------



 



          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in each case
after the date of this Agreement or, if later, the date on which the affected
Lender became a Lender under this Agreement, affects or would affect the amount
of capital required or expected to be maintained by such Lender or any Person
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder, then,
upon written demand by such Lender to the Administrative Borrower (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder; provided, however, that the
Borrowers shall not be responsible for costs under this Section 2.07(b) arising
more than 180 days prior to receipt by the Administrative Borrower of the demand
from the affected Lender pursuant to this Section 2.07(b). A certificate as to
such amounts submitted to the Administrative Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Lending Office
to perform its obligations hereunder to make Term Loans as to which the rate of
interest is determined by reference to the Eurodollar Rate or to continue to
fund or maintain Term Loans hereunder as to which the rate of interest is
determined by reference to the Eurodollar Rate, then, on notice thereof and
demand therefor by such Lender to the Administrative Borrower through the
Administrative Agent, (i) the obligation of such Lender to make Term Loans as to
which the rate of interest is determined with reference to the Eurodollar Rate
shall forthwith be suspended until the Administrative Agent shall notify the
Administrative Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist (but such Lender shall make Term Loans
in an amount equal to the amount of Term Loans that would have been made by such
Lender at such time in the absence of such circumstances and such Term Loans
shall bear interest at the rate equal to such Lender’s actual costs of making or
maintaining such Term Loans plus ten percent (10.00%) per annum), and (ii) such
Lender’s Term Loans then bearing interest at a rate of interest determined with
reference to the Eurodollar Rate, if any, shall be converted automatically to
Term Loans bearing interest at the rate equal to such Lender’s actual costs of
making or maintaining such Term Loans plus ten percent (10.00%) per annum on the
last day of each Interest Period applicable to such Term Loans or within such
earlier period as may be required by law; provided, however, that, before making
any such demand, such Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Lending Office if the making of such a designation would allow such
Lender or its Lending Office to continue to perform its obligations to make Term
Loans or to continue to fund or maintain Term Loans and would not, in the
commercially reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.
          (d) In the event that any Lender demands payment of costs or
additional amounts pursuant to this Section 2.07 or Section 2.09 or asserts,
pursuant to Section 2.07(c), that

 



--------------------------------------------------------------------------------



 



it is unlawful for such Lender to make Term Loans bearing interest at a rate of
interest determined with reference to the Eurodollar Rate or becomes a
Defaulting Lender then (subject to such Lender’s right to rescind such demand or
assertion within ten (10) days after the notice from the Administrative Borrower
referred to below) the Administrative Borrower may, upon twenty (20) days’ prior
written notice to such Lender and the Administrative Agent, elect to cause such
Lender to assign its Term Loans and Commitments in full to one or more Persons
selected by the Administrative Borrower so long as (i) each such Person
satisfies the criteria of an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent, (ii) such Lender receives payment in full in cash of
the outstanding principal amount of all Term Loans made by it and all accrued
and unpaid interest thereon and all other amounts due and payable to such Lender
as of the date of such assignment (including, without limitation, amounts owing
pursuant to this Section 2.07 and Section 2.09) and (iii) each such assignee
agrees to accept such assignment and to assume all obligations of such Lender
hereunder in accordance with Section 9.07.
          SECTION 2.08. Payments and Computations. (a) The Borrowers shall make
each payment hereunder and under the other Loan Documents, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.12),
not later than 11:00 a.m. (New York City time) on the day when due in U.S.
dollars to the Administrative Agent at the Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrowers is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the other Loan Documents to more than one Lender, to such Lenders for the
account of their respective Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrowers is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) The Borrowers hereby authorize each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder or under the other Loan Documents to charge from time to time, to
the fullest extent permitted by law, against any or all of the Borrowers’
accounts with such Lender or such Affiliate any amount so due.
          (c) All computations of interest shall be made by the Administrative
Agent based on the Eurodollar Rate or the Federal Funds Rate, as applicable, and
each computation of interest or of fees, as applicable, shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each

 



--------------------------------------------------------------------------------



 



determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
          (d) For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.
          (e) If any provision of this Agreement would oblige a Canadian Loan
Party to make any payment of interest or other amount payable to any Secured
Party in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Secured Party of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, that would not be so prohibited by applicable law or so result
in a receipt by that Secured Party of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
          (i) first, by reducing the amount or rate of interest; and
          (ii) thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid which would constitute interest
for purposes of section 347 of the Criminal Code (Canada).
          (f) Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest; provided,
however, that, if such extension would cause payment of interest on or principal
of Term Loans to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
          (g) Unless the Administrative Agent shall have received notice from
the Administrative Borrower prior to the date on which any payment is due to any
Lender hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 



--------------------------------------------------------------------------------



 



          (h) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which,
such funds are to be applied, unless otherwise directed by the Lenders, the
Administrative Agent, after the payment of all expenses due under the Loan
Documents, shall distribute such funds to each of the Lenders in accordance with
such Lender’s pro rata share of the aggregate principal amount of all Term Loans
outstanding at such time, in payment of such of the outstanding Term Loans or
other Obligations then owing to such Lender.
          SECTION 2.09. Taxes. (a) Any and all payments by any Loan Party to or
for the account of any Lender or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.08 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, fees,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and each Agent, taxes that are imposed on
its overall net income by the United States, including any branch profit taxes,
and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof), including any branch profits taxes, by the state or
foreign jurisdiction under the laws of which such Lender or such Agent, as the
case may be, is organized or any political subdivision thereof and, in the case
of each Lender, taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof), including any branch profits taxes by the state
or foreign jurisdiction of such Lender’s Lending Office or any political
subdivision thereof or where such Lenders are otherwise conducting business (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as “Taxes”). If any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Lender or any Agent, (i) the sum payable by
such Loan Party shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.09) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).
          (c) The Loan Parties shall indemnify each Lender and each Agent for
and hold them harmless against the full amount of Taxes and Other Taxes, and for
the full amount of Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 2.09, imposed on or paid by such Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed by the relevant

 



--------------------------------------------------------------------------------



 



Governmental Authority. This indemnification shall be made within 30 days from
the date such Lender or such Agent (as the case may be) makes written demand
therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.09,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender entitled to an exemption from, or reduction or,
withholding tax shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Lender party to this Agreement as of the date
hereof and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Administrative Borrower
(but only so long thereafter as such Lender remains lawfully able to do so),
provide each of the Administrative Agent and the Administrative Borrower with
two original Internal Revenue Service Forms W-8ECI or W-8BEN or (in the case of
a Lender that has certified in writing to the Administrative Agent that it is
not (i) a “bank” (as defined in Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code)), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, or any such form or forms as may be required under the laws of any
jurisdiction other than the United States as a condition to exemption from, or
reduction of, withholding tax in such jurisdiction, certifying that such Lender
is exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document or, in the case
of a Lender that has certified that it is not a “bank” as described above,
certifying that such Lender is a foreign corporation, partnership, estate or
trust. If the forms provided by a Lender at the time such Lender first becomes a
party to this Agreement indicate a United States or other interest withholding
tax rate, as applicable, in excess of zero, withholding tax at such rate shall
be considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) of
this Section 2.09 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to

 



--------------------------------------------------------------------------------



 



in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8ECI or the related
certificate described above, or any forms required by any jurisdiction other
than the United States that the applicable Lender reasonably considers to be
confidential, such Lender shall give notice thereof to the Administrative
Borrower and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Administrative Borrower with the appropriate form, certificate or
other document described in subsection (e) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Lender
shall not be entitled to indemnification under subsection (a) or (c) of this
Section 2.09 with respect to Taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Loan Parties shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
          SECTION 2.10. Sharing of Payments, Etc. If any Lender shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment or
participation pursuant to Section 9.07) (a) on account of Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time) of payments on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all Lenders at such time, such Lender shall forthwith purchase
from the other Lender such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and each such other Lender shall repay to
the purchasing Lender the purchase price to the extent of such Lender’s ratable
share (according to the proportion of (A) the purchase price paid to such Lender
to (B) the aggregate purchase price paid to all Lenders) of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (1) the amount of such other Lender’s required repayment to
(2) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Loan

 



--------------------------------------------------------------------------------



 



Parties agree that any Lender so purchasing an interest or participating
interest from another Lender pursuant to this Section 2.10 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Loan Parties
in the amount of such interest or participating interest, as the case may be.
          SECTION 2.11. Use of Proceeds. The proceeds of the Term Loans shall be
used solely in accordance with the Budget in compliance with Section 5.04(a).
          SECTION 2.12. Defaulting Lenders. (a) In the event that, at any one
time, (i) any Lender shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Loan to the Borrowers and (iii) the Borrowers shall be
jointly and severally required to make any payment hereunder or under any other
Loan Document to or for the account of such Defaulting Lender, then the
Borrowers (or any of them) may, so long as no Default shall occur or be
continuing at such time and to the fullest extent permitted by applicable law,
set off and otherwise apply the Obligation of the Borrowers to make such payment
to or for the account of such Defaulting Lender against the obligation of such
Defaulting Lender to make such Defaulted Loan. In the event that, on any date,
the Borrowers (or any of them) shall so set off and otherwise apply their
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Loan on or prior to such date, the amount so
set off and otherwise applied by the Borrowers shall constitute for all purposes
of this Agreement and the other Loan Documents a Term Loan by such Defaulting
Lender made on the date of such setoff under the Facility pursuant to which such
Defaulted Loan was originally required to have been made pursuant to
Section 2.01. Such Term Loans shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Loan was originally required to have been made pursuant to Section
2.01. The Administrative Borrower shall notify the Administrative Agent at any
time the Borrowers(or any of them) exercise their right of set-off pursuant to
this subsection (a) and shall set forth in such notice (A) the name of the
Defaulting Lender and the Defaulted Loan required to be made by such Defaulting
Lender and (B) the amount set off and otherwise applied in respect of such
Defaulted Loan pursuant to this subsection (a). Any portion of such payment
otherwise required to be made by the Borrowers to or for the account of such
Defaulting Lender which is paid by the Borrowers, after giving effect to the
amount set off and otherwise applied by the Borrowers pursuant to this
subsection (a), shall be applied by the Administrative Agent as specified in
subsection (b) or (c) of this Section 2.12.
          (b) In the event that, at any one time, (i) any Lender shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lenders and (iii) the Borrowers shall make any
payment hereunder or under any other Loan Document to the Administrative Agent
for the account of such Defaulting Lender, then the Administrative Agent may, on
its behalf or on behalf of such other Agents or such other Lenders and to the
fullest extent permitted by applicable law, apply at such time the amount so
paid by the Borrowers to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount. In the event that the Administrative Agent shall so apply any
such amount to the payment of any such Defaulted Amount on any date, the amount
so applied by the Administrative Agent shall constitute for all purposes of this
Agreement and the other Loan Documents payment, to such extent, of such

 



--------------------------------------------------------------------------------



 



Defaulted Amount on such date. Any such amount so applied by the Administrative
Agent shall be retained by the Administrative Agent or distributed by the
Administrative Agent to such other Agents or such other Lenders in the following
order of priority:
          (i) first, to the Agents for any Defaulted Amounts then owing to them,
in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Agents;
          (ii) second, to the Lenders for any Defaulted Amounts then owing to
them, ratably in accordance with such respective Defaulted Amounts then owing to
them; and
          (iii) third, to such Defaulting Lender.
Any portion of such amount paid by the Borrowers for the account of such
Defaulting Lender remaining after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b) shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.
          (c) The rights and remedies against a Defaulting Lender under this
Section 2.12 are in addition to other rights and remedies that the Borrowers may
have against such Defaulting Lender with respect to any Defaulted Loan and that
any Agent or any Lender may have against such Defaulting Lender with respect to
any Defaulted Amount.
          SECTION 2.13. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Term Loan owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrowers agree that upon notice by any Lender to the Administrative Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Term Loans owing to, or to be made by, such Lender, the
Borrowers shall promptly execute and deliver to such Lender, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A hereto
payable to the order of such Lender (or, at such Lender’s request, payable to
such Lender and its registered assigns), in a principal amount equal to the Term
Loans of such Lender. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall record (i) the date and amount of each Borrowing made
hereunder, and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrowers hereunder and
each Lender’s share thereof.

 



--------------------------------------------------------------------------------



 



          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or in such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement.
          SECTION 2.14. Extension of Maturity Date.
          (a) Requests for Extension. The Administrative Borrower may, upon no
less than ten (10) Business Days’ prior written notice from the Administrative
Borrower to the Administrative Agent, request that the Maturity Date be extended
by up to sixty (60) days. Such request may be made by the Administrative
Borrower not more than once.
          (b) Conditions to Extension of Maturity Date. The agreement of the
Administrative Agent and each Lender to extend the Maturity Date shall be
subject, in each case, to the satisfaction, or waiver by the Required Lenders,
of the following conditions precedent:
          (i) the Administrative Borrower shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Required Lenders, a certificate of each Loan Party, executed by a duly
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
of the Maturity Date and (B) certifying that, before and after giving effect to
such extension of the Maturity Date, (I) the representations and warranties
contained in Section 4.01 and the other Loan Documents are true and correct in
all material respects on and as of the existing Maturity Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date; provided, that any representation or warranty that is
qualified by “materiality”, “Material Adverse Effect” or similar language shall
be true and correct in all respects on such respective dates, and (II) no
Default or Event of Default exists or is continuing;
          (ii) the Administrative Borrower shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Required Lenders, projections demonstrating compliance, on a pro forma basis,
with the financial covenants set forth in Section 5.04, for the period through
which the Administrative Borrower has requested such extension of the Maturity
Date;
          (iii) the Administrative Borrower shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Required Lenders, an updated Budget for the period through which the Borrower
has requested such extension of the Maturity Date;

 



--------------------------------------------------------------------------------



 



          (iv) no Default or Event of Default shall exist or be continuing or
will occur as a result of or immediately after giving effect to any such
extension;
          (v) the Administrative Borrower shall have paid to the Administrative
Agent, for the pro rata account of each Lender, the Extension Fee payable
pursuant to Section 2.06; and
          (vi) the Administrative Borrower shall have delivered all such
instruments, documents and agreements as the Administrative Agent may reasonably
request, duly executed and delivered by each party thereto.
          (c) Conflicting Provisions. This Section 2.14 shall supersede any
provisions in Section 8.01 to the contrary.
          SECTION 2.15. Joint and Several Obligations; Administrative Borrower.
          (a) Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each other Borrower to accept joint and
several liability for the Obligations.
          (b) Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers with respect to the payment
and performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all of the Obligations shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.
          (c) If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Obligation.
          (d) The Obligations of each of the Borrowers under the provisions of
this Section 2.15 constitute full recourse Obligations of each of the Borrowers
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.
          (e) Except as otherwise expressly provided in this Agreement, each of
the Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Term Loans made under this Agreement, notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each of the Borrowers hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any

 



--------------------------------------------------------------------------------



 



default by any of the Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers. Without
limiting the generality of the foregoing, to the extent permitted by law, each
of the Borrowers assents to any other action or delay in acting or failure to
act on the part of the Lenders with respect to the failure by any of the
Borrowers to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.15, afford grounds for
terminating, discharging or relieving any of the Borrowers, in whole or in part,
from any of its Obligations under this Section 2.15, it being the intention of
each of the Borrowers that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Borrowers under this Section 2.15 shall not
be discharged except by performance and then only to the extent of such
performance. The Obligations of each of the Borrowers under this Section 2.15
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers or the Lenders. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Borrowers or the Lenders.
          (f) The provisions of this Section 2.15 are made for the benefit of
the Lenders and their successors and permitted assigns, and may be enforced in
good faith by them from time to time against any or all of the Borrowers as
often as the occasion therefor may arise and, to the extent permitted by law,
without requirement on the part of the Lenders first to marshal any of their
claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.15
shall remain in effect until all of the Obligations (other than contingent
indemnification and reimbursement Obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto) shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.
          (g) Any notice, request, waiver, consent or other action made, given
or taken by any Borrower in connection with the Loan Documents shall bind all
Borrowers.
          (h) Each Borrower hereby authorizes Holdco to act as agent for each
Borrower (in such capacity, the “Administrative Borrower”) and to execute and
deliver on behalf of each Borrower such notices, requests, waivers, consents,
certificates and other documents, and to take any and all actions required or
permitted to be delivered or taken by any Borrower hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND OF LENDING
          SECTION 3.01. Conditions Precedent to Borrowing Interim Order Amount.
Section 2.01 of this Agreement shall become effective on and as of the first
date on or before December 23, 2009 (the “Closing Date”) on which the following
conditions precedent have been satisfied in a manner satisfactory to the
Administrative Agent and the Required Lenders (and the obligation of each Lender
to make any Term Loan on the occasion of the initial Borrowing hereunder is
subject to the satisfaction or waiver in accordance with Section 9.01 hereof of
such conditions precedent before or concurrently with the Closing Date):
          (a) The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent and the Required
Lenders (unless otherwise specified) and (except for the Notes) in sufficient
copies for each Lender:
          (i) Executed counterparts of this Agreement and the Guaranty.
          (ii) The Notes to the extent requested by the Lenders pursuant to the
terms of Section 2.13.
          (iii) A security agreement substantially in the form of Exhibit D-1
hereto (the “U.S. Security Agreement”) and a security agreement substantially in
the form of Exhibit D-2 hereto (the “Canadian Security Agreement”), each duly
executed by each applicable Loan Party, together with:
          (A) certificates representing the Initial Pledged Equity (to the
extent certificated) referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Initial Pledged Debt referred
to therein, endorsed in blank;
          (B) financing statements in a form appropriate for filing under the
Uniform Commercial Code or PPSA, as applicable, for all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority (subject to the Carve Out and Liens permitted to be
equal or superior in priority pursuant to this Agreement) liens and security
interests created under the Security Agreements, covering the Collateral
described in the Security Agreements;
          (C) the Intellectual Property Security Agreements duly executed by
each applicable Loan Party;
          (D) evidence of the completion of all other recordings and filings of
or with respect to the Security Agreements that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the security
interest created thereunder;

 



--------------------------------------------------------------------------------



 



          (E) evidence of the insurance required by the terms of the Security
Agreements; and
          (F) evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
(subject to the Carve Out and Liens permitted to be equal or superior in
priority pursuant to this Agreement) liens and security interests created under
the Security Agreements has been taken (including, without limitation, receipt
of duly executed landlords’ and bailees’ waiver and consent agreements to the
extent required under the Security Agreements).
          (iv) Certified copies of the resolutions of the Board of Directors (or
equivalent entity) of each Loan Party (and to the extent required by the
constituent documents of such Loan Party, the written consent of each of the
holders of the Equity Interests of such Loan Party required to give written
consent by such constituent documents) approving each Loan Document to which it
is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to each Loan Document to which it is or is to be a party.
          (v) A copy of a certificate of the Secretary of State of the
jurisdiction of organization of each Loan Party (or certificate of status in
respect of Parent and other Canadian Loan Parties), dated reasonably near the
Closing Date, certifying (A) as to a true and correct copy of the constituent
documents of such Loan Party and each amendment thereto on file in such
Secretary’s office and that such amendments are the only amendments to such Loan
Party’s constituent documents on file in such Secretary’s office, and (B) that
such Loan Party is duly organized and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its organization; provided,
that subject to Section 3.05, such certificate of status in respect of those
Loan Parties listed on Schedule 3.05 shall be delivered in accordance therewith.
          (vi) A certificate of each Loan Party signed on behalf of such Loan
Party by its President or a Vice President and its Secretary or any Assistant
Secretary, dated the Closing Date (the statements made in which certificate
shall be true on and as of the Closing Date), certifying as to (A) the absence
of any amendments to the constituent documents of such Loan Party since the date
of the Secretary of State’s certificate referred to in Section 3.01(a)(v), (B) a
true and correct copy of the organizational documents of such Loan Party as in
effect on the Closing Date, (C) the due organization and good standing or valid
existence of such Loan Party as an entity organized under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Loan Party, (D) the truth in all material
respects of the representations and warranties contained in the Loan Documents
as though made on and as of the Closing Date; provided, that any representation
or warranty that is qualified by materiality, “Material Adverse Effect” or
similar language shall be true and correct in all respects on and as of the
Closing Date and (E) in the case of the certificate from each Borrower, the
absence of any event occurring and continuing, or resulting from the initial
Borrowing, that constitutes a Default.

 



--------------------------------------------------------------------------------



 



          (vii) A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
          (viii) A certificate dated the Closing Date signed by the Chief
Financial Officer of the Administrative Borrower, to the effect that (A) each of
the representations and warranties of the Loan Parties contained in Article IV
hereof is true and correct in all material respects as of the Closing Date;
provided, that any representation or warranty that is qualified by materiality,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of the Closing Date and (B) all conditions to the effectiveness of
this Agreement set forth in this Article III other than those which are subject
to the discretion, satisfaction, consent or approval of the Agents (or any of
them) or any Lender, have been satisfied (or, if applicable, waived) in all
respects.
          (ix) Evidence of insurance naming the Collateral Agent as additional
insured and loss payee with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is satisfactory
to the Required Lenders, including, without limitation, business interruption
insurance.
          (x) Favorable opinions of Torys LLP, Canadian counsel to Parent and
other Canadian Loan Parties, Stewart, McKelvey, Stikling & Scales, New Brunswick
counsel to Parent and other Canadian Loan Parties, and Proskauer Rose, LLP, U.S.
counsel for the other Loan Parties, substantially in the forms of Exhibit F-1
and F-2, respectively, hereto.
          (b) Since October 31, 2009 (i) there shall have occurred no Material
Adverse Change and no material adverse change in the Collateral taken as a whole
and (ii) there has been no material increase in the liabilities, liquidated or
contingent, of Parent and its Subsidiaries, taken as a whole (other than the
liabilities in respect of the Term Loans under the Loan Documents), or material
decrease in the assets of Parent and its Subsidiaries taken as a whole.
          (c) There shall exist no action, suit, investigation, litigation or
proceeding affecting Parent or any of its Subsidiaries pending or threatened
before any Governmental Authority that (i) would be reasonably likely to have a
Material Adverse Effect other than the matters described on Schedule 4.01(f)
hereto (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, and there shall have been no adverse change
in the status, or financial effect on any Loan Party or any of its Subsidiaries,
of the Disclosed Litigation from that described on Schedule 4.01(f) hereto.
          (d) All Governmental Authorizations and third party consents and
approvals necessary in connection with the transactions contemplated by the Loan
Documents shall have been obtained (without the imposition of any conditions
that are not acceptable to the Lenders) and shall remain in effect; all
applicable waiting periods in connection with the transactions contemplated by
the Loan Documents shall have expired without any action being taken by any
competent authority, and no law or regulation shall be applicable in the
judgment of the Lenders,

 



--------------------------------------------------------------------------------



 



in each case that restrains, prevents or imposes materially adverse conditions
upon the transactions contemplated by the Loan Documents or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
          (e) Reserved.
          (f) The Borrowers shall have filed the Chapter 11 Cases in the
Bankruptcy Court on or before December 21, 2009.
          (g) The Bankruptcy Court shall have entered the Interim Order, in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, within three (3) Business Days of the Petition Date, and such
order shall be in full force and effect and shall not have been modified or
amended (unless otherwise approved by the Required Lenders), reversed, stayed or
subject to a motion for reargument or reconsideration. If the Interim Order is
the subject of a pending appeal in any respect, none of the Interim Order, the
making of the Term Loans, or the performance by the Borrowers of any of the
Obligations shall be the subject of a presently effective stay pending appeal.
The Loan Parties, the Agents and the Lenders shall be entitled to rely in good
faith upon the Interim Order, notwithstanding objection thereto or appeal
therefrom by an interested party. The Loan Parties, the Agents and the Lenders
shall be permitted and required to perform their respective obligations in
compliance with this Agreement notwithstanding any such objections or appeal
unless the relevant order has been stayed by a court of competent jurisdiction.
          (h) The Closing Date shall have occurred within two (2) Business Days
of the date that the Bankruptcy Court shall have entered the Interim Order.
          (i) The Administrative Agent shall have received a duly executed copy
of the Plan Support Agreement, pursuant to which the Consenting Lenders agree to
vote in favor of, and to support in all other respects, the Plan of
Reorganization, and no party to the Plan Support Agreement shall have withdrawn
its support or refused to abide by the terms thereof.
          (j) First day orders with respect to customary first day motions,
including motions concerning payment of critical vendors, cash management and
payment of wages and other employee benefits shall have been approved and
entered by the Bankruptcy Court and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.
          (k) All orders (if any) providing for payment of prepetition
indebtedness of the Loan Parties or affecting in any way the Obligations or the
Collateral submitted for entry in the Cases shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders
and, as entered, shall not deviate from the form thereof approved by the Lenders
in any material respect which is adverse to the interests of the Lenders.
          (l) The Canadian Court shall have entered (i) all appropriate orders
as are reasonably satisfactory to the Required Lenders, which shall correspond
to the orders entered by the Bankruptcy Court in connection with the Cases, and
(ii) an order of recognition of the Chapter 11 Cases in respect of Parent under
the CCAA (the “Recognition Order”), which

 



--------------------------------------------------------------------------------



 



(w) recognizes the Chapter 11 Cases in respect of Parent as “foreign
proceedings” (as defined under Part IV of the CCAA), (x) imposes a stay of
proceedings in respect of Parent, (y) recognizes the Interim Order with respect
to the Facility in respect of Parent and (z) authorizes a superpriority charge
and senior priming security interest in favor of the Collateral Agent and the
Secured Parties.
          (m) Reserved.
          (n) The Administrative Agent shall have received the Budget prepared
in good faith based upon reasonable assumptions which shall be reasonably
satisfactory in all respects to the Administrative Agent and the Required
Lenders, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by the Budget may differ
from the projected results.
          (o) (i) The Restructuring Monitor shall be in place and operating as
of the first day of the Chapter 11 Cases pursuant to an engagement letter, in
form and substance reasonably satisfactory to the Required Lenders, and such
engagement letter shall be in full force and effect, and (ii) the Borrowers
shall have filed a motion with the Bankruptcy Court seeking approval of the
engagement of such Restructuring Monitor.
          (p) The Administrative Agent shall have received a true and complete
copy of the documents relating to the sale of the Canadian Refractive Centers
duly executed by the parties thereto, which shall be in form and substance
reasonably satisfactory to the Required Lenders.
          (q) The Borrowers shall have filed a motion to approve an order to
permit the sale of certain assets of Parent (including the sale of the Canadian
Refractive Centers) on the Petition Date.
          (r) The Security Agreements shall, upon entry of the applicable Order,
be effective to create in favor of the applicable Agent a legal, valid and
enforceable first priority security interest in and lien upon the Collateral
subject to the Carve Out and Liens permitted to be equal or superior in priority
pursuant to this Agreement. All filings, recordings, deliveries of instruments
and other actions necessary or desirable in the opinion of the Administrative
Agent to protect and preserve such security interests shall have been duly
effected. The Administrative Agent shall have received evidence thereof in form
and substance satisfactory to it.
          (s) Reserved.
          (t) The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and Anti-Money Laundering rules and regulations, including,
without limitation, the Patriot Act, as it shall have reasonably requested.
          SECTION 3.02. Conditions to Borrowings in Excess of the Interim Order
Amount. The obligation of each Lender to make any Term Loan in excess of the
Interim

 



--------------------------------------------------------------------------------



 



Amount shall be subject to the satisfaction or waiver in accordance with
Section 9.01 hereof of the following conditions precedent:
          (a) The Bankruptcy Court shall have entered the Final Order, which
Final Order shall continue and confirm matters addressed in the Interim Order
and shall not have been amended or modified (unless otherwise approved by the
Required Lenders), stayed or reversed thereafter or subject to a motion for
reargument or consideration. The Final Order shall authorize an extension of
credit under the Facility in an amount not greater than the Final Order Amount.
If the Final Order is the subject of a pending appeal in any respect, neither
the Interim Order nor the making of the Term Loans, or the performance by the
Borrowers of any of the Obligations shall be the subject of a presently
effective stay pending appeal. The Borrowers, the Agents and the Lenders shall
be entitled to rely in good faith upon the Final Order notwithstanding the
objection thereto or appeal therefrom by any interested party. The Borrowers,
the Agents and the Lenders shall be permitted and required to perform their
respective obligations in compliance with this Agreement notwithstanding any
such objection or appeal unless the relevant order has been stayed by a court of
competent jurisdiction.
          (b) The Administrative Agent shall have received all amendments to the
relevant lease agreements between Parent and Intralase Corp., a Delaware
corporation, in form and substance reasonably satisfactory to the Required
Lenders, duly executed by the parties thereto.
          (c) The Loan Parties shall have used all reasonable efforts to seek a
settlement of the claims by Michael Aronsky, M.D., Carol Hoffman, M.D., George
Pronesti, M.D., and Anthony Zacchei, M.D. (collectively, the “Kremer Claims”)
against Parent and its Subsidiaries, in form and substance satisfactory to the
Required Lenders.
          (d) Reserved.
          (e) The Required Lenders shall be satisfied with the amount of fees
and other compensation payable on an ongoing basis to the chairman of the board
of directors of Parent and Holdco.
          SECTION 3.03. Conditions Precedent to All Borrowings. (a) The
obligation of each Lender to make any Term Loan on the occasion of each
Borrowing (including the initial Borrowing), shall be subject to the
satisfaction or waiver in accordance with Section 9.01 hereof of the further
conditions precedent that on the date of such Borrowing:
          (i) the following statements shall be true and the acceptance by the
Borrowers of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrowers that both on the date of the applicable Notice of
Borrowing and the date of such Borrowing, such statements are true:
          (A) the representations and warranties of each Loan Party contained in
each Loan Document are correct in all material respects on and as of such date,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date

 



--------------------------------------------------------------------------------



 



other than the date of such Borrowing, in which case such representations and
warranties were true and correct in all material respects as of such specific
date; provided, that any representation or warranty that is qualified by
materiality, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates and
          (B) no Default or Event of Default has occurred and is continuing, or
would result from such Borrowing;
          (ii) the Administrative Agent shall have received a Notice of
Borrowing, in form and substance reasonably satisfactory to it; and
          (iii) the Borrowers shall have paid (A) to the Administrative Agent,
for the benefit of the Secured Parties, all accrued and unpaid fees and expenses
due to the Secured Parties in connection with the transactions contemplated by
the Loan Documents (including accrued and unpaid fees and expenses described in
any fee letters executed by the Borrowers in connection with this Agreement or
in connection with any Lender’s commitment to provide financing under the
Facility), (B) to legal counsel and financial advisers to the Required
Prepetition Lenders (including, without limitation, Special Counsel, the
Financial Advisor, Stikeman Elliott LLP, as Canadian counsel and Pachulski Stang
Ziehl & Jones LLP, as Delaware counsel), all accrued and unpaid fees and
expenses then due and payable to each of them under or in connection with the
Prepetition Loan Documents and the refinancing or restructuring of the financing
thereunder in the nature of a “work-out” or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto (including,
without limitation, the Cases), in the case of each of (A) and (B), regardless
of whether any grace period under the agreements pursuant to which the
applicable fees and expenses are payable has expired; provided, that all payment
in the case of (B) shall be made as provided in the Order as approved by the
Bankruptcy Court on the Petition Date; and
          (iv) the Administrative Agent shall have received such other
approvals, opinions or documents as the Required Lenders through the
Administrative Agent may reasonably request.
          (b) Each Borrowing hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such Borrowing that the conditions
contained in this Section 3.03 have been satisfied.
          SECTION 3.04. Determinations Under Section 3.01 and 3.02. For purposes
of determining compliance with the conditions specified in Section 3.01 or
Section 3.02, as applicable,, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from such Lender prior to the Closing Date specifying
its objection thereto and, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.

 



--------------------------------------------------------------------------------



 



          SECTION 3.05. Conditions Subsequent to Closing Date. The obligation of
the Lenders to continue to make the Term Loans to the Borrowers is subject to
the fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.05 (the failure by any Borrower to so perform
or cause to be performed such conditions subsequent as and when required by the
terms thereof, shall constitute an immediate Event of Default (it being
understood and agreed that, to the extent that the existence of any such
condition subsequent, or the failure to have satisfied such condition prior to
the Closing Date, would otherwise cause any representation, warranty or covenant
in this Agreement or any Loan Document to be breached, such breach shall not be
deemed to have occurred to the extent such condition subsequent is satisfied as
and when required pursuant to Schedule 3.05)).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of Borrowers. Each
Borrower represents and warrants as follows:
          (a) Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company, limited liability partnership or limited partnership
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) is duly qualified and in good standing as a
foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company, limited liability
partnership or partnership (as applicable) power and authority (including,
without limitation, all Governmental Authorizations) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests of Holdco, TLC Management,
and each other wholly owned Subsidiary of Parent have been validly issued, are
fully paid and non-assessable and are owned by Parent free and clear of all
Liens, except Permitted Liens and those created under the Collateral Documents,
the Prepetition Loan Documents, the Interim Order and the Final Order.
          (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate
list of all Loan Parties, showing as of the date hereof (as to each Loan Party)
the jurisdiction of its organization, the address of its principal place of
business and, as to each Loan Party organized in the United States or a state
thereof, its U.S. taxpayer identification number. As of the date hereof, the
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 3.01(a)(v) is a true and correct copy of each such document,
each of which is valid and in full force and effect. All of the outstanding
Equity Interests in each Loan Party’s Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by such Loan Party or one or more of
its Subsidiaries free and clear of all Liens, except Permitted Liens and those
created under the Collateral Documents, the Interim Order, the Final Order or
under applicable law or under the charter, bylaws, limited liability company
agreement, partnership agreement or other constituent documents of such Loan
Party.

 



--------------------------------------------------------------------------------



 



          (c) Subject to approval of the Bankruptcy Court and pursuant to the
Order, the execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated thereby, are within such Loan Party’s corporate,
limited liability company, limited liability partnership or limited partnership
(as applicable) powers, have been duly authorized by all necessary corporate,
limited liability company, limited liability partnership or limited partnership
(as applicable) action, and do not (i) contravene such Loan Party’s charter,
bylaws, limited liability company agreement, partnership agreement or other
constituent documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties or
(iv) except for the Liens created under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.
          (d) Except for the entry of the Order, no Governmental Authorization
(other than the approval of the Bankruptcy Court), and no notice to or filing
with, any Governmental Authority or any other third party is required for
(i) the due execution, delivery, recordation, filing or performance by any Loan
Party of any Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated thereby (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof, subject to the Carve Out and Liens
permitted to be equal or superior in priority pursuant to this Agreement) or
(iv) the exercise by any Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the filings required to create, perfect or
preserve security interests under the Collateral Documents. All applicable
waiting periods in connection with the transactions contemplated by the Loan
Documents have expired without any action having been taken by any competent
authority restraining, preventing or imposing materially adverse conditions upon
the transactions contemplated by the Loan Documents or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.
          (e) This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto. Upon entry of the Order, this Agreement is, and each other
Loan Document when delivered hereunder will be, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.
          (f) Except for the Cases, there is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or to the knowledge of Parent,
threatened before any Governmental Authority or

 



--------------------------------------------------------------------------------



 



arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, and there has been no adverse change in the
status, or financial effect on any Loan Party or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 4.01(f) hereto.
          (g) The Consolidated and, if otherwise provided, consolidating balance
sheets of Parent and its Subsidiaries as at December 31, 2008, and the related
Consolidated and, if otherwise provided, consolidating statements of income and
Consolidated statement of cash flows of Parent and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of Ernst & Young, LLP,
independent public accountants, and the Consolidated and, if otherwise provided,
consolidating balance sheets of Parent and its Subsidiaries as at September 30,
2009, and the related Consolidated and, if otherwise provided, consolidating
statements of income and Consolidated statement of cash flows of Parent and its
Subsidiaries for the three months then ended, duly certified by the Chief
Financial Officer of the Administrative Borrower, copies of which have been
furnished to each Lender, fairly present, subject, in the case of said balance
sheet as at September 30, 2009, and said statements of income and cash flows for
the three months then ended, to year end audit adjustments and the absence of
footnotes, the Consolidated and, if otherwise provided, consolidating financial
condition of Parent and its Subsidiaries as at such dates and the Consolidated
and, if otherwise provided, consolidating results of operations of Parent and
its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis (subject
to year end audit adjustments and the absence of footnotes).
          (h) The Consolidated and, if otherwise provided, consolidating
forecasted balance sheets, statements of income and statements of cash flows of
Parent and its Subsidiaries delivered to the Lenders were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Loan Parties’ best estimate of their
future financial performance, it being acknowledged and agreed that the Loan
Parties do not guaranty the realization or achievement of any forecasts or
forward-looking statements delivered to the Administrative Agent and the Lenders
pursuant to this Section 4.01(h).
          (i) No written information, exhibit or report furnished by or on
behalf of any Loan Party (at such Loan Party’s explicit direction) to any Agent
or any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading, it being acknowledged and
agreed that the Loan Parties do not guaranty the realization or achievement of
any forecasts or forward-looking statements delivered to the Administrative
Agent and the Lenders Parties pursuant to this Section 4.01(i).
          (j) No Loan Party is engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any Term
Loan will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock.

 



--------------------------------------------------------------------------------



 



          (k) Neither any Loan Party nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended. Neither the making of any Term Loan,
nor the application of the proceeds or repayment thereof by the Borrowers, nor
the consummation of the other transactions contemplated by the Loan Documents,
will violate any provision of any such Act or any rule, regulation or order of
the Securities and Exchange Commission thereunder or equivalent under the
applicable securities laws of other jurisdictions.
          (l) Neither any Loan Party nor any of its Subsidiaries is a party to
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would be
reasonably likely to have a Material Adverse Effect.
          (m) No Loan Party nor any ERISA Affiliate maintains, sponsors,
participates in, contributes to or has any obligation to contribute to any Plan
or Multiemployer Plan, or has within the last six years, maintained, sponsored,
participated in or contributed to, or had any obligation to contribute to, any
Plan or Multiemployer Plan; no Loan Party nor any ERISA Affiliate has incurred
any material liability under Title I or Title IV of ERISA with respect to any
Plan or Multiemployer Plan for which any Loan Party could reasonably be expected
to be liable; and no condition exists that would reasonably be expected to
subject any Loan Party to any material tax, fine, Lien or other liability
imposed by ERISA, the Internal Revenue Code or other applicable law with respect
to any Plan or Multiemployer Plan.
          (n) (i) To the knowledge of the executive officers of Parent, except
as otherwise set forth on Part I of Schedule 4.01(n) hereto, the operations and
properties of each Loan Party and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits, all past non-compliance with Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, and no
circumstances exist that would be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties that could have a Material Adverse Effect or (B) cause any such
property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law;
          (ii) To the knowledge of the executive officers of Parent, except as
otherwise set forth on Part II of Schedule 4.01(n) hereto, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list; there are no and never have been
any underground or aboveground storage tanks or any surface or sub-surface
impoundments, septic tanks, pits, wells, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property

 



--------------------------------------------------------------------------------



 



currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries; and
          (iii) To the knowledge of the executive officers of Parent, except as
otherwise set forth on Part III of Schedule 4.01(n) hereto, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been treated
or disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.
          (o) [Reserved].
          (p) Set forth on Schedule 4.01(p) hereto is a complete and accurate
list of all Liens on the property or assets of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.
          (q) Set forth on Schedule 4.01(q) hereto is a complete and accurate
list of all Investments held by any Loan Party or any of its Subsidiaries (other
than Investments in Loan Parties) on the date hereof, showing as of the date
hereof the amount, obligor or issuer and maturity, if any, thereof.
          (r) Parent and its Subsidiaries (i) are not in violation of any
applicable Requirement of Law, including any building, zoning, occupational
safety and health, fair employment, equal opportunity, pension, environmental
control, health care, certificate of need, health care facility licensing or
similar federal, state or local law, ordinance or regulation, relating to the
ownership or operation of their respective businesses or assets, (ii) have not
failed to obtain any license, permit, certificate or other governmental
authorization necessary for the conduct of their businesses or the ownership and
operation of their assets, (iii) have not received any notice from any
Governmental Authority, and to their knowledge no such notice is pending or
threatened, alleging that Parent or any of its Subsidiaries has violated, or has
not complied with, any Requirement of Law, condition or standard applicable with
respect to any of the foregoing, and (iv) are not a party to any agreement or
instrument, or subject to any judgment, order, writ, rule, regulation, code or
ordinance, except to the extent that any violation, noncompliance, failure,
agreement, judgment, etc. as described in clauses (i) through (iv) will not have
a Material Adverse Effect.
          (s) Parent and its Subsidiaries have all licenses, permits, approvals,
registrations, contracts, consents, franchises, qualifications, certificates of
need, accreditations and other authorizations necessary for the lawful conduct
of their respective businesses or operations wherever now conducted and as
planned to be conducted, pursuant to all applicable

 



--------------------------------------------------------------------------------



 



statutes, laws, ordinances, rules and regulations of all Governmental
Authorities having, asserting or claiming jurisdiction over Parent or any of its
Subsidiaries or over any part of their respective operations, except to the
extent that the cumulative effect of noncompliance with the foregoing will not
have a Material Adverse Effect. Copies of all material licenses, permits,
approvals, registrations, contracts, consents, franchises, qualifications,
certificates of need, accreditations and other authorizations shall be provided
to the Administrative Agent upon request. Neither Parent nor any of its
Subsidiaries is in default under any of such licenses, permits, approvals,
registrations, contracts, consents, franchises, qualifications, certificates of
need, accreditations and other authorizations, and no event has occurred, and no
condition exists, that with the giving of notice, the passage of time or both
would constitute a default thereunder or would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any thereof, except to the
extent that the cumulative effect of all such defaults, events, conditions,
suspensions, revocations, impairments, forfeitures and non-renewals will not
have a Material Adverse Effect. The continuation, validity and effectiveness of
all such licenses, permits, approvals, registrations, contracts, consents,
franchises, qualifications, certificates of need, accreditations and other
authorizations will not be adversely affected by the transactions contemplated
by this Agreement. Parent and its Subsidiaries know of no reason why they will
not be able to maintain after the date hereof all licenses, permits, approvals,
registrations, contracts, consents, franchises, qualifications, certificates of
need, accreditations and other authorizations necessary or appropriate to
conduct the businesses of Parent and its Subsidiaries as now conducted and
presently planned to be conducted.
          (t) Upon the entry of the applicable Order, such Order shall be
effective to establish and perfect the Collateral Agent’s security interest in
the Collateral; provided, that the Collateral Agent may take any steps it deems
necessary, in its sole discretion, to attach or perfect the Liens, which steps
may include the filing of financing statements, mortgages, notices of liens or
other similar documents. The Collateral Agent’s rights with respect to the
Collateral are not subject to any setoff, claims, withholdings, or other
defenses.
          (u) To the knowledge of the Borrowers, no facts exist that
(individually or in the aggregate) would result in any material change in the
Budget. The Budget is based upon good faith estimates and assumptions believed
by the Loan Parties to be reasonable at the time made, has been prepared on the
basis of the assumptions stated therein and reflects the reasonable estimates of
the Loan Parties of the results of operations and other information projected
therein, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by the Budget may differ from the projected results.
          (v) Parent and its Subsidiaries have filed or caused to be filed all
U.S. federal, state, local, and all non-U.S. provincial and other material tax
returns that are required to be filed by it, all such tax returns were when
filed, and continue to be, true, correct and complete in all material respects,
and the filer thereof has paid (or caused to be paid) all taxes shown to be due
and payable on said returns or on any material assessments made against it or
any of its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority (other than the
amounts which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Parent or its Subsidiaries, as the case may be); and no

 



--------------------------------------------------------------------------------



 



material tax Lien has been filed with respect to the property of Parent or any
of its Subsidiaries and, to the knowledge of each Loan Party, no material claim
is being asserted, with respect to any such tax, fee or other charge that could
reasonably be expected to result in the filing of a tax Lien with respect to the
property of Parent or any of its Subsidiaries.
          (w) Each of the Parent and its Subsidiaries is insured, in accordance
with Section 9 of the Security Agreements, by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged; and none of Parent or
any of its Subsidiaries (i) has received notice from any insurer or agent of
such insurer that material expenditures will have to be made in order to
continue such insurance or (ii) has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers at a cost that would not
reasonably be expected to have a Material Adverse Effect, other than changes to
such coverage and costs that may be necessitated by or result from the
Borrowers’ status as debtors in possession.
          (x) To the extent applicable, each Loan Party is in compliance, in all
material respects, with the Patriot Act.
ARTICLE V
COVENANTS
          SECTION 5.01. Affirmative Covenants. So long as any Term Loan or any
other Obligation (other than contingent indemnification and reimbursement
Obligations in respect of which no claim for payment has been asserted by the
Person entitled thereto) of any Loan Party under any Loan Document shall remain
unpaid, each Loan Party will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970 and Healthcare Laws.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither Parent nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
          (c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to

 



--------------------------------------------------------------------------------



 



conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither Parent
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances.
          (d) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance (including, without limitation, business
interruption) with responsible and reputable insurance companies or associations
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which such Loan Party or such Subsidiary operates.
          (e) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its existence,
legal structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided that neither Parent nor any of
its Subsidiaries shall be required to preserve any right, permit, license,
approval, privilege or franchise if the Board of Directors of Parent or such
Subsidiary, after consultation with the Restructuring Monitor, reasonably
determines that the preservation thereof is no longer desirable in the conduct
of the business of such Loan Party or such Subsidiary, as the case may be, and
that the loss thereof is not disadvantageous in any material respect to such
Loan Party, such Subsidiary or the Lenders.
          (f) Visitation Rights. At any time during normal business hours,
permit representatives of the Required Lenders (including legal and financial
advisers, auditors, appraisers, and any other consultants engaged from time to
time at the direction of the Required Lenders) to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
Parent and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of Parent and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants.
          (g) Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of
Parent and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
          (h) Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
          (i) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to such Loan Party or Subsidiary than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate and in
connection therewith shall not, and shall not permit any of its Subsidiaries to,
enter into any agreement requiring payments inconsistent with the foregoing,
provided that the

 



--------------------------------------------------------------------------------



 



foregoing shall not apply to (i) transactions between Loan Parties and
(ii) customary fees to, and indemnifications of, non-officer directors of the
Loan Parties in compliance with the Budget (subject to the proviso in
Section 5.04(a)).
          (j) Covenant to Guarantee Obligations and Give Security. Upon (i) the
formation or acquisition of any new direct or indirect Subsidiaries by any Loan
Party or any such Subsidiary which on the date hereof is not a Guarantor or
(ii) the acquisition of any property by any Loan Party, which, in the judgment
of the Collateral Agent, constitutes Collateral and shall not already be subject
to a perfected first priority (subject to the Carve Out and Liens permitted to
be equal or superior in priority pursuant to this Agreement) security interest
in favor of the Collateral Agent for the benefit of the Secured Parties, then in
each case at the Borrowers’ expense:
          (A) in connection with the formation or acquisition of a Subsidiary
within ten (10) days after such formation or acquisition, cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Collateral Agent and the Required Lenders, guaranteeing the other Loan Parties’
obligations under the Loan Documents;
          (B) within ten (10) days after such formation or acquisition, furnish
to the Collateral Agent a description of the real and personal properties of
such Subsidiary or the real and personal properties so acquired, in each case in
detail satisfactory to the Collateral Agent and the Required Lenders;
          (C) within ten (10) days after (A) such acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Collateral Agent such additional mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements as specified by, and in form
and substance satisfactory to the Collateral Agent and the Required Lenders,
securing payment of all the Obligations of such Loan Party under the Loan
Documents and constituting Liens on all such properties and (B) such formation
or acquisition of any new Subsidiary, duly execute and deliver and cause such
Subsidiary and each Loan Party acquiring Equity Interests in such Subsidiary to
duly execute and deliver to the Collateral Agent mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements as specified by, and in form
and substance satisfactory to the Collateral Agent and the Required Lenders,
securing payment of all of the obligations of such Subsidiary or Loan Party,
respectively, under the Loan Documents;
          (D) within fifteen (15) days after such formation or acquisition,
take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the

 



--------------------------------------------------------------------------------



 



giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements delivered
pursuant to this Section 5.01(j), enforceable against all third parties in
accordance with their terms;
          (E) within thirty (30) days after such formation or acquisition,
deliver to the Collateral Agent, upon the request of the Collateral Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
acceptable to the Collateral Agent and the Required Lenders as to (1) the
matters contained in clauses (A), (C) and (D) above, (2) such guaranties,
guaranty supplements, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms and as to the matters
contained in clause (D) above, (3) such recordings, filings, notices,
endorsements and other actions being sufficient to create valid perfected Liens
on such properties, and (4) such other matters as the Collateral Agent and the
Required Lenders may reasonably request;
          (F) as promptly as practicable after such formation or acquisition,
deliver, upon the request of the Collateral Agent in its sole discretion, to the
Collateral Agent with respect to each parcel of real property owned or held by
each Loan Party and each newly acquired or newly formed Subsidiary title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Collateral Agent and the Required Lenders, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after receipt thereof, be delivered to the Collateral Agent; and
          (G) at any time and from time to time, promptly execute and deliver,
and cause each Loan Party and each newly acquired or newly formed Subsidiary to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary to
take, all such other action as the Collateral Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements;
provided, that notwithstanding anything to the contrary in this Section 5.01(j),
the Loan Parties shall only be required to use commercially reasonable efforts
to cause each non-wholly owned Subsidiary of any Loan Party to comply with the
provisions of this Section 5.01(j).

 



--------------------------------------------------------------------------------



 



          (k) Further Assurances. (i) Promptly upon request by any Agent, or any
Lender through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof,
          (ii) promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver any and all acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time (and consent to the Agents recording or
filing such instrument) in order to (A) carry out more effectively the purposes
of the Loan Documents, (B) to the fullest extent permitted by applicable law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so; and
          (iii) no later than 30 days following the Closing Date, provide
evidence of receipt of ratings for the Facility from Moody’s and S&P, in each
case acceptable to the Required Lenders.
          (l) Control Account Agreements. Deposit all cash held or received by
it (other than the proceeds of the Term Loans, which shall be deposited in the
DIP Proceeds Controlled Account) into any account held by TLC Management, which
is subject to a Control Account Agreement pursuant to which the Agents are
granted a first priority security interest in respect of such cash, in form and
substance satisfactory to the Administrative Agent and the Required Lenders,
duly executed by the financial institution at which such account is maintained.
So long as no Default or Event of Default has occurred and is continuing, the
Borrowers may withdraw amounts from such account to make payments consistent
with the Budget.
          (m) Preparation of Environmental Reports. At the reasonable request of
the Administrative Agent or the Collateral Agent from time to time, provide to
the Lenders within sixty (60) days after such request, at the expense of the
Borrowers, an environmental site assessment report for any of its or its
Subsidiaries’ properties described in such request, prepared by an environmental
consulting firm acceptable to the Required Lenders, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if any Agent or
the Required Lenders determine at any time that a material risk exists that any
such report will not be provided within the time referred to above, such Agent
or the Required Lenders may retain an environmental consulting firm to prepare
such

 



--------------------------------------------------------------------------------



 



report at the expense of the Borrowers, and each Loan Party hereby grants and
agrees to cause any Subsidiary that owns any property described in such request
to grant at the time of such request to the Agents, the Lenders, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment.
          (n) Healthcare Matters. Notify the Administrative Agent of (i)any
receipt by any Loan Party of notice of any investigation or audit, or pending or
threatened proceedings relating to, any material violation by any Loan Party or
any of its Subsidiaries of any Healthcare Law, including, without regard to
materiality, (A) any investigation or audit or proceeding involving violation of
any of the Medicare and/or Medicaid fraud and abuse provisions and (B) any
criminal or civil investigation initiated, claim filed or disclosure required by
the Office of the Inspector General, the Department of Justice, Centers for
Medicare and Medicaid Services (formerly the Health Care Financing
Administration), or any other governmental authority, and (ii) any receipt by
any Loan Party of a written recommendation from any governmental authority or
other regulatory body that any Loan Party should have its licensure, provider or
supplier number or accreditation suspended, revoked, or limited in any material
way, or have its eligibility to participate in Medicare, Medicaid or any other
government program to accept assignments or rights to reimbursement under
Medicaid, Medicare, or any other government program regulations suspended,
revoked, or limited in any material way.
          (o) Maintenance of Ratings. At all times from and after the date
30 days following the Closing Date, maintain ratings for the Facility from
Moody’s and S&P, in each case acceptable to the Required Lenders.
          (p) Due Diligence. Use, and cause each of its Subsidiaries to use, its
best efforts to provide all due diligence materials reasonably requested by the
Administrative Agent or the Required Lenders or their legal and financial
advisors (including due diligence materials with respect to any proposed asset
sales and any severance obligations of Parent or any of its Subsidiaries to any
employees or former employees).
          (q) Use of Proceeds. Use, and cause each of its Subsidiaries to use,
the proceeds of the Term Loans only in accordance with the Budget and in
compliance with Section 5.04(a).
          (r) Critical Vendors. Cause the Borrowers to file a motion with the
Bankruptcy Court seeking approval of payment of critical vendors of the
Borrowers acceptable to the Required Lenders no later than three (3) Business
Days after the Petition Date.
          (s) Filing of Claims, Schedules, and Statement of Affairs in the
Cases. Cause the Borrowers to file the respective schedules and statements of
affairs with the Bankruptcy Court no later than fifteen (15) days after the
Petition Date.
          (t) Last Day to File Claims. Cause the Borrowers to obtain an order
from the Bankruptcy Court setting the bar date for prepetition claims in the
Chapter 11 Case no later than twenty (20) days after the Borrowers filed their
respective schedules and statements of affairs with the Bankruptcy Court.

 



--------------------------------------------------------------------------------



 



          (u) Interim Order. Cause the Borrowers to file a motion with the
Bankruptcy Court to approve the Interim Order on the Petition Date.
          (v) Call Center. Cause the Borrowers to file all necessary motions
with the Bankruptcy Court seeking approval of (i) the rejection of the lease of
Parent’s call center located at 5280 Solar Drive, City of Mississauga, Province
of Ontario, and (ii) any settlement with I.T. Weapons Inc. with respect to the
lease of the new call center located at 1535 Meyerside Drive, Unit 15 and 16,
Mississauga, Ontario, Canada, if requested and approved by the Required Lenders,
in the case of each (i) and (ii), no later than ten (10) days after the Petition
Date.
          (w) Cash Management System. Cause the Borrowers to file on the
Petition Date a motion with the Bankruptcy Court to approve the cash management
systems used by the Borrowers, in a form reasonably satisfactory to the Required
Lenders.
          (x) Vision Source, L.P. Take reasonable steps at all times to enforce
their rights with respect to all distributions and payments owing to it or any
of its Subsidiaries by Vision Source, L.P. (including, without limitation,
payments due under the promissory note dated as of August 1, 2002, as amended,
issued by Vision Source, L.P. in favor of TLC Capital Corporation, a Delaware
corporation).
          (y) Canadian Refractive Centers. Cause the Borrowers to use their best
efforts to sell the Canadian Refractive Centers on terms and conditions
satisfactory to the Required Lenders.
          (z) Parent’s Assets. Cause the Borrowers to file all necessary motions
with the Bankruptcy Court and Canadian Court, as soon as practicable, to seek
approval to transfer substantially all assets from Parent to Holdco (other than
the Canadian Refractive Centers).
          (aa) Canadian Court. Cause the Borrowers to seek all appropriate
orders of the Canadian Court, reasonably satisfactory to the Required Lenders,
which shall correspond to such court orders entered by the Bankruptcy Court, in
each case within seven (7) days of the entry of such order by the Bankruptcy
Court.
          (bb) Restructuring Monitor. Cause (i) the Restructuring Monitor to be
in place and operating pursuant to an engagement letter, in form and substance
reasonably satisfactory to the Required Lenders, and (ii) such engagement letter
to remain in full force and effect.
          (cc) Kremer Claims. To the extent that settlement of the Kremer
Claims, in form and substance satisfactory to the Required Lenders, is not
reached on or before January 15, 2010, file and diligently pursue appropriate
contested proceedings seeking to subordinate the Kremer Claims to the
obligations owing to general unsecured creditors of Parent and its Subsidiaries.
          SECTION 5.02. Negative Covenants. So long as any Term Loan or any
other Obligation (other than contingent indemnification and reimbursement
Obligations in respect of which no claim for payment has been asserted by the
Person entitled thereto) of any Loan Party under any Loan Document shall remain
unpaid, each Loan Party will not, at any time:

 



--------------------------------------------------------------------------------



 



          (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code (or similar law) of any
jurisdiction, a financing statement that names any Loan Party or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:
          (i) Liens created pursuant to the Loan Documents, Interim Order and
the Final Order;
          (ii) Permitted Liens;
          (iii) Liens existing on the date hereof and described on
Schedule 4.01(p) hereto;
          (iv) purchase money Liens upon or in real property or equipment
acquired or held by Parent or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition, construction,
improvement or installation of any such property or equipment to be subject to
such Liens, or Liens existing on any such property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
property or equipment being acquired, constructed, improved or installed (or the
proceeds of any of the foregoing), and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; and provided further that the aggregate principal
amount of the Debt hereafter incurred secured by Liens permitted by this clause
(iv) shall not exceed the amount permitted under Section 5.02(b)(iv) at any time
outstanding; and
          (v) Liens arising under Capitalized Leases permitted under
Section 5.02(b)(iv) provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases
(or the proceeds thereof).
          (b) Debt. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
          (i) Debt under the Loan Documents;
          (ii) Debt under the Prepetition Loan Documents;
          (iii) (A) unsecured Debt arising in respect of purchasing card and/or
corporate credit card programs not to exceed in the aggregate $1,000,000 at any
time

 



--------------------------------------------------------------------------------



 



outstanding, and (B) unsecured Debt (not specified in clause (A) above) not to
exceed in the aggregate $2,000,000 at any time outstanding, in the case of each
of (A) and (B), as reflected in the Budget;
          (iv) (x) Capitalized Leases and Debt secured by purchase money Liens
existing on the date hereof and listed on Schedule 5.02(b) hereto; provided that
such Capitalized Leases and Debt shall not be refinanced, and Capitalized Leases
and Debt secured by purchase money Liens hereafter incurred not to exceed an
aggregate principal amount of $1,500,000 at any time outstanding, and (y) in the
case of Capitalized Leases and Debt secured by purchase money Liens to which any
Subsidiary of Parent is a party, Debt of Parent of the type described in clause
(i) of the definition of “Debt” guaranteeing the Obligations of such Subsidiary
under such Capitalized Leases and Debt secured by purchase money Liens;
          (v) Debt owed to any Borrower or a wholly owned Subsidiary of Parent,
which Debt shall (x) in the case of Debt owed to a Loan Party, constitute
Pledged Debt, (y) be on terms acceptable to the Administrative Agent and the
Required Lenders and (z) be otherwise permitted under the provisions of
Section 5.02(f); and
          (vi) Debt not otherwise specified above and existing on the date
hereof and described in Schedule 5.02(b) hereto; provided that such Debt shall
not be refinanced.
          (c) Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.
          (d) Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so except
that any Subsidiary of Parent may merge into or consolidate with any other
Subsidiary of Parent; provided that in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of Parent and provided further that (i) in the case of
any such merger or consolidation to which a Guarantor is a party, the Person
formed by such merger or consolidation shall be a Guarantor,
(ii) notwithstanding the foregoing, no merger or consolidation shall be
consummated between a Borrower and a Person that is not a Borrower, (iii) in
each case, immediately before and after giving effect thereto, no Default shall
have occurred and be continuing and, (iv) in the case of any such merger to
which Parent is a party, Parent is the surviving entity.
          (e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire, or permit any of its Subsidiaries to grant any option or
other right to purchase, lease or otherwise acquire, any assets, except
          (i) the sale of the Canadian Refractive Centers on terms and
conditions satisfactory to the Required Lenders; provided that the Borrowers
shall, on the date of receipt by any of them or any of their respective
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Term Loans
pursuant to, and in the amount set forth

 



--------------------------------------------------------------------------------



 



in, Section 2.04 and apply the remaining Net Cash Proceeds, if any, in
accordance with Section 2.04;
          (ii) sales of excess, obsolete or worn out equipment in the ordinary
course of its business;
          (iii) sales, transfers or other dispositions of assets among Loan
Parties subject to Section 5.01(i) hereof;
          (iv) the sale of any assets constituting a Cash Equivalent and
maintained in a Securities Account, subject to the terms and conditions of the
applicable Securities Account Control Agreement; and
          (v) mergers and consolidations permitted under Section 5.02(d),
Investments permitted under Section 5.02(f) and transactions permitted under
Section 5.02(g).
          (f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
          (i) Investments by Parent and its Subsidiaries in their Subsidiaries
outstanding on the date hereof;
          (ii) loans and advances to employees in the ordinary course of the
business of Parent and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $50,000 at any time outstanding;
          (iii) Investments by Parent and its Subsidiaries in Cash Equivalents;
and
          (iv) Investments existing on the date hereof and described on
Schedule 4.01(q) hereto;
          (g) Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in Parent, except, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom: (i) each Subsidiary of the Parent may make dividends or other
distributions to each Loan Party and to each other owner of Equity Interests of
such Subsidiary based on their relative ownership interests of such Equity
Interests and consistent with the constituent documents of such Subsidiary and
its course of dealings with the owners of its Equity Interests (including,
without limitation, to allow such Loan Party or other owner to pay its franchise
fees or similar taxes and fees required to maintain its corporate existence and
its income taxes or the incomes taxes of any consolidated or affiliated group of
which it is a

 



--------------------------------------------------------------------------------



 



member; and (ii) the Borrowers may declare and pay cash dividends to Parent not
to exceed $200,000 in the aggregate to permit Parent to pay (A) reasonable and
customary corporate and operating expenses (including reasonable out of pocket
expenses for legal, administrative and accounting services provided by third
parties, and compensation, benefits and other amounts payable to officers and
employees in connection with their employment in the ordinary course of business
and to board of director observers) and (B) franchise fees or similar taxes and
fees required to maintain its organizational existence.
          (h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than as required by law or as does not have a
materially adverse effect on the interests of the Lenders, in each case, as
promptly disclosed to the Administrative Agent.
          (i) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.
          (j) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Debt, except
the prepayment of the Term Loan in accordance with the terms of this Agreement
or (ii) amend, modify or change in any manner any term or condition of any
Subordinated Debt, or permit any of its Subsidiaries to do any of the foregoing.
          (k) Negative Pledge. Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) agreements in favor of the Secured Parties or
(ii) prohibitions or conditions under (A) any purchase money Debt permitted by
Section 5.02(b)(iv) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt or (B) any Capitalized Lease permitted by Section 5.02(b)(iv)
solely to the extent that such Capitalized Lease prohibits a Lien on the
property subject thereto.
          (l) Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.
          (m) Hedge Agreements. Enter or permit any of its Subsidiaries to enter
into any Hedge Agreement.
          (n) Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests to the Borrowers or repay or prepay any Debt owed to, make
loans or advances to, or otherwise transfer assets to or make Investments in,
the Borrowers or any Subsidiary of the Borrowers (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except the Loan Documents; provided, that this Section
shall not limit the ability of any Subsidiary to pay the

 



--------------------------------------------------------------------------------



 



Borrowers or another Subsidiary for goods or services provided in the ordinary
course of business.
          (o) ERISA. Maintain, sponsor, participate in or contribute to any Plan
or Multiemployer Plan; or incur any material liability under Title I or any
liability under Title IV of ERISA for which any Loan Party could be reasonably
expected to be liable, or permit any of its Subsidiaries or ERISA Affiliates to
do any of the foregoing.
          (p) Material Amendments. Make, or permit any of its Subsidiaries to
make, any material amendment to any agreements with any employee or independent
contractor (including, without limitation, any optometrist or surgeon providing
refractive laser or other services) unless the Loan Parties reasonably determine
that such amendment results in cash savings or improved liquidity for the Loan
Parties after consultation with the Required Lenders.
          (q) Prepetition Indebtedness. Pay or discharge, or permit any of its
Subsidiaries to pay or discharge, or cause to be paid or discharged, any Debt of
such Loan Party incurred before the Petition Date other than payments:
          (i) approved by the Bankruptcy Court and consented to by the Required
Lenders;
          (ii) consistent with the Budget;
          (iii) required to be made to the Prepetition Agents and the
Prepetition Lenders pursuant to the Orders (including, without limitation,
amounts payable to the Special Counsel, the Financial Adviser, Stikeman Elliott
LLP, as Canadian counsel, and Pachulski Stang Ziehl & Jones LLP, as Delaware
counsel, each in connection with their representation of certain Prepetition
Lenders); and
          (iv) as required in the Plan of Reorganization, on or about the
effective date of the Plan of Reorganization (except as otherwise expressly
provided for therein).
None of the Loan Parties shall, without the consent of the Required Lenders,
file any motion with the Bankruptcy Court in accordance with Section 546(h) of
the Bankruptcy Code seeking to return any goods shipped to any of the Loan
Parties prior to the Petition Date.
          (r) Bankruptcy Chapter 11 Cases. Seek, consent or suffer to exist or
permit any of its Subsidiaries to seek, consent or suffer to exist (i) any
modification, stay, vacation or amendment to the Orders; (ii) a priority claim
for any administrative expense or unsecured claim against any Borrower or any
Guarantor (now existing or hereafter arising of any kind or nature whatsoever,
including, without limitation, any administrative expense of any kind specified
in Section 503(b) or 507(b) of the Bankruptcy Code or, from and after the entry
of the Final Order, Section 506(c) of the Bankruptcy Code) equal to or superior
to the priority claim of the applicable Agent and the Lenders in respect to the
Obligations other than the Carve Out; and (iii) any Lien on any Collateral
having a priority equal or superior to the Liens in favor of the applicable
Agent and the Lenders in respect of the Obligations or the Liens in favor of the
applicable Prepetition Agent and the Prepetition Lenders in respect of the
Prepetition Lender

 



--------------------------------------------------------------------------------



 



Debt, in each case other than Liens expressly permitted to be equal or superior
in priority pursuant to this Agreement.
          (s) Success and Other Similar Fees. Make, or permit any of its
Subsidiaries to make payment of any success, transaction, opinion or similar fee
to any financial adviser engaged by Parent or any of its Subsidiaries or
Affiliates.
          (t) Control Account Agreements. Permit the aggregate amount of cash
maintained by any Loan Party at any financial institution at any time to exceed
$5,000 for more than one Business Day unless such Loan Party has (i) executed
and delivered to the Agents a Control Account Agreement, in form and substance
reasonably satisfactory to the Required Lenders and executed by such financial
institution, and (ii) taken all other steps necessary or, in the opinion of the
Collateral Agent, desirable to ensure that the Collateral Agent has a perfected
first priority security interest in such cash (subject to the Carve Out and
Liens permitted to be equal or superior in priority pursuant to this Agreement);
provided, that if such Loan Party is unable to obtain such agreement from such
financial institution, such Loan Party shall promptly transfer all cash
maintained at such financial institution to a financial institution from which
such Loan Party has obtained such an agreement.
          (u) DIP Proceeds Controlled Account. Deposit any cash held or received
by it into the DIP Proceeds Controlled Account other than proceeds of the Term
Loans in accordance with the terms hereof.
          SECTION 5.03. Reporting Requirements. So long as any Term Loan or any
other Obligation (other than contingent indemnification and reimbursement
Obligations in respect of which no claim for payment has been asserted by the
Person entitled thereto) of any Loan Party under any Loan Document shall remain
unpaid, or any Lender shall have any Commitment hereunder, each Loan Party will
cause to be furnished to the Agents and the Lenders:
          (a) Default Notice. As soon as possible and in any event within two
days after any executive officer of any Loan Party is actually aware of the
occurrence of each Default or any event, development or occurrence reasonably
likely to have a Material Adverse Effect continuing on the date of such
statement, a statement of the Chief Financial Officer of the Administrative
Borrower setting forth details of such Default and the action taken and proposed
to be taken with respect thereto.
          (b) Annual Financials. As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for Parent and its Subsidiaries, including therein Consolidated and,
if otherwise provided, consolidating balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Year and Consolidated and, if
otherwise provided, consolidating statements of income and a Consolidated
statement of cash flows of Parent and its Subsidiaries for such Fiscal Year, in
each case accompanied by (i) an opinion as to such audit report of Ernst &
Young, LLP or other independent public accountants of recognized standing
acceptable to the Required Lenders and (ii) a report of such independent public
accountants as to Parent’s internal controls required under Section 404 of the
Sarbanes-Oxley Act of 2002, if any, in each case certified in a manner to which
the Required Lenders have not objected, together with (A) a certificate of such
accounting firm to the Lenders stating that in

 



--------------------------------------------------------------------------------



 



the course of the regular audit of the business of Parent and its Subsidiaries,
which audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing, or if, in the opinion of such
accounting firm, a Default has occurred and is continuing, a statement as to the
nature thereof, (B) a schedule in form satisfactory to the Administrative Agent
and the Required Lenders of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04 and (C) a certificate of the Chief Financial Officer
of the Administrative Borrower stating that (1) no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that has been taken and is proposed with
respect thereto and (2) Parent and its Subsidiaries have paid to each
appropriate taxing authority the full amount that each is required to pay in
respect of income tax for such year.
          (c) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated and, if otherwise provided, consolidating balance sheets of Parent
and its Subsidiaries as of the end of such quarter and Consolidated and, if
otherwise provided, consolidating statements of income and Consolidated
statement of cash flows of Parent and its Subsidiaries for the period commencing
at the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated and, if otherwise provided, consolidating statements
of income and a Consolidated statement of cash flows of Parent and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments and the absence of footnotes) by
the Chief Financial Officer of the Administrative Borrower as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that has been taken and is proposed with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent and the Required
Lenders of the computations used by Parent and its Subsidiaries in determining
compliance with the covenants contained in Section 5.04.
          (d) Cash Flow Forecast. On Thursday of each week (or, if such day is
not a Business Day, on the immediately succeeding Business Day), rolling
thirteen week Consolidated cash flow forecasts of Parent and its Subsidiaries
and an updated comparison to the budgeted amounts from the prior week’s
Consolidated cash flow projections in a form satisfactory to the Required
Lenders.
          (e) Chief Financial Officer Report and Certificate. On Thursday of
each week (or, if such day is not a Business Day, on the immediately succeeding
Business Day),
          (i) a report of the Chief Financial Officer of the Administrative
Borrower which sets forth:
          (A) a reconciliation of actual results for the prior week to the
corresponding amounts reflected in the Budget, with explanations for any
variance in any line item in excess of 10%;

 



--------------------------------------------------------------------------------



 



          (B) a reconciliation of each of “total operating cash receipts” and
“total operating cash disbursements” (as reflected in the Budget and measured
weekly on a cumulative basis starting with the period ending three (3) weeks
after the Petition Date) to the corresponding amounts reflected in the Budget,
with explanations for any variance by line item in excess of 10%;
          (C) information with respect to asset sales, cost savings, facility
closures and such other information reasonably requested by the Required
Lenders; and
          (ii) a certificate of the Chief Financial Officer of the
Administrative Borrower (A) stating that no proceeds of the Term Loans have been
used for any item not set forth in the Budget and (B) as to (1) Liquidity as of
Friday of the previous week, (2) any changes to or non-compliance with either of
the Liquidity Guidelines through Friday of the previous week, together with
reasonable supporting detail and calculations, (3) the aggregate amount of
severance obligations due and payable to all employees or former employees of
Parent or any of its Subsidiaries during the previous week, and (4) the
aggregate amount of severance payments made to all employees or former employees
of Parent and any of its Subsidiaries during the previous week.
          (f) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f), and promptly after the occurrence
thereof, notice of any adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto. Promptly after receipt thereof, notice of
any Governmental Authority or other Person that such Governmental Authority or
other Person has rescinded or not renewed, or intends to rescind or not renew,
any material license, accreditations and approvals of any Governmental
Authorities and all other Persons necessary for any Loan Party or any of its
Subsidiaries to own its assets or to carry on its business.
          (g) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements, that any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.
          (h) Creditor Reports. Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of Debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lender pursuant to any other clause of this Section 5.03(h).
          (i) Environmental Conditions. Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
noncompliance by any Loan Party or any of its Subsidiaries or any of their
respective properties, with any Environmental Law or

 



--------------------------------------------------------------------------------



 



Environmental Permit that could reasonably be expected to have a Material
Adverse Effect, as well as any actual or threatened release, pollution or other
environmental condition at or from any of the properties of any Loan Party or
any of its Subsidiaries, that could reasonably be expected to constitute a
violation of any Environmental Law.
          (j) Real Property. As soon as available and in any event within
30 days after the end of each Fiscal Year, a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof and, in the case of leases of property, lessor, lessee, expiration
date and annual rental cost thereof) of all real property acquired or leased by
any Loan Party during such Fiscal Year.
          (k) Insurance. As soon as available and in any event no later than
January 15th of each year, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for Parent and its Subsidiaries
as of the last day of the immediately preceding Fiscal Year and containing such
additional information as any Agent, or any Lender through the Administrative
Agent, may reasonably specify.
          (l) Casualty Losses. Promptly upon learning of any casualty loss or
event not insured against in an amount in excess of $100,000, notice of such
loss or event.
          (m) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender through the Administrative Agent, may from time to time reasonably
request, including without limitation updating any information previously
provided pursuant to Section 9.12 hereof.
          (n) Monthly Financials. As soon as available and in any event within
thirty (30) days after the end of each month, Consolidated balance sheets,
statements of income and statements of cash flows of Parent and its Subsidiaries
(i) for such month, and (ii) for the portion of the Fiscal Year then ended,
setting forth in each case, in comparative form, the corresponding figures for
the corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified by the Chief Financial Officer of the Administrative
Borrower as having been prepared in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes, together with a certificate
of said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that has been taken and is proposed with respect thereto and, an
updated comparison to the budgeted amounts for such period set forth in the
Budget, in a form satisfactory to the Required Lenders.
          (o) Termination of Contracts, Etc. Promptly after the occurrence
thereof, written notice of (i) termination of any material contract to which any
Loan Party is a party, (ii) failure of any franchisee to make any payment in an
aggregate amount in excess of $250,000 more than three months past due to any
Subsidiary, and (iii) any tax audit or assessment of taxes on any Loan Party.
          (p) Restructuring Monitor Report. On Thursday of each week (or if such
day is not a Business Day, on the immediately succeeding Business Day), a report
with respect to the

 



--------------------------------------------------------------------------------



 



Budget from the Restructuring Monitor reasonably satisfactory in all respects to
the Administrative Agent and the Required Lenders.
          SECTION 5.04. Financial Covenants. So long as any Term Loan or any
other Obligation (other than contingent indemnification and reimbursement
Obligations in respect of which no claim for payment has been asserted by the
Person entitled thereto) of any Loan Party under any Loan Document shall remain
unpaid, or any Lender shall have any Commitment hereunder, each Loan Party will:
          (a) Budget Compliance. Not make or permit any of its Subsidiaries to
make payments other than those set forth in the Budget; provided, that:
          (i) “total operating cash receipts” (as reflected in the Budget and
measured weekly on a cumulative basis starting with the period ending three
(3) weeks after the Petition Date) may be less than the corresponding amounts
set forth in the Budget if such “total operating cash receipts” (A) for all
cumulative weekly periods ending from the date three (3) weeks after the
Petition Date to the date six (6) weeks after the Petition Date, are not less
than 88% of the corresponding amounts reflected in the Budget, (B) for all
cumulative weekly periods ending from the date seven (7) weeks after the
Petition Date to the date twelve (12) weeks after the Petition Date, are not
less than 90% of the corresponding amounts reflected in the Budget, and (C) for
all cumulative weekly periods ending from and after the date thirteen (13) weeks
after the Petition Date, are not less than 92.5% of the corresponding amounts
reflected in the Budget;
          (ii) “total operating cash disbursements” (as reflected in the Budget
and measured weekly on a cumulative basis starting with the period ending three
(3) weeks after the Petition Date) may be more than the corresponding amounts
set forth in the Budget if such “total operating cash disbursements” (A) for all
cumulative weekly periods ending from the date three (3) weeks after the
Petition Date to the date six (6) weeks after the Petition Date, are not more
than 112% of the corresponding amounts reflected in the Budget, (B) for all
cumulative weekly periods ending from the date seven (7) weeks after the
Petition Date to the date twelve (12) weeks after the Petition Date, are not
more than 110% of the corresponding amounts reflected in the Budget, and (C) for
all cumulative weekly periods ending from and after the date thirteen (13) weeks
after the Petition Date, are not more than 107.5% of the corresponding amounts
reflected in the Budget;
          (iii) each of the line items for “marketing” and “occupancy”
respectively (as reflected in the Budget and measured weekly on a rolling three
(3) week basis starting with the period ending three (3) weeks after the
Petition Date) may be more than the corresponding amounts set forth in the
Budget if each such line item is not more than 115% of the corresponding amounts
reflected in the Budget; and
          (iv) the sum of the line items for “refractive center procedures” and
“refractive access procedures” (as reflected in the Budget and measured weekly
on a rolling three (3) week basis starting with the period ending three
(3) weeks after the

 



--------------------------------------------------------------------------------



 



Petition Date) may be less than the sum of the corresponding amounts set forth
in the Budget if such sum is not less than 85% of the sum of the corresponding
amounts reflected in the Budget.
          (b) Minimum Liquidity. Cause minimum Liquidity at all times to be no
less than $2,500,000.
          (c) Capital Expenditures. Make, or permit any of its Subsidiaries to
make, any Capital Expenditures that would cause the aggregate of all Capital
Expenditures made by Parent and its Subsidiaries during any Fiscal Year to
exceed the amounts as set forth in the Budget.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) (i) the Borrowers shall fail to pay any principal of any Term Loan
when the same shall become due and payable or (ii) the Borrowers shall fail to
pay any interest on any Term Loan, or any Loan Party shall fail to make any
other payment under any Loan Document, in each case under this clause
(ii) within three (3) calendar days after the same shall become due and payable;
          (b) any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made;
          (c) Parent shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) or (i), Section 5.02 or Section 5.04;
          (d) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for fifteen (15) days after
the earlier of the date on which (i) any executive officer of a Loan Party
becomes actually aware of such failure or (ii) written notice thereof shall have
been given to the Borrowers by any Agent or any Lender;
          (e) (i) any Loan Party or any of its Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of any postpetition Debt, or any prepetition Debt if, by order of the Bankruptcy
Court issued with respect to such prepetition Debt, the default thereunder
entitles the holder thereof to relief from the automatic stay of Section 362 of
the Bankruptcy Code, in an aggregate amount in excess of $250,000 (excluding
Debt outstanding under the Loan Documents), or (ii) if any other event (other
than with respect to the filing of the Cases) shall occur or condition shall
exist under any agreement or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the

 



--------------------------------------------------------------------------------



 



holder thereof to cause, such Debt to mature, or (iii) if any such Debt shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption), purchased or
defeased, or (iv) an offer to prepay, redeem, purchase or defease such Debt
shall be required to be made, in the case of each (ii) through (iv), prior to
the stated maturity thereof;
          (f) any judgments or orders, either individually or in the aggregate,
for the payment of money in excess of $250,000 (after application of any
insurance as to which the applicable insurance company has accepted
responsibility to cover such judgment or order, but inclusive of any deductible
amount) shall be rendered against any Loan Party or any of its Subsidiaries
after the Petition Date and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of fifteen (15) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
          (g) any non monetary judgment or order shall be rendered against any
Loan Party or any of its Subsidiaries after the Petition Date that is reasonably
likely to have a Material Adverse Effect, and there shall be any period of
fifteen (15) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
          (h) any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or Section 5.01(j) shall for any reason (other than pursuant to
the express terms thereof) cease to be valid and binding on or enforceable
against any Loan Party party to it, or any such Loan Party shall so state in
writing;
          (i) any Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or Section 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority (subject to the Carve Out and other Liens permitted to be equal or
superior in priority under this Agreement) lien on and security interest in
Collateral purported to be covered thereby, except as otherwise provided in such
Collateral Document;
          (j) a Change of Control shall occur;
          (k) (i) any Loan Party shall be enjoined from conducting any material
part of its business, (ii) there shall occur any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes the cessation or substantial curtailment of a material portion of the
revenue producing activities of Parent or any of its Subsidiaries, or (iii) or
there shall occur any damage to, or loss, theft or destruction of, any assets of
any Loan Party or any of its Subsidiaries, that are used or useful in a material
portion of their business (not fully covered by insurance as to which the
applicable insurance company has accepted full responsibility to cover such
damage, loss, theft or destruction);
          (l) the Bankruptcy Court (or the Canadian Court, as applicable) shall
enter any order (i) amending, reversing, revoking, supplementing, altering,
staying, vacating, rescinding or otherwise modifying the Interim Order, the
Final Order or any other order with respect to the Chapter 11 Cases affecting in
any material respect this Agreement or the Loan

 



--------------------------------------------------------------------------------



 



Documents, without the Required Lenders’ consent, (ii) appointing a Chapter 11
trustee or an examiner, with enlarged powers relating to the operation of the
business pursuant to Section 1104 of the Bankruptcy Code (powers beyond those
set forth in Section 1106(a)(3) and (4) and 1106(b) of the Bankruptcy Code) in
the Chapter 11 Cases, or a receiver, interim-receiver, receiver and manager,
trustee in bankruptcy of any official with similar powers under CCAA or BIA with
respect to any of the Borrowers, any of the Guarantors or any of their
respective assets, (iii) dismissing any of the Chapter 11 Cases or converting
any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code, or
(iv) granting relief from the automatic stay to any creditor holding or
asserting a Lien or reclamation claim on the assets of any of Borrower to permit
such creditor to foreclose upon or to reclaim Collateral with a value in excess
of $250,000;
          (m) a motion shall be filed by any of the Borrowers for the approval
of any other Superpriority Claim in the Chapter 11 Cases (other than the Carve
Out) which is pari passu with or senior to the claims of any of the Agents or
the Lenders against any of the Loan Parties unless after giving effect to the
transactions contemplated by such motion, all Obligations of any Loan Party
under the Loan Documents (other than contingent indemnification and
reimbursement Obligations in respect of which no claim for payment has been
asserted by the Person entitled thereto) shall be paid in full in cash;
          (n) [Reserved];
          (o) the failure of the Bankruptcy Court to enter the Interim Order, in
form and substance reasonably satisfactory to the Required Lenders, within seven
(7) days after the filing of the motion to approve the Interim Order;
          (p) the failure of the Borrowers to have filed with the Bankruptcy
Court the Plan of Reorganization and a disclosure statement with respect
thereto, each in form and substance reasonably satisfactory to the Required
Lenders (including, without limitation, the terms set forth in the Plan Term
Sheet), within ten (10) Business Days of the Petition Date;
          (q) the failure of the Bankruptcy Court to enter the Final Order, in
form and substance reasonably satisfactory to the Required Lenders (including,
without limitation, approval of the Facility) within forty-five (45) days after
the date of entry of the Interim Order;
          (r) the failure of the Borrowers to obtain an order from the
Bankruptcy Court approving the disclosure statement with respect to the Plan of
Reorganization, in form and substance reasonably satisfactory to the Required
Lenders, within sixty (60) days of the Petition Date;
          (s) the failure of the Borrowers to obtain an order from the
Bankruptcy Court (and in the case of Parent, the Canadian Court) confirming the
Plan of Reorganization, in form and substance reasonably satisfactory to the
Required Lenders (including, without limitation, the terms set forth in the Plan
Term Sheet), within one hundred and twenty (120) days of the Petition Date;

 



--------------------------------------------------------------------------------



 



          (t) the failure of the Plan of Reorganization, in form and substance
reasonably satisfactory to the Required Lenders, to become effective within one
hundred and fifty (150) days of the Petition Date;
          (u) the failure of the Borrowers to comply in all material respects
with the Orders or any other order of the Bankruptcy Court applicable to the
Borrowers;
          (v) any of the Borrowers shall file a motion in any of the Chapter 11
Cases (i) except as provided in the Orders or in the Plan of Reorganization, to
use cash collateral of the Lenders under Section 363(c) of the Bankruptcy Code
without the Required Lenders’ consent, (ii) to recover from any portions of the
Collateral any costs or expenses of preserving or disposing of such Collateral
under Section 506(c) of the Bankruptcy Code, or (iii) to take any other action
or actions adverse to the Lenders or their rights and remedies hereunder or
under any of the other Loan Documents or any of the documents evidencing or
creating the Secured Parties’ interest in any of the Collateral;
          (w) any Material Adverse Effect shall occur;
          (x) the occurrence of (i) any material deterioration in the value of
the Collateral of the Loan Parties taken as whole or (ii) any material damage to
or loss of assets of the Loan Parties taken as a whole (after application of any
insurance as to which the applicable insurance company has accepted
responsibility to cover such damage or loss, but inclusive of any deductible
amount);
          (y) an order terminating exclusivity has been entered by the
Bankruptcy Court or requested of the Bankruptcy Court unless actively contested
by the Borrowers;
          (z) (i) any filing with respect to any Borrower, whether voluntary or
involuntary, under Chapter 11 or Chapter 7 of the Bankruptcy Code, BIA or CCAA,
shall be commenced without the prior consent of the Required Lenders, or
(ii) any filing with respect to any direct or indirect Subsidiary of Parent
(other than Holdco and TLC Management), whether voluntary or involuntary, under
Chapter 11 or Chapter 7 of the Bankruptcy Code, BIA or CCAA shall have been
commenced; or
          (aa) the Restructuring Monitor shall cease to be in place and
operating pursuant to an engagement letter, in form and substance reasonably
satisfactory to the Required Lenders, or such engagement letter shall cease to
be in full force and effect,
then, and in any such event, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Administrative Borrower, declare
(A) the Commitments of each Lender and the obligation of each Lender to make
Term Loans to be terminated, whereupon the same shall forthwith terminate, and
(B) the Term Loans, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Term Loans, all such interest and all such amounts shall be
forthwith due and payable.
          SECTION 6.02. Remedies upon Default. Upon the occurrence and during
the continuance of an Event of Default, following the giving of three
(3) Business Days’ written

 



--------------------------------------------------------------------------------



 



notice to the Administrative Borrower, the Creditors Committee and the United
States Trustee, unless the Bankruptcy Court determines that an Event of Default
has not occurred and/or is not continuing, the automatic stay shall
automatically be terminated at the end of such three (3) Business Day period
without further notice or order and, subject to the terms and conditions of the
Intercreditor Agreement, the Agents and the Lenders, shall be permitted to
(a) sweep any or all cash in the DIP Proceeds Controlled Account and any other
account of a Loan Party subject to a Control Account Agreement to prepay the
Term Loans and to pay all other Obligations of any Loan Party under the Loan
Documents to the Secured Parties, (b) foreclose on all or any portion of the
Collateral and collect accounts receivable and apply the proceeds thereof to the
Obligations of any Loan Party under the Loan Documents, (c) occupy the Loan
Parties’ premises, (d) execute going-out-of business sales and (e) otherwise
exercise remedies permitted by applicable nonbankruptcy law. During such three
(3) Business Day notice period described in the first sentence of this
Section 6.02, the Borrowers and any Creditors’ Committee shall be entitled to an
emergency hearing with the Bankruptcy Court for the sole purpose of contesting
whether an Event of Default has occurred and/or is continuing. Upon the
occurrence and during the continuance of an Event of Default upon the direction
of the Required Lenders, the Borrowers shall pursue an immediate sale of the
Collateral (including, without limitation, the Canadian Refractive Centers)
pursuant to the provisions of Section 363 of the Bankruptcy Code, in a manner
satisfactory to the Required Lenders, proceeds of which shall be used to pay the
Obligations of any Loan Party under the Loan Documents to the Secured Parties.
ARTICLE VII
THE AGENTS
          SECTION 7.01. Authorization and Action. (a) Each Lender hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Obligations of the Loan
Parties), no Agent shall be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or if so required under this Agreement, all Lenders), and
such instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Agent shall be required to take any action that, in
such Agent’s reasonable opinion, could expose such Agent to personal liability
or that is contrary to this Agreement or applicable law.
          (b) In furtherance of the foregoing, each Lender hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent shall be entitled to the benefits of this
Article VII (including, without limitation, Section 7.05) as though the
Collateral Agent were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 



--------------------------------------------------------------------------------



 



          (c) Each Lender hereby appoints the Collateral Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets which, in accordance with Article 9
of the Uniform Commercial Code, can be perfected only by possession or control
(or where the security interest of a secured party with possession or control
has priority over the security interest of another secured party) and the
Collateral Agent and each Lender hereby acknowledges that it holds possession of
or otherwise controls any such Collateral for the benefit of the Collateral
Agent and the Lenders as secured party. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. Each Loan Party by its execution and delivery
of this Agreement hereby consents to the foregoing.
          (d) Any Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder at the direction
of the Administrative Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
          (e) With respect to the release of Collateral, the Lenders hereby
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien granted to or held by the Collateral Agent upon any property
covered by this Agreement or the other Loan Documents or to release a Subsidiary
from its obligations as Guarantor, if applicable, and to execute and deliver all
documents referred to in Section 9.11 (i) upon termination or expiration of the
Commitments, the payment and satisfaction of all Obligations (other than
contingent indemnification and reimbursement Obligations in respect to which no
claim for payment has been asserted by the Person entitled thereto) arising with
respect to the Term Loans (including, without limitation, all fees and expenses
payable hereunder and under the other Loan Documents); or (ii) constituting
property being sold or disposed of in compliance with the provisions of the Loan
Documents (and the Collateral Agent may rely in good faith conclusively on any
certificate stating that the property is being sold or disposed of in compliance
with the provisions of the Loan Documents, without further inquiry); provided,
however, that (A) the Collateral Agent shall not be required to execute any
release on terms which, in the Collateral Agent’s opinion, would expose the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (B) such
release shall not in any manner discharge, affect or impair any Liens upon all
interests retained, all of which shall continue to constitute part of the
Collateral covered by the Loan Documents.
          (f) Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents. The duties of the Agents shall be mechanical
and administrative in nature. Without limiting the generality of the foregoing,
the use of the term “agent” herein or in the other Loan Documents (or any
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express)

 



--------------------------------------------------------------------------------



 



obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
          SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any Agent
Party shall be liable for any action taken or omitted to be taken by it or them
under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, each Agent: (a) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation (including with regard to the
existence, value or collectibility of the Collateral) to any Lender and shall
not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the existence,
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto, or for any failure of any
Loan Party to perform its obligations hereunder or thereunder; (e) shall incur
no liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties; and (f) shall incur no liability for any
apportionment or distribution of payments made in good faith pursuant to
Section 2.08 without any gross negligence or willful misconduct, and if any such
apportionment or distribution is subsequently determined to have been made in
error but without any gross negligence or willful misconduct, the sole recourse
of any Lender to whom payment was due but not made, shall be to recover from the
other Lenders any payment in excess of the amount which they are determined to
be entitled to (and such other Lenders hereby covenant and agree to return
promptly to such Lender any erroneous payment received by them).
          SECTION 7.03. Rights as a Lender. Each Lender serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include each Lender serving as an Agent hereunder in its individual capacity.
Such Lenders and their Affiliates may accept deposits from, lend money to, act
as trustee under the indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if such Lenders were not Agents and
without any duty to account therefor to the other Lenders No Agent shall have
any duty to disclose any information obtained or received by it or any of its
Affiliates relating to any Loan Party or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as such
Agent.

 



--------------------------------------------------------------------------------



 



          SECTION 7.04. Lender Credit Decision. Each Lender expressly
acknowledges that neither the Agents nor any other Agent Party have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs or property of a Loan Party or any
Affiliate of a Loan Party or any acceptance or consent to any such review, shall
be deemed to constitute any representation or warranty by any Agent to any
Lender as to any matter, including as to whether Agent Parties have disclosed
material information in their possession. Each Lender also acknowledges that it
has, independently and without reliance upon any Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of an Agent or Agent Party.
          SECTION 7.05. Indemnification. (a) Each Lender severally agrees to
indemnify each Agent and each other Agent Party (to the extent not promptly
reimbursed by the Borrowers) from and against such Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent or Agent Party in any way relating to or arising out
of the Loan Documents or any action taken or omitted by such Agent’ under the
Loan Documents (collectively, the “Indemnified Costs”); provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s or Agent Party’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction; provided, further, that no action by any Agent or Agent
Party taken or refrained from in accordance with the directions or consent of
the Required Lenders (or if so required under this Agreement, all Lenders) shall
be deemed to constitute gross negligence or willful misconduct of such Agent or
Agent Party for purposes of this Section 7.05. Without limitation of the
foregoing, each Lender agrees to reimburse each Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrowers under Section 9.04, to the
extent that such Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.
          (b) For purposes of this Section 7.05, each Lender’s ratable share of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Term Loans outstanding at such time and owing
to such Lender and (ii) the aggregate unused portion of such Lender’s
Commitments at any time prior to the Final Order Funding Date. The failure of
any Lender to reimburse any Agent, promptly upon demand for its ratable share of
any amount required to be paid by the Lender to such Agent as provided herein

 



--------------------------------------------------------------------------------



 



shall not relieve any other Lender of its obligation hereunder to reimburse such
Agent for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent, for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.
          SECTION 7.06. Successor Agents. Any Agent may resign at any time by
giving written notice thereof to the Lenders and the Administrative Borrower and
may be removed at any time with or without cause by the Required Lenders upon 3
Business Days notice; provided, however, that any removal of the Administrative
Agent will not be effective until it has also been replaced as Collateral Agent
and released from all of its obligations in respect thereof; provided, further,
that the successor Administrative Agent shall not be required, but shall be
permitted, to act as replacement Collateral Agent. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender or a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received notice from a Lender or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that any Agent receives such a
notice, such Agent shall promptly give notice thereof to the Lenders. Each Agent
shall take such action with respect to such Default or Event of Default in
accordance with Section 7.01.

 



--------------------------------------------------------------------------------



 



          SECTION 7.08. No Reliance on Administrative Agent’s Customer
Identification Program. Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates or assignees, may rely on the Administrative
Agent to carry out such Lender’s , Affiliate’s or assignee’s customer
identification program, or other obligations required or imposed under or
contained in 21 CFR 103.121 (as hereafter amended or replaced, the “CIP
Regulations”), or any other Anti-Terrorism Law, including any programs involving
any of the following items relating to or in connection with the Borrowers,
their Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (1) any identity verification procedures, (2)
any record-keeping, (3) comparisons with government lists, (4) customer notices
or (5) other procedures required under the CIP Regulations or such other laws.
ARTICLE VIII
PRIORITY AND COLLATERAL SECURITY
          SECTION 8.01. Superpriority Claims and Collateral Security.
          (a) The Borrowers jointly and severally warrant and covenant that,
except as otherwise expressly provided in this paragraph, upon the entry of the
applicable Order, the Obligations of any Loan Party under the Loan Documents:
          (i) shall at all times constitute a Superpriority Claim in the
Chapter 11 Case of the Borrowers having priority, pursuant to Section 364(c)(1)
and 507(b) of the Bankruptcy Code (subject only to the Carve Out), over the
other administrative claims of any entity, including, without limitation any
claims under Sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a),
507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 and 1114 of
the Bankruptcy Code, and any other provision of the Bankruptcy Code (including,
subject to entry of the Final Order, Section 506(c)), and shall at all times be
senior to the rights of the Loan Parties, the Loan Parties’ estates, any
successor trustee to the extent permitted by law, or any other creditor in the
Chapter 11 Cases;
          (ii) pursuant to Sections 361, 362, 364(c)(2), 364(c)(3), and 364(d)
of the Bankruptcy Code and the Security Agreements, shall at all times be
secured by, and each Loan Party hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a continuing, valid, binding, enforceable,
non-avoidable and automatically properly perfected post-petition security
interest and first priority (subject to the Carve Out and Liens permitted to be
equal or superior in priority pursuant to this Agreement) Lien on all existing
and after acquired real and personal property and other assets of the Borrowers,
tangible and intangible, whether now owned by or owing to, or hereafter acquired
by or arising in favor of the Loan Parties, whether owned or consigned by or to,
or leased from or to the Loan Parties and regardless of where located, including
without limitation, (A) the Collateral (as defined in the Security Agreements),
(B) all avoidance power claims and actions arising under Section 549 of the
Bankruptcy Code relating to postpetition transfers of Collateral and any
proceeds thereof, (C) subject to entry of the Final Order, all avoidance power
claims and actions under Chapter 5 of the

 



--------------------------------------------------------------------------------



 



Bankruptcy Code and any proceeds thereof, (D) subject to entry of the Final
Order, the security interest will not be subject to Section 551 of the
Bankruptcy Code nor shall Collateral be surcharged pursuant to Section 506(c) of
the Bankruptcy Code, and (E) any unencumbered assets of the Loan Parties.
          (b) The Borrowers jointly and severally warrant and covenant that,
except as otherwise expressly provided in this Section 8.01, upon the entry of
the Recognition Order, the Obligations of the Parent under the Loan Documents
shall at all times be secured by a superpriority charge and senior priming
security interest over all of the present and future assets of the Parent with
priority over all existing liens and security (subject to the Carve Out and
Liens permitted to be equal or superior in priority pursuant to this Agreement).
          (c) Such Superpriority Claim and Liens referred to in Section 8.01(a)
shall be subject to the Carve Out, but shall otherwise be senior in priority to
the adequate protection Liens securing the Prepetition Lender Debt and all other
Liens on the assets and properties of the Borrowers other than Liens permitted
under this Agreement, entitled to priority under applicable nonbankruptcy law.
          SECTION 8.02. Collateral Security Perfection. The Borrowers agree to
take all action that any Agent or the Required Lenders may reasonably request as
a matter of nonbankruptcy law to perfect and protect the Collateral Agent’s
Liens for the benefit of the Secured Parties upon the Collateral and for such
Liens to obtain the priority therefor contemplated hereby, including, without
limitation, executing and delivering such documents, instruments and financing
statements, providing such notices to third parties, obtaining such consents
from any Governmental Authority and providing such other instruments and
documents in recordable form, as the Collateral Agent or the Required Lenders
may reasonably request. Each Loan Party hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any filing office
in any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Loan Party or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the State of Delaware or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State of Delaware or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether any Loan Party is an organization, the type of
organization and any organization identification number issued to such Loan
Party, and (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of real property to which the Collateral relates. Each
Borrower agrees to furnish any such information to the Agents promptly upon
request. Notwithstanding the provisions of this Section 8.02, the Agents and the
Lenders shall have the benefit of the Interim Order and the Final Order.
          SECTION 8.03. Guarantees. The Obligations shall be guaranteed by the
Guarantors pursuant to the terms of the Guaranty.
          SECTION 8.04. No Discharge; Survival of Claims. Pursuant to
Section 1141(d)(4) of the Bankruptcy Code, the Borrowers hereby waive any
discharge of the

 



--------------------------------------------------------------------------------



 



Obligations with respect to any plan of reorganization that shall not provide
for the payment in full in cash of the Obligations (other than contingent
indemnification and reimbursement Obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto) under this Facility.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all Lenders (other than any Lender that is, at such
time, a Defaulting Lender), do any of the following at any time:
          (i) waive any of the conditions specified in Section 3.01 or, in the
case of the initial Borrowing, Section 3.03.
          (ii) change the number of Lenders or the percentage of (x) the
Commitments or (y) the aggregate unpaid principal amount of the Term Loans,
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder;
          (iii) release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the Agents and
the Lender under the Guaranties) if such release or limitation is in respect of
all or substantially all of the value of the Guaranties to the Lenders;
          (iv) release all or substantially all of the Collateral in any
transaction or series of related transactions;
          (v) amend this Section 9.01; or
          (vi) reduce the percentage specified in the definition of “Required
Lenders”.
          (b) no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders and each Lender specified below for such
amendment, waiver or consent:
          (i) increase the Commitments of a Lender without the consent of such
Lender;
          (ii) reduce the principal of, or stated rate of interest on, the Term
Loans owed to a Lender or any fees or other amounts stated to be payable
hereunder or under the other Loan Documents to such Lender without the consent
of such Lender; or

 



--------------------------------------------------------------------------------



 



          (iii) postpone any date scheduled for any payment of principal of, or
interest on, the Term Loans pursuant to Section 2.03 or Section 2.05 or any date
fixed for any payment of fees hereunder in each case payable to a Lender without
the consent of such Lender;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.
          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopy or
electronic communication) and mailed, telecopied or delivered or (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b), if to any Loan Party, to the Administrative Borrower at its
address at 16305 Swingley Ridge Road, Suite 300, Chesterfield, Missouri 63017,
Attention: Patricia Larson and Jane Franzier, Facsimile No. (636) 534-2301,
E-mail Address: patricia.larson@tlcvision.com and jane.franzier@tlcvision.com;
if to any Lender party to this Agreement, at its Lending Office specified
opposite its name on Schedule I hereto, with a copy to Proskauer Rose LLP at
Three First National Plaza, 70 West Madison, Suite 3800, Chicago, IL 60602-4342,
Attention Mark K. Thomas, Esq. and Paul V. Possinger, Esq., Facsimile No. (312)
962-3551, Email Address: mthomas@proskauer.com and ppossinger@proskauer.com; if
to any other Lender, at its Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Administrative Agent
or the Collateral Agent, at its address at 110 East 59th Street, New York, NY
10022, Attention: Stephen P. Ewald, Facsimile No. (917) 677-8224, E-mail
Address: sewald@cantor.com; or, as to any party, at such other address as shall
be designated by such party in a written notice to the other parties; provided,
however, that materials and information described in Section 9.02(b) shall be
delivered to the Administrative Agent in accordance with the provisions thereof
or as otherwise specified to the Administrative Borrower by the Administrative
Agent. All such notices and other communications shall, when mailed, telecopied,
or e-mailed, be effective when deposited in the mails, transmitted by telecopier
or sent by electronic communication, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by telecopier or other
electronic means of an executed counterpart of a signature page to any amendment
or waiver of any provision of this Agreement or the Notes shall be effective as
delivery of an original executed counterpart thereof.
          (b) Each Borrower hereby agrees that it will provide to the Agents all
information, documents and other materials that it is obligated to furnish to
the Agents pursuant to the Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new Borrowing, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the applicable Agent to an
electronic mail address specified by

 



--------------------------------------------------------------------------------



 



the applicable Agent to the Administrative Borrower. In addition, the
Administrative Borrower agrees to continue to provide the Communications to each
Agent in the manner specified in the Loan Documents but only to the extent
requested by the applicable Agent. The Borrower further agrees that the Agents
may make the Communications available to the Lenders by posting the
Communications on IntraLinks® or a substantially similar electronic transmission
system (the “Platform”).
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
ANY AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, PARTNERS, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (d) Each Agent agrees that the receipt of the Communications by such
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to such Agent for purposes of the Loan Documents. Each
Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of any Agent Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or Agent to exercise, and no delay in exercising, any right hereunder or
under any Note or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 



--------------------------------------------------------------------------------



 



          SECTION 9.04. Costs and Expenses. (a) The Borrowers agree to pay on
demand (i) all reasonable costs and expenses of each Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of, or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable fees and
expenses of counsel for each Agent with respect thereto, with respect to
advising such Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy,
insolvency, refinancing or restructuring of the financing under the Loan
Documents in the nature of a “work-out” or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto), (ii) all
reasonable fees and expenses of counsel for the Required Lenders (including,
without limitation, Special Counsel, Stikeman Elliott LLP, as Canadian counsel,
and Pachulski Stang Ziehl & Jones LLP, as Delaware counsel) with respect to any
matter referred to in clause (a)(i) hereof to the same extent as if it were an
Agent thereunder, and (iii) all costs and expenses of each Agent and each Lender
in connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for Agents and each Lender with respect
thereto).
          (b) The Borrowers agree to indemnify, defend and save and hold
harmless each Agent, each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, disbursements associated with monitoring of the Cases,
all appraisal charges and other liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facility, the actual or proposed use of
the proceeds of the Term Loans, the Loan Documents, or any of the transactions
contemplated thereby, or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, disbursement,
charge, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors, any Indemnified Party or any other Person, and
whether or not any Indemnified Party is otherwise a party thereto. The Borrowers
also agree not to assert any claim against any Agent, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the

 



--------------------------------------------------------------------------------



 



proceeds of the Term Loans, the Loan Documents, or any of the transactions
contemplated by the Loan Documents.
          (c) If any payment of principal of any Term Loan is made by the
Borrowers to or for the account of a Lender other than on the last day of the
Interest Period for such Term Loan, as a result of a payment pursuant to
Section 2.04, acceleration of the maturity of the Term Loans pursuant to
Section 6.01 or for any other reason, by an Eligible Assignee to a Lender other
than on the last day of the Interest Period for such Term Loan upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.07, as a result of a demand by the Borrowers pursuant to
Section 2.07(d), or if the Borrowers fail to make any payment or prepayment of
any Term Loans for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.03, Section 2.04 or
Section 6.01 or otherwise, the Borrowers shall, upon demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or such failure to pay or prepay, as the case may
be, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such Term
Loan.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender, in
its sole discretion.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrowers contained in Section 2.07 and Section 2.09 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
          SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default or (b) the acceleration of the Term Loans
pursuant to the provisions of Section 6.01, each Agent and each Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Agent, such
Lender or such Affiliate to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now or hereafter
existing under the Loan Documents, irrespective of whether such Agent or such
Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify the Borrowers after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

 



--------------------------------------------------------------------------------



 



          SECTION 9.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers, Guarantors and each Agent,
and the Administrative Agent shall have been notified by each initial Lender
that such initial Lender has executed it, and thereafter shall be binding upon
and inure to the benefit of the Borrowers, Guarantors, each Agent and each
Lender and their respective successors and assigns, except that none of the
Borrowers shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender.
          SECTION 9.07. Assignments and Participations. (a) Each Lender may and,
so long as no Default shall have occurred and be continuing, if demanded by the
Administrative Borrower pursuant to Section 2.07(d) upon at least five Business
Days’ notice to such Lender and the Administrative Agent, will assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Term Loans owing to it and the Note or Notes held
by it); provided, however, that (i) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, except
during the initial syndication of the Commitments and the Term Loans, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Administrative Borrower), (ii) each such assignment shall
be to an Eligible Assignee, (iii) each such assignment made as a result of a
demand by the Administrative Borrower pursuant to Section 2.07(d) shall be
arranged by the Borrowers after consultation with the Administrative Agent and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (iv) no Lender shall be obligated to make
any such assignment as a result of a demand by the Administrative Borrower
pursuant to Section 2.07(d) unless and until such Lender shall have received one
or more payments from either the Borrowers or one or more Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Term Loans owing to such Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, and (v) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, and shall deliver any
Note or Notes (if any) subject to such assignment (provided such delivery may
occur after an assignment is effective), and shall pay a processing and
recordation fee of $3,500; provided, however, that for each such assignment made
as a result of a demand by the Administrative Borrower pursuant to
Section 2.07(d), the Borrowers shall pay to the Administrative Agent the
applicable processing and recordation fee.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender

 



--------------------------------------------------------------------------------



 



hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.07 and Section 2.09 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender assignor thereunder and each assignee thereunder confirm to and agree
with each other and the other parties thereto and hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Term Loans shall be issued in registered form and shall be
transferable only upon a register (the “Register”) maintained by the
Administrative Agent as Registrar (the “Registrar”), acting solely for this
purpose as an agent of the Borrowers. The Registrar shall maintain the Register
at its address referred to in Section 9.02 for the recordation of the names and
addresses of the owners of the Term Loans and any related Notes from time to
time. The Registrar shall record each transfer of the Term Loans and any related
Notes to a transferee on the Register upon written notification by the
registered owner of such transfer (with the Registrar being allowed to rely
conclusively on any such notification). The entries in the Register shall be
conclusive, and the Borrowers, the Agents and Lenders may deem and treat the
Person whose name is recorded in the Register pursuant to the terms hereof as
the owner of the Term Loans and any related Notes for the purpose of receiving
payment of, or on account of, the principal and interest due on the Loans and
any related Notes and for all other purposes, notwithstanding notice to the
contrary; provided that, failure to make any such recordation, or

 



--------------------------------------------------------------------------------



 



any error in such recordation, shall not affect any Lender’s Commitments or
Borrower’s Obligations in respect of any Term Loan. The Register shall be
available for inspection by the Borrowers and the Lenders, at any reasonable
time and from time to time upon reasonable prior notice. Each Borrower hereby
designates the Administrative Agent to serve as the Borrowers’ agent solely for
purposes of maintaining the Register as provided in this Section 9.07, and each
Borrower hereby agrees that, to the extent such entity serves in such capacity,
the Administrative Agent and its affiliates, officers, directors, employees and
agents shall constitute an “Indemnified Party” under Section 9.04(b).
At the request of the registered owner of any Term Loan and any related Notes,
the Registrar shall note a collateral assignment of such Term Loan and any
related Notes on the Register and, provided that the Registrar has been given
the name and address of such collateral assignee, the Registrar (i) shall not
permit any further transfers of such Term Loan and any related Notes on the
Register absent receipt of written consent to such transfers from such
collateral assignee and (ii) shall record the transfer of such Term Loan and any
related Notes on the Register to such collateral assignee (or such collateral
assignee’s designee, nominee or assignee) upon written request by such
collateral assignee.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Administrative Borrower and each other Agent. In the case of any
assignment by a Lender, within five (5) Business Days after its receipt of such
notice, the Administrative Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, upon receipt of and in exchange for the
surrendered Note or Notes (if any) if such Note is requested by the Eligible
Assignee, a new Note in an amount equal to the Commitment assumed by it pursuant
to such Assignment and Acceptance and, if any assigning Lender that had a Note
or Notes prior to such assignment has retained a Commitment hereunder, upon such
Lender’s request a new Note in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A.
          (f) Each Lender may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Term Loans owing to it and the Note or
Notes (if any) held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Term Loans or any
fees or other amounts payable hereunder, in each case to the extent subject to

 



--------------------------------------------------------------------------------



 



such participation, postpone any date fixed for any payment of principal of, or
interest on, the Term Loans or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranties.
          (g) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree in
writing to preserve the confidentiality of any Information received by it from
such Lender in accordance with Section 9.09(f).
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Term Loans
owing to it and the Note or Notes (if any) held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Term Loans owing to it and any Note or Notes held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that, unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          (j) In addition to any other assignment permitted pursuant to this
Section 9.07, the Loan Parties hereby acknowledge that (i) the Lenders, their
Affiliates and Approved Funds (“Securitizing Parties”) may sell or securitize
the Term Loans (a “Securitization”) through the pledge of the Term Loans as
collateral security for loans to a Securitizing Party or the assignment or
issuance of direct or indirect interests in the Term Loans (such as, for
instance, collateralized loan obligations), and (ii) such Securitization may be
rated by a rating agency. The Loan Parties shall reasonably cooperate with the
Securitizing Parties to effect the Securitization including, without limitation,
by (A) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization; provided that (1) any such amendment or additional
documentation does not impose material additional costs on Borrowers and (2) any
such amendment or additional documentation does not materially adversely affect
the rights, or materially increase the obligations, of the Borrowers under the
Loan Documents or change or affect in a manner adverse to the Borrowers the
financial terms of the Term Loans, (B) providing such information as may be
reasonably requested by the Lenders or rating agencies in connection with the
rating of the Term Loans or the Securitization, and (C) providing a certificate
(1) agreeing to indemnify the Securitizing Parties, or any party providing
credit support or otherwise participating in the Securitization, including any
investors in a securitization entity (collectively,

 



--------------------------------------------------------------------------------



 



the “Securitization Parties”) for any losses, claims, damages or liabilities
(the “Securitization Liabilities”) to which the Securitizing Parties or such
Securitization Parties may become subject insofar as the Securitization
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Loan Document or in any
writing delivered by or on behalf of any Loan Party to the Securitizing Parties
in connection with any Loan Document or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Term Loans, and (2) agreeing to reimburse the Loan Parties and
the other Securitization Parties for any legal or other expenses reasonably
incurred by such Persons in connection with defending the Securitization
Liabilities.
          SECTION 9.08. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by telecopier or other electronic means of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.
          SECTION 9.09. Confidentiality. Each Agent and Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, counsel, accountants,
advisors, investors, and other representatives (collectively, “Representatives”)
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), or to rating agencies, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) to any assignee or pledgee of or participant in, or
any prospective assignee or pledge of or participant in, any of its rights or
obligations under this Agreement, provided that such parties agree to be bound
by confidentiality provisions substantially similar to those hereunder, and to
the Representatives of the foregoing parties, (g) with the consent of the
Borrowers, or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.09 or (ii) becomes
available to any Agent, any Lender, or any of their respective Representatives
on a non-confidential basis from a source other than the Borrowers. The terms of
this provision shall supersede and replace any previous agreement regarding the
non-disclosure of confidentiality of the Information. This provision shall
terminate upon termination of this Agreement. Any Person required to maintain
the confidentiality of Information as provided in this Section 9.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



--------------------------------------------------------------------------------



 



          SECTION 9.10. Public Disclosure. (a) Other than pleadings filed in the
Bankruptcy Court in connection with the Chapter 11 Cases, no Loan Party or
Affiliate thereof will in the future issue any press releases or other public
disclosure using the name of any Agent or its Affiliates or any Lender or its
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to the Administrative Agent and
without the prior written consent of the relevant party, which shall not be
unreasonably withheld, unless (and only to the extent that) such Loan Party or
Affiliate is required to do so under law and then, in any event, such Loan Party
or Affiliate will consult with the Administrative Agent before issuing such
press release or other public disclosure.
          (b) No Lender or Affiliate thereof will in the future issue any press
releases or other public disclosure (including, without limitation, the
publication of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement) using the name of any
Borrower or its Affiliates or referring to this Agreement or the other Loan
Documents without at least two (2) Business Days’ prior notice to the
Administrative Borrower and without the prior written consent of the
Administrative Borrower, which shall not be unreasonably withheld, unless (and
only to the extent that) such Lender or Affiliate is required to do so under law
and then, in any event, such Lender or Affiliate will consult with the
Administrative Borrower before issuing such press release or other public
disclosure. The Administrative Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.
          SECTION 9.11. Release or Subordination of Collateral/Release of
Guarantor. Upon the sale, lease, transfer or other disposition of any item of
Collateral or the incurrence of Liens permitted under Section 5.02(a)(iv) or
Section 5.02(a)(v) (or the sale of a Loan Party that is a Subsidiary of any
Borrower) in accordance with the terms of the Loan Documents, the Collateral
Agent will release its Lien on and security interest in such Collateral, or
release or subordinate its Lien in case of Liens permitted under
Section 5.02(a)(iv) or Section 5.02(a)(v), and, at the Borrowers’ expense,
execute and deliver to such Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or
subordinate the Lien of the applicable Agent on such item of Collateral to such
Lien in accordance with the terms of the Loan Documents.
          SECTION 9.12. Patriot Act Notice. Each Lender and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Borrowers shall, and shall cause each of
their Subsidiaries to, provide such information and take such actions as are
reasonably requested by any Agent or any Lender in order to assist the Agents
and the Lenders in maintaining compliance with the Patriot Act.
          SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Bankruptcy Court, and any appellate court
therefrom, in any action or

 



--------------------------------------------------------------------------------



 



proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in the Bankruptcy Court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in the Bankruptcy Court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (c) Each of Holdco, TLC Management and each Guarantor hereby
irrevocably appoints the Administrative Borrower as its authorized agent to
accept service of process in any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents, and agrees that
such service of process may be made upon the Administrative Borrower and that
the failure of the Administrative Borrower to give any notice of any such
service of process shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. Each of Holdco,
TLC Management and each Guarantor hereby further irrevocably consents to the
service of process in any such action or proceeding by the mailing thereof by
any Lender by registered or certified mail, postage pre-paid, to it at its
address specified herein.
          SECTION 9.14. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.15. Waiver of Jury Trial. Each of the Borrowers, the
Guarantors, the Agents and the Lenders irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to any of the Loan Documents, the Term
Loans, or the actions of any Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          SECTION 9.16. Release. Subject to applicable terms of the Interim
Order and Final Order, each Loan Party hereby acknowledges effective upon entry
of the Final Order, that no Loan Party has a defense, counterclaim, offset,
recoupment, cross-complaint, claim or demand of any kind or nature whatsoever
that can be asserted to reduce or eliminate all or any part of such Loan Party’s
liability to repay the Agents or any Lender as provided in this Agreement or to
seek affirmative relief or damages of any kind or nature from the Agents or any
Lender. Each Loan Party, in its own right, on behalf of their bankruptcy
estates, and on behalf of all their successors, assigns, Subsidiaries and any
Affiliates and any Person acting for and on behalf of, or claiming through them,
(collectively, the “Releasing Parties”), hereby fully, finally

 



--------------------------------------------------------------------------------



 



and forever releases and discharges the Agents and Lenders and all of their
respective past and present officers, directors, servants, agents, attorneys,
assigns, heirs, parents, subsidiaries, and each Person acting for or on behalf
of any of them (collectively, the “Released Parties”) of and from any and all
past, present and future actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever, whether
in law, equity or otherwise (including, without limitation, those arising under
Sections 541 through 550 of the Bankruptcy Code and interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses,
and incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Released Parties, whether held in a personal or representative capacity, and
which in each case are based on any act, fact, event or omission or other
matter, cause or thing occurring at or from any time prior to and including the
date hereof in any way, directly or indirectly arising out of, connected with or
relating to this Agreement, the Orders, and the transactions contemplated
hereby, and all other agreements, certificates, instruments and other documents
and statements (whether written or oral) related to any of the foregoing.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            BORROWERS

TLC VISION (USA) CORPORATION
      By:   /s/ William McManus         Name:   William McManus        Title:  
Interim Chief Financial Officer        TLC VISION CORPORATION
      By:   /s/ William McManus         Name:   William McManus        Title:  
Interim Chief Financial Officer        TLC MANAGEMENT SERVICES INC.
      By:   /s/ William McManus         Name:   William McManus        Title:  
Interim Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



                  GUARANTORS
 
                AMERICAN EYE INSTRUMENTS, INC.     LASER EYE SURGERY, INC.    
LASER VISION CENTERS, INC.     LVCI CALIFORNIA, LLC
 
      By:   Laser Vision Centers, Inc., its Member     SIGHTPATH MEDICAL INC.  
  OR PARTNERS, INC.     O.R. PROVIDERS, INC.     SOUTHEAST MEDICAL, INC.    
SOUTHERN OPHTHALMICS, INC.     TLC CAPITAL CORPORATION     TLC FLORIDA EYE LASER
CENTER, LLC
 
      By:   TLC THE LASER CENTER
 
          (INSTITUTE) INC., ITS MEMBER     TLC LASER EYE CENTERS (ATAC), LLC    
TLC LASER EYE CENTERS (REFRACTIVE I) INC.     TLC MIDWEST EYE LASER CENTER, INC.
    TLC THE LASER CENTER (ANNAPOLIS) INC.     TLC THE LASER CENTER (BALTIMORE
MANAGEMENT) LLC     TLC THE LASER CENTER (BALTIMORE) INC.     TLC THE LASER
CENTER (BOCA RATON) LIMITED PARTNERSHIP
 
      By:   (NORTHEAST) INC., ITS GENERAL
 
          PARTNER     TLC THE LASER CENTER (CAROLINA) INC.     TLC THE LASER
CENTER (CONNECTICUT) L.L.C.
 
      By:   TLC THE LASER CENTER
 
          (NORTHEAST) INC., ITS SOLE
 
          MEMBER     TLC THE LASER CENTER (INSTITUTE) INC.     TLC THE LASER
CENTER (NORTHEAST) INC.     TLC VC, LLC     TLC VISION SOURCE, INC.     TLC
WHITTEN LASER EYE ASSOCIATES, LLC
 
      By:   TLC THE LASER CENTER
 
          (NORTHEAST) INC., ITS MEMBER     TRUVISION, INC.     TRUVISION
CONTACTS, INC.     TRUVISION PROVIDER ONLINE SERVICES, INC.     VALLEY LASER EYE
CENTER, LLC
 
    By:   LASER VISION CENTERS, INC., ITS SOLE
 
          MEMBER

 



--------------------------------------------------------------------------------



 



                  By:   /s/ William McManus         Name:   William McManus     
  Title:   Interim Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            TLC THE LASER CENTER (MONCTON) INC.
RHEO CLINIC INC.

VISION CORPORATION
      By:   /s/ William McManus         Name:   William McManus        Title:  
Interim Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            AGENTS

Cantor Fitzgerald Securities,
as Administrative Agent and Collateral Agent
      By:   /s/ Shawn Mathews         Name:   Shawn Mathews        Title:  
Chief Financial Officer        LENDERS

Cantor Fitzgerald Securities,
as Administrative Agent and Collateral Agent
      By:   /s/ Shawn Mathews         Name:   Shawn Mathews        Title:  
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



SCHEDULE D-1 TO SENIOR DIP CREDIT AGREEMENT
U.S. SECURITY AGREEMENT
Dated December 23, 2009
From
The Grantors referred to herein
as Grantors
to
Cantor Fitzgerald Securities
as Collateral Agent

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

     
SECTION 1.
  GRANT OF SECURITY
SECTION 2.
  SECURITY FOR OBLIGATIONS
SECTION 3.
  GRANTORS REMAIN LIABLE
SECTION 4.
  DELIVERY AND CONTROL OF SECURITY COLLATERAL
SECTION 5.
  MAINTAINING THE ACCOUNT COLLATERAL
SECTION 6.
  REPRESENTATIONS AND WARRANTIES
SECTION 7.
  FURTHER ASSURANCES
SECTION 8.
  AS TO EQUIPMENT AND INVENTORY
SECTION 9.
  INSURANCE
SECTION 10.
  POST-CLOSING CHANGES; COLLECTIONS ON ASSIGNED AGREEMENTS, RECEIVABLES AND
RELATED CONTRACTS
SECTION 11.
  AS TO INTELLECTUAL PROPERTY COLLATERAL
SECTION 12.
  VOTING RIGHTS; DIVIDENDS; ETC
SECTION 13.
  AS TO LETTER-OF-CREDIT RIGHTS
SECTION 14.
  COMMERCIAL TORT CLAIMS
SECTION 15.
  TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES
SECTION 16.
  COLLATERAL AGENT APPOINTED ATTORNEY IN FACT
SECTION 17.
  COLLATERAL AGENT MAY PERFORM
SECTION 18.
  THE COLLATERAL AGENT’S DUTIES
SECTION 19.
  REMEDIES
SECTION 20.
  INDEMNITY AND EXPENSES
SECTION 21.
  AMENDMENTS; WAIVERS; ADDITIONAL GRANTORS; ETC
SECTION 22.
  NOTICES, ETC
SECTION 23.
  CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE CREDIT AGREEMENT
SECTION 24.
  RELEASE; TERMINATION
SECTION 25.
  EXECUTION IN COUNTERPARTS
SECTION 26.
  GOVERNING LAW
SECTION 27.
  MATTERS RELATING TO SECURITY

 



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  -   Investment Property
Schedule II
  -   Pledged Deposit Accounts
Schedule III
  -   Intellectual Property
Schedule IV
  -   Commercial Tort Claims
Schedule V
  -   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule VI
  -   Locations of Equipment and Inventory
Schedule VII
  -   Letters of Credit
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of U.S. Intellectual Property Security Agreement
Exhibit B
  -   Form of U.S. Intellectual Property Security Agreement Supplement
Exhibit C
  -   Form of U.S. Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



U.S. SECURITY AGREEMENT
          U.S. SECURITY AGREEMENT dated December 23, 2009 made by TLC VISION
(USA) CORPORATION, a Delaware corporation, as a debtor and a debtor in
possession (“Holdco”) and TLC Management Services, Inc., a Delaware corporation,
as a debtor and a debtor in possession (“TLC Management”) and the other Persons
listed on the signature pages hereof (Holdco, TLC Management and the Persons so
listed being, collectively, the “Grantors”), to CANTOR FITZGERALD SECURITIES, as
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to Article VII of the Credit Agreement (as hereinafter
defined), the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement).
          WHEREAS, Holdco, TLC Management and TLC Vision Corporation, a New
Brunswick corporation, as a debtor and a debtor in possession (the “Parent”
together with Holdco and TLC Management being referred to herein as the
“Borrowers”), have entered into a Senior Secured Super Priority Debtor in
Possession Credit Agreement dated as of the date hereof (said Agreement, as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”) with the Lenders party
thereto and Cantor Fitzgerald Securities, as administrative agent for such
Lenders and collateral agent for the Secured Parties;
          WHEREAS, on December 21, 2009 (the “Petition Date”), the Borrowers
filed a petition under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware;
          WHEREAS, subsequent to the Petition Date, the Parent filed a petition
under Part IV of the Companies’ Creditors Arrangements Act (Canada), as
ancillary relief sought in the Ontario Superior Court of Justice (Commercial
List);
          WHEREAS, the Borrowers intend to continue to operate their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, the Borrowers have requested that the Lenders provide
financing to the Borrowers consisting of a senior super priority term loan
facility in an amount up to $15,000,000 (the “Facility”) pursuant to Sections
364(c) and 364(d) of the Bankruptcy Code;
          WHEREAS, the Lenders have indicated their willingness to agree to
extend the Facility to the Borrowers, all on terms and conditions set forth in
the Credit Agreement and in the Order pursuant to Sections 364(c) and 364(d) of
the Bankruptcy Code;
          WHEREAS, each Grantor is the owner of the shares of stock or other
Equity Interests (the “Initial Pledged Equity”) set forth opposite such
Grantor’s name on and as otherwise described in Part I of Schedule I hereto and
issued by the Persons named therein and of the indebtedness (the “Initial
Pledged Debt”) set forth opposite such Grantor’s name on and as otherwise
described in Part II of Schedule I hereto and issued by the obligors named
therein;

 



--------------------------------------------------------------------------------



 



          WHEREAS, each Grantor is the owner of the deposit accounts (the
“Pledged Deposit Accounts”) set forth opposite such Grantor’s name on
Schedule II hereto;
          WHEREAS, it is a condition precedent to the making of the term loans
otherwise extending credit to the Borrowers under the Credit Agreement that the
Grantors shall have granted the security interest contemplated by this
Agreement;
          WHEREAS, terms defined in the Credit Agreement and not otherwise
defined in this Agreement are used in this Agreement as defined in the Credit
Agreement. Further, unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9.
          NOW, THEREFORE, for and in consideration of the foregoing, each
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:
          1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
and assigns, mortgages, charges, hypothecates, and pledges to the Collateral
Agent for the ratable benefit of the Secured Parties, such Grantor’s right,
title and interest in and to the following, in each case, as to each type of
property described below, whether now owned or hereafter acquired by such
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):
          1.1. all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, furniture and fixtures, and all
parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);
          1.2. all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor), and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);
          1.3. all accounts (including, without limitation,
health-care-insurance receivables), chattel paper (including, without
limitation, tangible chattel paper and electronic chattel paper), instruments
(including, without limitation, promissory notes), deposit accounts,
letter-of-credit rights, general intangibles (including, without limitation,
payment intangibles) and other obligations of any kind, whether or not arising
out of or in connection with the sale or lease of goods or the rendering of
services and whether or not earned by performance, and all

 



--------------------------------------------------------------------------------



 



rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d), (e) or (f) below, being the “Receivables,”
and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts being the “Related
Contracts”);
          1.4. the following (the “Security Collateral”):
          1.4.1. the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all warrants, rights or options
issued thereon or with respect thereto;
          1.4.2. the Initial Pledged Debt and the instruments, if any,
evidencing the Initial Pledged Debt, and all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Initial Pledged Debt;
          1.4.3. all additional shares of stock and other Equity Interests from
time to time acquired by such Grantor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
          1.4.4. all additional indebtedness from time to time owed to such
Grantor (such indebtedness, together with the Initial Pledged Debt, being the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
          1.4.5. all security entitlements with respect to all financial assets
from time to time credited to any and all securities accounts owned by any
Grantor, and all financial assets, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such security entitlements or financial assets and all warrants,
rights or options issued thereon or with respect thereto; and

 



--------------------------------------------------------------------------------



 



          1.4.6. all other investment property (including, without limitation,
all (A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;
          1.5. each of the agreements to which such Grantor is now or may
hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
          1.6. the following (collectively, the “Account Collateral”):
          1.6.1. the Pledged Deposit Accounts and all funds and financial assets
from time to time credited thereto (including, without limitation, all Cash
Equivalents), and all certificates and instruments, if any, from time to time
representing or evidencing the Pledged Deposit Accounts;
          1.6.2. all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral; and
          1.6.3. all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral; and
          1.7. the following (collectively, the “Intellectual Property
Collateral”):
          1.7.1. all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
          1.7.2. all trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source

 



--------------------------------------------------------------------------------



 



identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark and service
mark applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark and service mark applications under applicable
federal law), together, in each case, with the goodwill symbolized thereby
(“Trademarks”);
          1.7.3. all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);
          1.7.4. all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
          1.7.5. all confidential and proprietary information, including,
without limitation, know-how, trade secrets, manufacturing and production
processes and techniques, inventions, research and development information,
databases and data, including, without limitation, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans and customer and supplier lists and information (collectively,
“Trade Secrets”), and all other intellectual, industrial and intangible property
of any type, including, without limitation, industrial designs and mask works;
          1.7.6. all registrations and applications for registration for any of
the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule III hereto, together with
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations thereof;
          1.7.7. all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
          1.7.8. all agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any of the foregoing
to which such Grantor, now or hereafter, is a party or a beneficiary, including,
without limitation, the agreements set forth in Schedule III hereto (“IP
Agreements”); and
          1.7.9. any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or

 



--------------------------------------------------------------------------------



 



breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;
          1.8. the commercial tort claims described in Schedule IV hereto
(together with any commercial tort claims as to which the Grantors have complied
with the requirements of Section 14, the “Commercial Tort Claims Collateral”);
          1.9. all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of such Grantor pertaining to any of the Collateral;
          1.10. all avoidance power claims or actions under section 549 of the
Bankruptcy Code relating to postpetition transfers of Collateral and proceeds
thereof, and subject to the entry of the Final Order, all avoidance power claims
or actions under chapter 5 of the Bankruptcy Code and any proceeds thereof; and
          1.11. all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, proceeds of proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (i) of this Section 1) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Collateral Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (a) any Intellectual Property Collateral, if the grant of such
security interest shall constitute or result in the abandonment, invalidation or
rendering unenforceable any right, title or interest of such Grantor therein;
(b) in any license, contract or agreement to which such Grantor is a party or
any of its rights or interests thereunder, including, without limitation, with
respect to any pledged partnership interests or any pledged limited liability
company interests, to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement (including,
without limitation, any partnership agreements or any limited liability company
agreements), or otherwise, be prohibited by or result in a breach or termination
of the terms of, or constitute a default under or termination of any such
license, contract or agreement (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406 of the UCC (or any
successor provision) of any relevant jurisdiction or any other applicable law
(including the Bankruptcy Code) or principles of equity) or would otherwise
constitute a violation of law, regulation or policy; provided, however, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and each Grantor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect; (c) in any of the outstanding capital stock
of a “controlled foreign corporation” as defined in the Internal Revenue Code of
1986, as amended from time to time (each, a “Controlled Foreign Corporation”),
in excess of 65% of the voting power of all classes of capital stock of such
controlled foreign corporation entitled to vote to the

 



--------------------------------------------------------------------------------



 



extent such security interest would result in a material adverse tax event under
the United States tax laws; or (d) property owned by any Grantor that is subject
to a purchase money Lien or a Capitalized Lease to the extent such purchase
money Lien or Capitalized Lease is permitted under the Credit Agreement if the
contract or other agreement in which such Lien is granted (or if the
documentation providing for such purchase money Lien or Capitalized Lease
prohibits or requires the consent of any Person other than the Borrowers and
their Affiliates as a condition to the creation of any other Lien on such
property); provided, that the respective Grantor uses commercially reasonable
efforts to permit the Collateral Agent to obtain a Lien on such property subject
to the prior Lien under such purchase money Lien or Capitalized Lease, as the
case may be.
          2. Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party. Each Grantor acknowledges that (a) value has been given, (b) it
has rights in the Collateral of such Grantor or the power to transfer rights in
the Collateral of such Grantor to the Collateral Agent (other than
after-acquired Collateral), (c) it has not agreed to postpone the time of
attachment of any of the security interests created under this Agreement, and
(d) it has received a copy of this Agreement.
          3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
          4. Delivery and Control of Security Collateral. 4.1. All certificates
or instruments representing or evidencing Security Collateral shall be delivered
to and held by or on behalf of the Collateral Agent pursuant hereto and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent. The Collateral Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.
          4.2. With respect to any Security Collateral that constitutes an
uncertificated security, the relevant Grantor will cause the issuer thereof, at
the

 



--------------------------------------------------------------------------------



 



reasonable request of the Collateral Agent, either (i) to register the
Collateral Agent as the registered owner of such security or (ii) to agree with
such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor, such agreement to be in form and
substance satisfactory to the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”).
          4.3. With respect to the Securities Account and any Security
Collateral that constitutes a security entitlement as to which the financial
institution acting as Collateral Agent hereunder is not the securities
intermediary, the relevant Grantor, at the reasonable request of the Collateral
Agent, will cause the securities intermediary with respect to such Account or
security entitlement either (i) to identify in its records the Collateral Agent
as the entitlement holder thereof or (ii) to agree with such Grantor and the
Collateral Agent that such securities intermediary will comply with entitlement
orders originated by the Collateral Agent without further consent of such
Grantor, such agreement to be in form and substance satisfactory to the
Collateral Agent (a “Securities Account Control Agreement”).
          4.4. The Collateral Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to transfer to or to register in
the name of the Collateral Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 12(a).
          4.5. Upon the reasonable request of the Collateral Agent, each Grantor
will notify each issuer of Security Collateral granted by it hereunder that such
Security Collateral is subject to the security interest granted hereunder.
          5. Maintaining the Account Collateral. So long as any Loan or any
other Obligation (other than contingent indemnification and reimbursement claims
in respect of which no claim for payment has been asserted by the Person
entitled thereto) of any Loan Party under any Loan Document shall remain unpaid,
or any Lender shall have any Commitment, each Grantor will maintain deposit
accounts as provided under the Credit Agreement.
          6. Representations and Warranties. Each Grantor represents and
warrants as follows:
          6.1. Such Grantor’s exact legal name, location, chief executive
office, type of organization, jurisdiction of organization and organizational
identification number, as of the date hereof, is set forth in Schedule V hereto.
          6.2. Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others, except for the security interest created under this
Agreement or permitted under the Credit Agreement. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing

 



--------------------------------------------------------------------------------



 



such Grantor or any trade name of such Grantor as debtor is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent relating to the Loan Documents or as otherwise permitted under the Credit
Agreement.
          6.3. All of the Equipment and Inventory of such Grantor are located at
the places specified therefor in Schedule VI hereto or at another location as to
which such Grantor has complied with the requirements of Section 8(a) except for
mobile laser equipment, Equipment being repaired and Equipment otherwise
maintained at other locations in the ordinary course of business. Such Grantor
has exclusive possession and control of its Equipment and Inventory, other than
(i) Equipment being repaired, and (ii) Inventory stored at any leased premises
or warehouse for which a landlord’s or warehouseman’s agreement, in form and
substance satisfactory to the Collateral Agent, is in effect.
          6.4. None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.
          6.5. If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
          6.6. The Pledged Equity pledged by such Grantor hereunder has been
duly authorized and validly issued and, in the case of any entity, the equity of
which is Pledged Equity that is a corporation, is fully paid and non assessable.
The Pledged Debt pledged by such Grantor hereunder has been duly authorized,
authenticated or issued and delivered, is the legal, valid and binding
obligation of the issuers thereof, is evidenced by one or more promissory notes
(which promissory notes have been delivered to the Collateral Agent) and, to the
knowledge of such Grantor, is not in default.
          6.7. The Initial Pledged Equity pledged by such Grantor constitutes
the percentage of the issued and outstanding Equity Interests of the issuers
thereof indicated on Schedule I hereto. The Initial Pledged Debt constitutes all
of the outstanding indebtedness owed to such Grantor by the issuers thereof and,
to the extent evidenced by an instrument and in a principal amount in excess of
$150,000, as indicated on Schedule I hereto.
          6.8. Such Grantor has no investment property, other than the
investment property listed on Schedule I hereto and additional investment
property as to which such Grantor has complied with the requirements of
Section 4.
          6.9. Such Grantor has no deposit accounts constituting Collateral,
other than the Pledged Deposit Accounts listed on Schedule II hereto and
additional Pledged Deposit Accounts as to which such Grantor has complied with
the applicable requirements of Section 5.

 



--------------------------------------------------------------------------------



 



          6.10. Such Grantor, is not a beneficiary or assignee under any letter
of credit, other than the letters of credit described in Schedule VII hereto and
additional letters of credit as to which such Grantor has complied with the
requirements of Section 13.
          6.11. This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid and continuing first priority security
interest in the Collateral granted by such Grantor, upon entry of the Order
(subject only to the Carve Out and Liens permitted to be equal or superior in
priority pursuant to the Credit Agreement), securing the payment of the Secured
Obligations; all filings and other actions (including, without limitation,
actions necessary to obtain control of Collateral as provided in Sections 9-104,
9-106 and 9-107 of the UCC but excluding actions necessary to perfect the
Collateral Agent’s security interest with respect to Collateral evidenced by a
certificate of title) necessary to perfect the security interest in the
Collateral granted by such Grantor have been duly made or taken and are in full
force and effect with respect to Collateral in which a security interest can be
perfected by the filing of a Uniform Commercial Code financing statement, the
filing or recordation with the U.S. Patent and Trademark Office or the obtaining
of control as provided in Sections 9-104, 9-106 and 9-107 of the UCC, except as
otherwise permitted hereunder; and such security interest is first priority
(subject to the Carve Out and Liens permitted to be equal or superior in
priority pursuant to the Credit Agreement).
          6.12. Except for the approval of the Bankruptcy Court pursuant to the
Order, no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, except for the filing of financing and continuation
statements under the UCC, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest subject to Liens permitted to be equal or superior in priority pursuant
to the Credit Agreement), except for the filing of financing and continuation
statements under the UCC taking possession of cash and money, the recordation of
the Intellectual Property Security Agreement referred to in Section 11(f) with
the U.S. Patent and Trademark Office and the U.S. Copyright Office, which
Agreements will be duly recorded and are in full force and effect, and the
actions described in Section 4 with respect to the Security Collateral, which
actions have been taken and are in full force and effect, except with respect to
Collateral evidenced by a certificate of title or (iii) the exercise by the
Collateral Agent of its voting or other rights provided for in this Agreement or
the remedies in respect of the Collateral pursuant to this Agreement, except as
may be required in connection with the disposition of any portion of the
Security Collateral by laws affecting the offering and sale of securities
generally.
          6.13. [Intentionally omitted.]

 



--------------------------------------------------------------------------------



 



          6.14. As to itself and its Intellectual Property Collateral:
          6.14.1. The operation of such Grantor’s business as currently
conducted or as now contemplated to be conducted and the use of the Intellectual
Property Collateral in connection therewith do not, to such Grantor’s knowledge,
conflict with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.
          6.14.2. Such Grantor is the exclusive owner or licensed owner of all
right, title and interest in and to the Intellectual Property Collateral, and is
entitled to use all Intellectual Property Collateral subject only to the terms
of the IP Agreements.
          6.14.3. The Intellectual Property Collateral set forth on Schedule III
hereto includes all of the issued patents, patent applications, domain names,
trademark registrations and applications, and copyright registrations and
applications owned by such Grantor and all IP Agreements to which such Grantor
is a party or beneficiary as of the date hereof.
          6.14.4. The Intellectual Property Collateral material to the business
of the Grantors is subsisting and has not been adjudged invalid or unenforceable
in whole or part, and to the best of such Grantor’s knowledge, is valid and
enforceable. Such Grantor is not aware of any uses of any item of Intellectual
Property Collateral that could be expected to lead to such item becoming invalid
or unenforceable.
          6.14.5. As to each item of Intellectual Property Collateral material
to the business of the Grantors, taken as a whole, such Grantor has made or
performed all filings, recordings and other acts and has paid all required fees
and taxes to maintain and protect its interest in each such item of Intellectual
Property Collateral in full force and effect, including, without limitation,
recordations of any of its interests in the Patents and Trademarks with the U.S.
Patent and Trademark Office and in corresponding national and international
patent offices, and recordation of any of its interests in the Copyrights with
the U.S. Copyright Office and in corresponding national and international
copyright offices. Such Grantor has used proper statutory notice in connection
with its use of each patent, trademark and copyright in the Intellectual
Property Collateral material to the business of the Grantors taken as a whole.
          6.14.6. No claim, action, suit, investigation, litigation or
proceeding has been asserted or is pending or, to such Grantor’s knowledge,
threatened against such Grantor (A) based upon or challenging or seeking to deny
or restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral material to the business of the Grantors, (B) to such Grantor’s
knowledge, alleging that the Grantor’s rights in or use of the Intellectual
Property Collateral or that any services provided by, processes used by, or
products manufactured or sold by, such Grantor infringe, misappropriate, dilute,
misuse or otherwise violate any

 



--------------------------------------------------------------------------------



 



patent, trademark, copyright or any other proprietary right of any third party,
or (C) alleging that the Intellectual Property Collateral is being licensed or
sublicensed in violation or contravention of the terms of any license or other
agreement. To such Grantor’s knowledge, no Person is engaging in any activity
that infringes, misappropriates, dilutes, misuses or otherwise violates the
Intellectual Property Collateral or the Grantor’s rights in or use thereof.
Except as set forth on Schedule III hereto, such Grantor has not granted any
license, release, covenant not to sue, non-assertion assurance, or other right
to any Person with respect to any part of the Intellectual Property Collateral.
The consummation of the transactions contemplated by the Loan Documents will not
result in the termination or impairment of any of the Intellectual Property
Collateral.
          6.14.7. With respect to each IP Agreement, to such Grantor’s
knowledge: (A) such IP Agreement is valid and binding and in full force and
effect and represents the entire agreement between the respective parties
thereto with respect to the subject matter thereof; (B) such IP Agreement will
not cease to be valid and binding and in full force and effect on terms
identical to those currently in effect as a result of the rights and interest
granted herein, nor will the grant of such rights and interest constitute a
breach or default under such IP Agreement or otherwise give any party thereto a
right to terminate such IP Agreement; (C) such Grantor has not received any
notice of termination or cancellation under such IP Agreement; (D) such Grantor
has not received any notice of a breach or default under such IP Agreement,
which breach or default has not been cured; (E) such Grantor has not granted to
any other third party any rights, adverse or otherwise, under such IP Agreement;
and (F) neither such Grantor nor, to the knowledge of such Grantor, any other
party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
          6.14.8. To the best of such Grantor’s knowledge, (A) none of the Trade
Secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor; (B) no employee, independent contractor or agent of such Grantor
has misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Grantor; and (C) no employee, independent contractor or agent of such
Grantor is in default or material breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property Collateral.
          6.14.9. No Grantor or Intellectual Property Collateral is subject to
any outstanding consent, settlement, decree, order, injunction, judgment or
ruling restricting the use of any Intellectual Property Collateral that is
material to the business of the Grantors, taken as a whole or that would impair
the validity or enforceability of such material Intellectual Property
Collateral.

 



--------------------------------------------------------------------------------



 



          6.15. Such Grantor has no commercial tort claims other than those
listed in Schedule IV hereto and additional commercial tort claims as to which
such Grantor has complied or will comply with the requirements of Section 14.
          7. Further Assurances. 7.1. Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or desirable, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or by the Orders or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral of such
Grantor. Without limiting the generality of the foregoing, each Grantor will
promptly with respect to Collateral of such Grantor: (i) if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper,
deliver and pledge to the Collateral Agent hereunder such note or instrument or
chattel paper duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Collateral
Agent; (ii) file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Collateral Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iii) at the reasonable request of the Collateral Agent,
take all action to ensure that the Collateral Agent’s security interest is noted
on any certificate of title related to any Collateral evidenced by a certificate
of title; and (iv) deliver to the Collateral Agent evidence that all other
actions that the Collateral Agent may deem reasonably necessary or desirable in
order to perfect and protect the security interest granted or purported to be
granted by such Grantor under this Agreement has been taken.
          7.2. Each Grantor hereby authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
Each Grantor ratifies its authorization for the Collateral Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the date hereof.
          7.3. Each Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
          8. As to Equipment and Inventory. 8.1. Each Grantor will keep its
Equipment, Inventory, and other tangible personal property (other than Inventory
sold in accordance with the terms of the Credit Agreement and except for mobile
laser equipment and Equipment being repaired in the ordinary course of business)
at the places therefor specified in

 



--------------------------------------------------------------------------------



 



Section 6(c) or, upon 30 days’ prior written notice to the Collateral Agent, at
such other places designated by such Grantor in such notice, except as provided
in Section 6(c).
          8.2. Each Grantor will cause its Equipment to be maintained and
preserved in the same condition, repair and working order as when new, ordinary
wear and tear excepted, and will forthwith, or in the case of any loss or damage
to any of such Equipment as soon as practicable after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Each Grantor
will promptly furnish to the Collateral Agent a statement respecting any loss or
damage exceeding $10,000 per occurrence to any of its Equipment or Inventory.
          9. Insurance. 9.1. Each Grantor will, at its own expense, maintain
insurance with respect to its Equipment and Inventory in such amounts, against
such risks, in such form and with such insurers, as shall be satisfactory to the
Collateral Agent from time to time. Each policy of each Grantor for liability
insurance shall provide for all losses to be paid on behalf of the Collateral
Agent and such Grantor as their interests may appear, and each policy for
property damage insurance shall provide for all losses to be paid directly to
the Collateral Agent. Each such policy shall in addition (i) name such Grantor
and the Collateral Agent as insured parties thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (ii) contain the agreement by the insurer that any loss
thereunder shall be payable to the Collateral Agent, upon its reasonable
request, notwithstanding any action, inaction or breach of representation or
warranty by such Grantor, (iii) provide that there shall be no recourse against
the Collateral Agent for payment of premiums or other amounts with respect
thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Collateral Agent by the insurer.
Each Grantor will, if so reasonably requested by the Collateral Agent, deliver
to the Collateral Agent original or duplicate policies of such insurance and, as
often as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Further, each Grantor will, at
the reasonable request of the Collateral Agent, duly execute and deliver
instruments of assignment of such insurance policies to comply with the
requirements of Section 8 and cause the insurers to acknowledge notice of such
assignment.
          9.2. Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 9 may be paid directly to the Person who shall
have incurred liability covered by such insurance.
          10. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts. 10.1. No Grantor will change its name, type
of organization, jurisdiction of organization, organizational identification
number or location from those set forth in Section 6(a) of this Agreement
without first giving at least 30 days’ prior written notice to the Collateral
Agent and taking all action required by the Collateral Agent for the purpose of
perfecting or protecting the security interest granted by this Agreement. Each
Grantor will hold and preserve its records relating to the Collateral,
including, without limitation, the Assigned Agreements and Related Contracts,
and will permit representatives of the Collateral Agent at any time during
normal business hours to inspect and make abstracts from such records and other
documents. If

 



--------------------------------------------------------------------------------



 



any Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.
          10.2. Except as otherwise provided in this subsection (b), each
Grantor will continue to collect, at its own expense, all amounts due or to
become due such Grantor under the Assigned Agreements, Receivables and Related
Contracts. In connection with such collections, such Grantor may take such
action as such Grantor or the Collateral Agent may deem necessary or advisable
to enforce collection of the Assigned Agreements and otherwise exercise all of
its rights under the Assigned Agreements as it deems appropriate, Receivables
and Related Contracts; provided, however, that the Collateral Agent shall have
the right at any time, upon the occurrence and during the continuance of an
Event of Default and upon written notice to such grantor of its intention to do
so, to notify the Obligors under any Assigned Agreements, Receivables and
Related Contracts of the assignment of such Assigned Agreements, Receivables and
Related Contracts to the Collateral Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Collateral Agent and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Assigned Agreements, Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth set forth in Section 9-607 of the UCC. After receipt by any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence, (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Assigned
Agreements, Receivables and Related Contracts of such Grantor shall be received
in trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement) and either (A) released to such Grantor so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 19(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any Obligor thereof or allow any credit or discount
thereon. Except for the Carve Out, no Grantor will permit or consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.
          11. As to Intellectual Property Collateral. 11.1. With respect to each
item of its Intellectual Property Collateral material to the business of the
Grantors, taken as a whole, each Grantor agrees to take, at its expense, all
reasonable steps, and shall not knowingly omit to do any act, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property

 



--------------------------------------------------------------------------------



 



Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the written consent of
the Collateral Agent, discontinue use of or otherwise abandon any Intellectual
Property Collateral material to the business of the Grantors, taken as a whole,
or abandon any right to file an application for patent, trademark, or copyright,
unless such Grantor shall have previously determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.
          11.2. Each Grantor agrees promptly to notify the Collateral Agent if
such Grantor becomes aware (i) that any item of the Intellectual Property
Collateral material to the business of the Grantors, taken as a whole, may have
become abandoned, placed in the public domain, invalid or unenforceable, or of
any adverse determination or development regarding such Grantor’s ownership or
use of any such Intellectual Property Collateral or its right to register the
same or to keep and maintain and enforce the same, or (ii) of any adverse
determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or any court) regarding any item of the Intellectual Property Collateral
material to the business of the Grantors.
          11.3. In the event that any Grantor becomes aware that any item of the
Intellectual Property Collateral material to the business of the Grantors, taken
as a whole, is being infringed or misappropriated by a third party, such Grantor
shall promptly notify the Collateral Agent and shall take all reasonable
actions, at its expense, to protect or enforce such Intellectual Property
Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation.
          11.4. Each Grantor shall use proper statutory notice in connection
with its use of each item of material Intellectual Property Collateral.
          11.5. Each Grantor shall take all steps which it or the Collateral
Agent deems reasonable and appropriate under the circumstances to preserve and
protect each item of its Intellectual Property Collateral material to the
business of the Grantors, taken as a whole, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the material Trademarks, consistent with the quality of
the products and services as of the date hereof, and taking all steps necessary
to ensure that all licensed users of any of the material Trademarks use such
consistent standards of quality.

 



--------------------------------------------------------------------------------



 



          11.6. With respect to its Intellectual Property Collateral, each
Grantor agrees to execute or otherwise authenticate an agreement, in
substantially the form set forth in Exhibit A hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “Intellectual Property
Security Agreement”), for recording the security interest granted hereunder to
the Collateral Agent in such Intellectual Property Collateral with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authorities necessary to perfect the security interest hereunder in
such Intellectual Property Collateral.
          11.7. Each Grantor agrees that should it obtain an ownership interest
in or license to any item of the type set forth in Section 1(g) that is not on
the date hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto. Each Grantor shall give
prompt written notice to the Collateral Agent identifying the After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit B hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
After-Acquired Intellectual Property.
          12. Voting Rights; Dividends; Etc. 12.1. So long as no Event of
Default shall have occurred and be continuing:
          12.1.1. Each Grantor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Security Collateral of such
Grantor or any part thereof for any purpose; provided however, that such Grantor
will not exercise or refrain from exercising any such right if such action would
have a material adverse effect on the value of the Security Collateral or any
part thereof.
          12.1.2. Each Grantor shall be entitled to receive and retain any and
all dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all
          (a) dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral,

 



--------------------------------------------------------------------------------



 



          (b) dividends and other distributions paid or payable in cash in
respect of any Security Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid in surplus and
          (c) cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
          12.1.3. The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
          12.2. Upon the occurrence and during the continuance of an Event of
Default:
          12.2.1. All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 12(a)(i) shall, upon notice to such
Grantor by the Collateral Agent, cease and (y) to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 12(a)(ii) shall automatically cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.
          12.2.2. All dividends, interest and other distributions that are
received by any Grantor contrary to the provisions of paragraph (i) of this
Section 12(b) shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent as Security Collateral in the same
form as so received (with any necessary indorsement).
          13. As to Letter-of-Credit Rights. 13.1. Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the

 



--------------------------------------------------------------------------------



 



proceeds of all Related Contracts consisting of letters of credit of which it is
or hereafter becomes a beneficiary or assignee. Each Grantor will promptly use
its best efforts to cause the issuer of each letter of credit and each nominated
person (if any) with respect thereto to consent to such assignment of the
proceeds thereof pursuant to a consent in form and substance satisfactory to the
Collateral Agent and deliver written evidence of such consent to the Collateral
Agent.
          13.2. Upon the occurrence and during the continuance of an Event of
Default, each Grantor will, promptly upon reasonable request by the Collateral
Agent, (i) notify (and such Grantor hereby authorizes the Collateral Agent to
notify) the issuer and each nominated person with respect to each of the Related
Contracts consisting of letters of credit that the proceeds thereof have been
assigned to the Collateral Agent hereunder and any payments due or to become due
in respect thereof are to be made directly to the Collateral Agent or its
designee and (ii) arrange for the Collateral Agent to become the transferee
beneficiary of letter of credit.
          14. Commercial Tort Claims. Each Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority (subject to the Carve Out and Liens
permitted to be equal or superior in priority pursuant to the Credit Agreement)
security interest created under this Agreement.
          15. Transfers and Other Liens; Additional Shares. 15.1. Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.
          15.2. Each Grantor agrees that it will (i) cause each issuer of the
Pledged Equity pledged by such Grantor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such issuer, except to such Grantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities of each issuer of the Pledged Equity.
          16. Collateral Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuation of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 



--------------------------------------------------------------------------------



 



          16.1. to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Section 9,
          16.2. to ask for, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral,
          16.3. to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
          16.4. to file any claims or take any action or institute any
proceedings that the Collateral Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce compliance with the
terms and conditions of any Assigned Agreement or the rights of the Collateral
Agent with respect to any of the Collateral.
          17. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein on or after the date required for performance
thereof, the Collateral Agent may, but without any obligation to do so and
without notice, itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under, and to the extent provided in, Section 20.
          18. The Collateral Agent’s Duties. 18.1. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
          18.2. Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to

 



--------------------------------------------------------------------------------



 



any rights, powers, privileges, interests and remedies of the Collateral Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Collateral Agent.
          19. Remedies. If any Event of Default shall have occurred and be
continuing:
          19.1. The Collateral Agent may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral), the
Bankruptcy Code, or any other applicable law, and also may: (i) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
reasonable request of the Collateral Agent forthwith, assemble all or part of
the Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
          19.2. Any cash held by or on behalf of the Collateral Agent and all
cash proceeds received by or on behalf of the Collateral Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent as collateral

 



--------------------------------------------------------------------------------



 



for, and/or then or at any time thereafter paid (after payment of any amounts
payable to the Collateral Agent pursuant to Section 20) in whole or in part by
the Collateral Agent for the ratable benefit of the Secured Parties against, all
or any part of the Secured Obligations (other than contingent indemnification
and reimbursement claims in respect of which no claim for payment has been
asserted by the Person entitled thereto), in the following manner:
          19.2.1. first, paid to the Collateral Agent for any amounts then owing
to the Collateral Agent pursuant to Section 9.04 of the Credit Agreement or
otherwise under the Loan Documents; and
          19.2.2. second, ratably, paid to the Secured Parties for any amounts
then owing to them, in their capacities as such, under the Loan Documents and
the ratably in accordance with the amounts then owing to the Secured Parties.
          Any surplus of such cash or cash proceeds held by or on the behalf of
the Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.
          19.3. All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).
          19.4. The Collateral Agent may, without notice to any Grantor except
as required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.
          19.5. The Collateral Agent may send to each bank, securities
intermediary or issuer party to any Deposit Account Control Agreement,
Securities/Deposit Account Control Agreement, Securities Account Control
Agreement or Uncertificated Security Control Agreement a “Notice of Exclusive
Control” as defined in and under such Agreement; provided, that the Collateral
Agent shall use reasonable commercial efforts to rescind such “Notice of
Exclusive Control” within a reasonable period of time following the date on
which no Default or Event of Default exists.
          19.6. In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Agent or its designee such
Grantor’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual

 



--------------------------------------------------------------------------------



 



Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Grantor.
          19.7. The Collateral Agent may realize upon the Collateral and enforce
the rights of the Collateral Agent and the Secured Parties by (i) appointment by
instrument in writing of a receiver (which term as used in this Agreement
includes a receiver and manager) or agent of all or any part of the Collateral
and the removal or replacement from time to time of any receiver or agent, and
(ii) institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral.
          20. Indemnity and Expenses. 20.1. Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
          20.2. Each Grantor will upon demand pay to the Collateral Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the other Secured Parties hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.
          21. Amendments; Waivers; Additional Grantors; Etc. 21.1. No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
          21.2. Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit C hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this

 



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.
          22. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including facsimile communications)
and mailed, sent via facsimile or otherwise delivered or (ii) by electronic mail
(if electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Administrative Borrower or the
Collateral Agent, addressed to it at its address specified in the Credit
Agreement and, in the case of each Grantor other than the Borrowers, addressed
to it at its address set forth opposite such Grantor’s name on the signature
pages hereto or on the signature page to the Security Agreement Supplement
pursuant to which it became a party hereto; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and other communications shall, when mailed, sent by
facsimile, electronic mail or otherwise, be effective when deposited in the
mails, sent by facsimile, sent by electronic mail and confirmed in writing, or
otherwise delivered (or confirmed by a signed receipt), respectively, addressed
as aforesaid; except that notices and other communications to the Collateral
Agent shall not be effective until received by the Collateral Agent. Delivery by
facsimile of an executed counterpart of any amendment or waiver of any provision
of this Agreement or of any Security Agreement Supplement or Schedule hereto
shall be effective as delivery of an original executed counterpart thereof.
          23. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
contingent indemnification and reimbursement claims in respect of which no claim
for payment has been asserted by the Person entitled thereto) and (ii) the
Maturity Date (b) be binding upon each Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as provided in the
Credit Agreement.
          24. Release; Termination. 24.1. Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory, equipment and
other obsolete or worn-out equipment in the ordinary course of business), the
Collateral Agent will, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Event of Default shall have occurred and be continuing, (ii) such
Grantor shall have delivered to the Collateral Agent, at least ten Business Days
prior to the date of the proposed release, a written request for release

 



--------------------------------------------------------------------------------



 



describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including, without limitation, the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Collateral Agent and a certificate of such Grantor
to the effect that the transaction is in compliance with the Loan Documents and
as to such other matters as the Collateral Agent may reasonably request and
(iii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 2.03 of the Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.03 of the Credit
Agreement.
          24.2. Upon the latest of (i) the payment in full in cash of the
Secured Obligations, (other than contingent indemnification and reimbursement
claims in respect of which no claim for payment has been asserted by the Person
entitled thereto) and (ii) the Maturity Date, the pledge and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Grantor. Upon any such termination, the Collateral Agent will, at
the applicable Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          25. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement.
          26. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
          27. Matters Relating to Security.
          27.1. As set forth in the Order, each Grantor hereby agrees that upon
the effectiveness of the Order, (i) the Secured Obligations shall constitute
allowed administrative expenses in such Grantor’s Chapter 11 Case having
priority over all administrative expenses of and unsecured claims against such
Grantor now existing or hereafter arising, of any kind or nature whatsoever,
including without limitation all administrative expenses of the kind specified
in Sections 503(b) and 507(b) of the Bankruptcy Code, subject, as to priority,
only to the Carve-Out and (B) the security interest shall not be subject to
Section 551 of the Bankruptcy Code nor shall the Collateral be charged pursuant
to Section 506(c) of the Bankruptcy Code.
          27.2. The security interest and the administrative priority granted by
and pursuant to this Agreement hereof may be independently granted by the Loan
Documents and by other Loan Documents hereafter entered into. This Agreement,
the Interim Order, the Final Order and such other Loan Documents supplement each
other, and the grants, priorities, rights and remedies of Collateral Agent
hereunder and thereunder are cumulative.

 



--------------------------------------------------------------------------------



 



          27.3. The security interest granted hereunder shall be deemed valid,
binding, continuing, enforceable and fully-perfected first priority (subject
only to the Carve-Out and Liens permitted to be equal or superior in priority
pursuant to the Credit Agreement) Liens on the Collateral by entry of the
Interim Order and the Final Order, as the case may be. Collateral Agent shall
not be required to file any financing statements, notices of Lien or similar
instruments in any jurisdiction or filing office or to take any other action in
order to validate or perfect the Liens and security interests granted by or
pursuant to this Agreement, the Interim Order, the Final Order or any other Loan
Document.
          27.4. The security interest, the priority of the security interest,
and the administrative priorities and other rights and remedies granted to
Collateral Agent pursuant to this Agreement, the Interim Order, the Final Order
and the other Collateral Documents (specifically including but not limited to
the existence, validity, enforceability, extent, perfection and priority of the
Security Interest) and the administrative priority provided herein and therein
shall not be modified, altered or impaired in any manner by any other financing
or extension of credit or incurrence of debt by any Grantor (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of any Bankruptcy Case, or by any other act or omission whatsoever.
Without limitation, notwithstanding any such order, financing, extension,
incurrence, dismissal, conversion, act or omission:
          27.4.1. except for the Carve-Out, no costs or expenses of
administration which have been or may be incurred in the Chapter 11 Case or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on a parity with any claim of
Collateral Agent or any Lender against any Grantor in respect of any Secured
Obligation;
          27.4.2. the security interest granted to Collateral Agent pursuant to
this Agreement, the Interim Order, the Final Order and the other Collateral
Documents shall constitute valid, binding, continuing, enforceable and
fully-perfected first priority (subject only to the Carve-Out and Liens
permitted to be equal or superior in priority pursuant to the Credit Agreement)
Liens and shall be prior to all other Liens (except the Carve-Out and Liens
permitted to be equal or superior in priority pursuant to the Credit Agreement)
and interests, now existing or hereafter arising, in favor of any other creditor
or any other Person whatsoever; and
          27.4.3. the security interest granted to Collateral Agent pursuant to
this Agreement, the Interim Order, the Final Order and the Collateral Documents
shall continue to be valid, binding, continuing, enforceable and fully-perfected
without the necessity for Collateral Agent to file any financing statements or
to otherwise perfect the security interest under applicable non-bankruptcy law.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            [GRANTOR]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2 TO SENIOR DIP CREDIT AGREEMENT
CANADIAN SECURITY AGREEMENT
Dated December 23, 2009
From
The Grantors referred to herein
as Grantors
to
Cantor Fitzgerald Securities
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
SECTION 1.
  GRANT OF SECURITY
 
   
SECTION 2.
  SECURITY FOR OBLIGATIONS AND ATTACHMENT
 
   
SECTION 3.
  GRANTORS REMAIN LIABLE
 
   
SECTION 4.
  DELIVERY AND CONTROL OF SECURITY COLLATERAL
 
   
SECTION 5.
  MAINTAINING THE ACCOUNT COLLATERAL
 
   
SECTION 6.
  REPRESENTATIONS AND WARRANTIES
 
   
SECTION 7.
  FURTHER ASSURANCES
 
   
SECTION 8.
  AS TO EQUIPMENT AND INVENTORY
 
   
SECTION 9.
  INSURANCE
 
   
SECTION 10.
  POST-CLOSING CHANGES; COLLECTIONS ON ASSIGNED AGREEMENTS, RECEIVABLES AND
RELATED CONTRACTS
 
   
SECTION 11.
  AS TO INTELLECTUAL PROPERTY COLLATERAL
 
   
SECTION 12.
  VOTING RIGHTS; DIVIDENDS; ETC
 
   
SECTION 13.
  AS TO LETTER-OF-CREDIT RIGHTS
 
   
SECTION 14.
  TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES
 
   
SECTION 15.
  COLLATERAL AGENT APPOINTED ATTORNEY IN FACT
 
   
SECTION 16.
  COLLATERAL AGENT MAY PERFORM
 
   
SECTION 17.
  THE COLLATERAL AGENT’S DUTIES
 
   
SECTION 18.
  REMEDIES
 
   
SECTION 19.
  INDEMNITY AND EXPENSES
 
   
SECTION 20.
  AMENDMENTS; WAIVERS; ADDITIONAL GRANTORS; ETC
 
   
SECTION 21.
  NOTICES, ETC
 
   
SECTION 22.
  CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE CREDIT AGREEMENT
 
   
SECTION 23.
  RELEASE; TERMINATION
 
   
SECTION 24.
  EXECUTION IN COUNTERPARTS
 
   
SECTION 25.
  GOVERNING LAW
 
   
SECTION 26.
  MATTERS RELATING TO SECURITY

 



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  -   Investment Property
Schedule II
  -   Pledged Deposit Accounts
Schedule III
  -   Intellectual Property
Schedule IV
  -   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule V
  -   Locations of Equipment, Inventory and Other Tangible Personal Property
Schedule VI
  -   Letters of Credit
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Intellectual Property Security Agreement
Exhibit B
  -   Form of Intellectual Property Security Agreement Supplement
Exhibit C
  -   Form of Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



CANADIAN SECURITY AGREEMENT
          CANADIAN SECURITY AGREEMENT dated December 23, 2009 made by TLC VISION
CORPORATION, a New Brunswick corporation, as a debtor and a debtor in possession
(the “Parent”), and the other Persons listed on the signature pages hereof (the
Parent and the Persons so listed being, collectively, the “Grantors”), to CANTOR
FITZGERALD SECURITIES, as collateral Agent (in such capacity, together with any
successor collateral agent appointed pursuant to Article VII of the Credit
Agreement (as hereinafter defined), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement).
          WHEREAS, TLC Vision (USA) Corporation, as a debtor and a debtor in
possession (“Holdco”), and TLC Management Services Inc., as a debtor and a
debtor in possession (“TLC Management”) and the Parent (the Parent together with
Holdco and TLC Management being referred to herein as the “Borrowers”), have
entered into a Senior Secured Super Priority Debtor in Possession Credit
Agreement dated as of the date hereof (said Agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Credit Agreement”) with the Lenders party thereto and Cantor
Fitzgerald Securities, as administrative agent for such Lenders and collateral
Agent for the Secured Parties;
          WHEREAS, on December 21, 2009 (the “Petition Date”), the Borrowers
filed a petition under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware;
          WHEREAS, subsequent to the Petition Date, the Parent filed a petition
under Part IV of the Companies’ Creditors Arrangements Act (Canada), as
ancillary relief sought in the Ontario Superior Court of Justice (Commercial
List);
          WHEREAS, the Borrowers intend to continue to operate their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, the Borrowers have requested that the Lenders provide
financing to the Borrowers consisting of a senior super priority term loan
facility in an amount up to $15,000,000 (the “Facility”) pursuant to Sections
364(c) and 364(d) of the Bankruptcy Code;
          WHEREAS, the Lenders have indicated their willingness to agree to
extend the Facility to the Borrowers, all on terms and conditions set forth in
the Credit Agreement and in the Order pursuant to Sections 364(c) and 364(d) of
the Bankruptcy Code;
          WHEREAS, each Grantor is the owner of the shares of stock or other
Equity Interests (the “Initial Pledged Equity”) set forth opposite such
Grantor’s name on and as otherwise described in Part I of Schedule I hereto and
issued by the Persons named therein and of the indebtedness (the “Initial
Pledged Debt”) set forth opposite such Grantor’s name on and as otherwise
described in Part II of Schedule I hereto and issued by the obligors named
therein.
          WHEREAS, each Grantor is the owner of the deposit accounts (the
“Pledged Deposit Accounts”) set forth opposite such Grantor’s name on
Schedule II hereto.

 



--------------------------------------------------------------------------------



 



          WHEREAS, it is a condition precedent to the making of the term loans
otherwise extending credit to the Borrowers under the Credit Agreement that the
Grantors shall have granted the security interest contemplated by this
Agreement.
          WHEREAS, terms defined in the Credit Agreement and not otherwise
defined in this Agreement are used in this Agreement as defined in the Credit
Agreement. Further, unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9.
          NOW, THEREFORE, for and in consideration of the foregoing, each
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:
          1. Grant of Security.
          Each Grantor hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, and assigns, mortgages,
charges, hypothecates and pledges to the Collateral Agent for the ratable
benefit of the Secured Parties, such Grantor’s right, title and interest in and
to the following, in each case, as to each type of property described below,
whether now owned or hereafter acquired by such Grantor, wherever located, and
whether now or hereafter existing or arising (collectively, the “Collateral”):
          (a) all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, furniture and fixtures, and all
parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the PPSA (as such term is defined in the Credit Agreement) (the
“PPSA”) and the UCC (any and all such property being the “Equipment”);
          (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor), and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC and the PPSA (any and all such property
being the “Inventory”);
          (c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,

 



--------------------------------------------------------------------------------



 



deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables,” and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);
          (d) the following (the “Security Collateral”):
          (i) the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all warrants, rights or options
issued thereon or with respect thereto;
          (ii) the Initial Pledged Debt and the instruments, if any, evidencing
the Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
          (iii) all additional shares of stock and other Equity Interests from
time to time acquired by such Grantor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
          (iv) all additional indebtedness from time to time owed to such
Grantor (such indebtedness, together with the Initial Pledged Debt, being the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
          (v) all financial assets, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such security entitlements or financial assets and all warrants,
rights or options issued thereon or with respect thereto; and
          (vi) all security entitlements with respect to all financial assets
from time to time credited to any and all securities accounts owned by any
Grantor, and all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other

 



--------------------------------------------------------------------------------



 



property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;
          (e) each of the agreements to which such Grantor is now or may
hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
          (f) the following (collectively, the “Account Collateral”):
          (i) the Pledged Deposit Accounts and all funds and financial assets
from time to time credited thereto (including, without limitation, all Cash
Equivalents), and all certificates and instruments, if any, from time to time
representing or evidencing the Pledged Deposit Accounts;
          (ii) all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral; and
          (iii) all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral; and
          (g) the following (collectively, the “Intellectual Property
Collateral”):
          (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
          (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby (“Trademarks”);
          (iii) all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 



--------------------------------------------------------------------------------



 



          (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
          (v) all confidential and proprietary information, including, without
limitation, know-how, industrial designs, integrated circuit topographics, trade
secrets, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including, without
limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including, without limitation,
industrial designs and mask works;
          (vi) all registrations and applications for registration for any of
the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule III hereto, together with
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations thereof;
          (vii) all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
          (viii) all agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any of the foregoing
to which such Grantor, now or hereafter, is a party or a beneficiary, including,
without limitation, the agreements set forth in Schedule III hereto (“IP
Agreements”); and
          (ix) any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;
          (h) all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of such Grantor pertaining to any of the Collateral;
          (i) all avoidance power claims or actions under section 549 of the
Bankruptcy Code relating to postpetition transfers of Collateral and proceeds
thereof, and subject to the entry of the Final Order, all avoidance power claims
or actions under chapter 5 of the Bankruptcy Code and any proceeds thereof; and

 



--------------------------------------------------------------------------------



 



          (j) all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, proceeds of proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (i) of this Section 1) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Collateral Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (a) any consumer goods or shares in any unlimited company or
unlimited liability corporation at any time owned or otherwise held by such
Grantor; (b) any Intellectual Property Collateral, if the grant of such security
interest shall constitute or result in the abandonment, invalidation or
rendering unenforceable any right, title or interest of such Grantor therein;
(c) in any license, contract or agreement to which such Grantor is a party or
any of its rights or interests thereunder, including, without limitation, with
respect to any pledged partnership interests or any pledged limited liability
company interests, to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement (including,
without limitation, any partnership agreements or any limited liability company
agreements), or otherwise, be prohibited by or result in a breach or termination
of the terms of, or constitute a default under or termination of any such
license, contract or agreement (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406 of the UCC (or any
successor provision) or PPSA of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity) or would
otherwise constitute a violation of law, regulation or policy; provided,
however, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and each Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect; (d) any of the outstanding capital stock of
a “controlled foreign corporation” as defined in the Internal Revenue Code of
1986, as amended from time to time (each, a “Controlled Foreign Corporation”),
in excess of 65% of the voting power of all classes of capital stock of such
controlled foreign corporation entitled to vote to the extent such security
interest would result in a material adverse tax event under the United States
tax laws; or (e) all equipment and other property to the extent, but only to the
extent, that such a grant would, under the terms of any contract or agreement to
which such Grantor is a party in connection with certain industrial revenue
obligations, be prohibited by or would otherwise result in a breach or
termination of the terms of, or constitute a default under or termination of any
such contract or agreement or would otherwise constitute a violation of law,
regulation or policy; provided, however, that immediately upon the
ineffectiveness, lapse or termination of any such provision precluding the grant
of security interest on such property, the Collateral shall include, and each
Grantor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect; or (f) property
owned by any Grantor that is subject to a purchase money Lien or a Capitalized
Lease to the extent such purchase money Lien or Capitalized Lease is permitted
under the Credit Agreement if the contract or other agreement in which such Lien
is granted (or if the documentation providing for such purchase money Lien or
Capitalized Lease prohibits or requires the consent of any Person other than the
Borrowers and their Affiliates as a condition to

 



--------------------------------------------------------------------------------



 



the creation of any other Lien on such property); provided, that the respective
Grantor uses commercially reasonable efforts to permit the Collateral Agent to
obtain a Lien on such property subject to the prior Lien under such purchase
money Lien or Capitalized Lease, as the case may be.
          2. Security for Obligations and Attachment.
          This Agreement secures, in the case of each Grantor, the payment of
all Obligations of such Grantor now or hereafter existing under the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party. Each
Grantor acknowledges that (a) value has been given, (b) it has rights in the
Collateral of such Grantor or the power to transfer rights in the Collateral of
such Grantor to the Collateral Agent (other than after-acquired Collateral),
(c) it has not agreed to postpone the time of attachment of any of the security
interests created under this Agreement, and (d) it has received a copy of this
Agreement.
          3. Grantors Remain Liable.
          Anything herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under the contracts and agreements included in such
Grantor’s Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (b) the exercise by the Collateral Agent of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral and (c) no Secured
Party shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
          4. Delivery and Control of Security Collateral.
          (a) All certificates or instruments representing or evidencing
Security Collateral shall be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent. The Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.
          (b) With respect to any Security Collateral that constitutes an
uncertificated security, the relevant Grantor will cause the issuer thereof, at
the reasonable request of the

 



--------------------------------------------------------------------------------



 



Collateral Agent, either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree with such Grantor and the Collateral
Agent that such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent of such
Grantor, such agreement to be in form and substance satisfactory to the
Collateral Agent (such agreement being an “Uncertificated Security Control
Agreement”).
          (c) With respect to any Security Collateral that constitutes a
security entitlement as to which the financial institution acting as Collateral
Agent hereunder is not the securities intermediary, the relevant Grantor, at the
reasonable request of the Collateral Agent, will cause the securities
intermediary with respect to such Account or security entitlement either (i) to
identify in its records the Collateral Agent as the entitlement holder thereof
or (ii) to agree with such Grantor and the Collateral Agent that such securities
intermediary will comply with entitlement orders originated by the Collateral
Agent without further consent of such Grantor, such agreement to be in form and
substance satisfactory to the Collateral Agent (a “Securities Account Control
Agreement”).
          (d) The Collateral Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to transfer to or to register in
the name of the Collateral Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 12(a).
          (e) Upon the reasonable request of the Collateral Agent, each Grantor
will notify each issuer of Security Collateral granted by it hereunder that such
Security Collateral is subject to the security interest granted hereunder.
          5. Maintaining the Account Collateral.
          So long as any Loan or any other Obligation (other than contingent
indemnification and reimbursement claims in respect of which no claim for
payment has been asserted by the Person entitled thereto) of any Loan Party
under any Loan Document shall remain unpaid, or any Lender shall have any
Commitment, each Grantor will maintain deposit accounts as provided under the
Credit Agreement.
          6. Representations and Warranties.
          Each Grantor represents and warrants as follows:
          (a) Such Grantor’s exact legal name, location, chief executive office,
type of organization, jurisdiction of organization and organizational
identification number, as of the date hereof, as of the date hereof, is set
forth in Schedule IV hereto.
          (b) Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others, except for the security interest created under this
Agreement or permitted under the Credit Agreement. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in

 



--------------------------------------------------------------------------------



 



any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Loan Documents or as otherwise permitted under
the Credit Agreement.
          (c) All of the Equipment and Inventory of such Grantor are located at
the places specified therefor in Schedule V hereto or at another location as to
which such Grantor has complied with the requirements of Section 8(a) except for
mobile laser equipment, Equipment being repaired and Equipment otherwise
maintained at other locations in the ordinary course of business. Such Grantor
has exclusive possession and control of its Equipment and Inventory, other than
(i) Equipment being repaired, and (ii) Inventory stored at any leased premises
or warehouse for which a landlord’s or warehouseman’s agreement, in form and
substance satisfactory to the Collateral Agent, is in effect.
          (d) None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.
          (e) If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
          (f) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued, in the case of any entity, the equity of which is
Pledged Equity that is a corporation, and is fully paid and non assessable. The
Pledged Debt pledged by such Grantor hereunder has been duly authorized,
authenticated or issued and delivered, is the legal, valid and binding
obligation of the issuers thereof, is evidenced by one or more promissory notes
(which promissory notes have been delivered to the Collateral Agent) and, to the
knowledge of such Grantor is not in default.
          (g) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and, to the
extent evidenced by an instrument and in a principal amount in excess of
$150,000, as indicated on Schedule I hereto.
          (h) Such Grantor has no investment property other than the investment
property listed on Schedule I hereto and additional investment property as to
which such Grantor has complied with the requirements of Section 4.
          (i) Such Grantor has no deposit accounts constituting Collateral,
other than the Pledged Deposit Accounts listed on Schedule II hereto and
additional Pledged Deposit Accounts as to which such Grantor has complied with
the applicable requirements of Section 5.
          (j) Such Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule VI hereto and
additional letters of credit as to which such Grantor has complied with the
requirements of Section 13.
          (k) This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid and continuing first priority security
interest in the Collateral granted by such Grantor, upon entry of the Order
(subject only to the Carve Out and the Liens permitted

 



--------------------------------------------------------------------------------



 



to be equal or superior in priority pursuant to the Credit Agreement), securing
the payment of the Secured Obligations; all filings and other actions
(including, without limitation, actions necessary to obtain control of
Collateral as provided in the Securities Transfer Act (and other provincial
equivalents) but excluding actions necessary to perfect the Collateral Agent’s
security interest with respect to Collateral evidenced by a certificate of
title) necessary to perfect the security interest in the Collateral granted by
such Grantor have been duly made or taken and are in full force and effect with
respect to Collateral in which a security interest can be perfected by the
filing of a Uniform Commercial Code financing statement, the filing or
recordation with the Patent and Trademark Office or the obtaining of control as
provided in the Securities Transfer Act (and other provincial equivalents),
except as otherwise permitted hereunder; and such security interest is first
priority (subject to the Carve Out and Liens permitted to be equal or superior
in priority pursuant to the Credit Agreement).
          (l) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest subject to Liens permitted to be equal or superior in priority pursuant
to the Credit Agreement), except for the filing of financing and continuation
statements under the UCC or PPSA, the recordation of the Intellectual Property
Security Agreements referred to in Section 11(f) with the Canadian Intellectual
Property Office, which Agreements will be duly recorded and are in full force
and effect, and the actions described in Section 4 with respect to the Security
Collateral, which actions have been taken and are in full force and effect,
except with respect to Collateral evidenced by a certificate of title or
(iii) the exercise by the Collateral Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally.
          (m) [Intentionally omitted.]
          (n) As to itself and its Intellectual Property Collateral:
          (i) The operation of such Grantor’s business as currently conducted or
as now contemplated to be conducted and the use of the Intellectual Property
Collateral in connection therewith do not, to such Grantor’s knowledge, conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.
          (ii) Such Grantor is the exclusive owner or licensed owner of all
right, title and interest in and to the Intellectual Property Collateral, and is
entitled to use all Intellectual Property Collateral subject only to the terms
of the IP Agreements.
          (iii) The Intellectual Property Collateral set forth on Schedule III
hereto includes all of the issued patents, patent applications, domain names,
trademark registrations and applications, and copyright registrations and
applications owned by such

 



--------------------------------------------------------------------------------



 



Grantor and all IP Agreements to which such Grantor is a party or beneficiary as
of the date hereof.
          (iv) The Intellectual Property Collateral material to the business of
the Grantors is subsisting and has not been adjudged invalid or unenforceable in
whole or part, and to the best of such Grantor’s knowledge, is valid and
enforceable. Such Grantor is not aware of any uses of any item of Intellectual
Property Collateral that could be expected to lead to such item becoming invalid
or unenforceable.
          (v) As to each item of Intellectual Property Collateral material to
the business of the Grantors, taken as a whole, such Grantor has made or
performed all filings, recordings and other acts and has paid all required fees
and taxes to maintain and protect its interest in each such item of Intellectual
Property Collateral in full force and effect, including, without limitation,
recordations of any of its interests in the Patents and Trademarks with the
Canadian Intellectual Property Office, and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the Canadian Intellectual Property Office and in corresponding
national and international copyright offices. Such Grantor has used proper
statutory notice in connection with its use of each patent, trademark and
copyright in the Intellectual Property Collateral material to the business of
the Grantors taken as a whole.
          (vi) No claim, action, suit, investigation, litigation or proceeding
has been asserted or is pending or, to such Grantor’s knowledge, threatened
against such Grantor (A) based upon or challenging or seeking to deny or
restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral material to the business of the Grantors, (B) to such Grantor’s
knowledge, alleging that the Grantor’s rights in or use of the Intellectual
Property Collateral or that any services provided by, processes used by, or
products manufactured or sold by, such Grantor infringe, misappropriate, dilute,
misuse or otherwise violate any patent, trademark, copyright or any other
proprietary right of any third party, or (C) alleging that the Intellectual
Property Collateral is being licensed or sublicensed in violation or
contravention of the terms of any license or other agreement. To such Grantor’s
knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates the Intellectual
Property Collateral or the Grantor’s rights in or use thereof. Except as set
forth on Schedule III hereto such Grantor has not granted any license, release,
covenant not to sue, non-assertion assurance, or other right to any Person with
respect to any part of the Intellectual Property Collateral. The consummation of
the transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the Intellectual Property Collateral.
          (vii) With respect to each IP Agreement, to such Grantor’s knowledge:
(A) such IP Agreement is valid and binding and in full force and effect and
represents the entire agreement between the respective parties thereto with
respect to the subject matter thereof; (B) such IP Agreement will not cease to
be valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interest granted herein, nor
will the grant of such rights and interest constitute a breach or

 



--------------------------------------------------------------------------------



 



default under such IP Agreement or otherwise give any party thereto a right to
terminate such IP Agreement; (C) such Grantor has not received any notice of
termination or cancellation under such IP Agreement; (D) such Grantor has not
received any notice of a breach or default under such IP Agreement, which breach
or default has not been cured; (E) such Grantor has not granted to any other
third party any rights, adverse or otherwise, under such IP Agreement; and
(F) neither such Grantor nor, to the knowledge of such Grantor, any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
          (viii) To the best of such Grantor’s knowledge, (A) none of the Trade
Secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor; (B) no employee, independent contractor or agent of such Grantor
has misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Grantor; and (C) no employee, independent contractor or agent of such
Grantor is in default or material breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property Collateral.
          (ix) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral that is material to
the business of the Grantors, taken as a whole, or that would impair the
validity or enforceability of such material Intellectual Property Collateral.
          7. Further Assurances.
          (a) Each Grantor agrees that from time to time, at the expense of such
Grantor, such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Collateral Agent may reasonably
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or by the Orders or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor: (i) if any such Collateral shall be evidenced by a
promissory note or other instrument or chattel paper, deliver and pledge to the
Collateral Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent; (ii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; (iii) at
the reasonable

 



--------------------------------------------------------------------------------



 



request of the Collateral Agent, take all action to ensure that the Collateral
Agent’s security interest is noted on any certificate of title related to any
Collateral evidenced by a certificate of title; and (iv) deliver to the
Collateral Agent evidence that all other actions that the Collateral Agent may
deem reasonably necessary or desirable in order to perfect and protect the
security interest granted or purported to be granted by such Grantor under this
Agreement has been taken.
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or PPSA
or the granting clause of this Agreement. A photocopy or other reproduction of
this Agreement shall be sufficient as a financing statement where permitted by
law. Each Grantor ratifies its authorization for the Collateral Agent to have
filed such financing statements, continuation statements or amendments filed
prior to the date hereof.
          (c) Each Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
          8. As to Equipment and Inventory.
          (a) Each Grantor will keep its Equipment, Inventory and other tangible
personal property (other than Inventory sold in accordance with the terms of the
Credit Agreement and except for mobile laser equipment and Equipment being
repaired in the ordinary course of business) at the places therefor specified in
Section 6(c) or, upon 30 days’ prior written notice to the Collateral Agent, at
such other places designated by such Grantor in such notice, except as provided
in Section 6(c).
          (b) Each Grantor will cause its Equipment to be maintained and
preserved in the same condition, repair and working order as when new, ordinary
wear and tear excepted, and will forthwith, or in the case of any loss or damage
to any of such Equipment as soon as practicable after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Each Grantor
will promptly furnish to the Collateral Agent a statement respecting any loss or
damage exceeding $10,000 per occurrence to any of its Equipment or Inventory.
          9. Insurance.
          (a) Each Grantor will, at its own expense, maintain insurance with
respect to its Equipment and Inventory in such amounts, against such risks, in
such form and with such insurers, as shall be satisfactory to the Collateral
Agent from time to time. Each policy of each Grantor for liability insurance
shall provide for all losses to be paid on behalf of the Collateral Agent and
such Grantor as their interests may appear, and each policy for property damage
insurance shall provide for all losses to be paid directly to the Collateral
Agent. Each such policy shall in addition (i) name such Grantor and the
Collateral Agent as insured parties

 



--------------------------------------------------------------------------------



 



thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent,
upon its reasonable request, notwithstanding any action, inaction or breach of
representation or warranty by such Grantor, (iii) provide that there shall be no
recourse against the Collateral Agent for payment of premiums or other amounts
with respect thereto and (iv) provide that at least 10 days’ prior written
notice of cancellation or of lapse shall be given to the Collateral Agent by the
insurer. Each Grantor will, if so reasonably requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate policies of such insurance
and, as often as the Collateral Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance. Further, each Grantor
will, at the reasonable request of the Collateral Agent, duly execute and
deliver instruments of assignment of such insurance policies to comply with the
requirements of Section 8 and cause the insurers to acknowledge notice of such
assignment.
          (b) Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 9 may be paid directly to the Person who shall
have incurred liability covered by such insurance.
          10. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or location from those set forth in Section 6(a) of this Agreement without first
giving at least 30 days’ prior written notice to the Collateral Agent and taking
all action required by the Collateral Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including, without
limitation, the Assigned Agreements and Related Contracts, and will permit
representatives of the Collateral Agent at any time during normal business hours
to inspect and make abstracts from such records and other documents. If any
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number.
          (b) Except as otherwise provided in this subsection (b), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor under the Assigned Agreements, Receivables and Related Contracts.
In connection with such collections, such Grantor may take such action as such
Grantor or the Collateral Agent may deem necessary or advisable to enforce
collection of the Assigned Agreements and otherwise exercise all of its rights
under the Assigned Agreements as it deems appropriate, Receivables and Related
Contracts; provided, however, that the Collateral Agent shall have the right at
any time, upon the occurrence and during the continuance of an Event of Default
and upon written notice to such grantor of its intention to do so, to notify the
Obligors under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such Obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements, Receivables and Related Contracts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Assigned Agreements,

 



--------------------------------------------------------------------------------



 



Receivables and Related Contracts, including, without limitation, those set
forth set forth in Section 9-607 of the UCC or in the PPSA. After receipt by any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence, (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Assigned
Agreements, Receivables and Related Contracts of such Grantor shall be received
in trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement) and either (A) released to such Grantor so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 18(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any Obligor thereof or allow any credit or discount
thereon. Except for the Carve Out, no Grantor will permit or consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.
          11. As to Intellectual Property Collateral.
          (a) With respect to each item of its Intellectual Property Collateral
material to the business of the Grantors, each Grantor agrees to take, at its
expense, all reasonable steps, and shall not knowingly omit to do any act,
including, without limitation, in the Canadian Intellectual Property Office and
any other relevant governmental authority, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration and maintenance of each patent, trademark, or copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the Canadian Intellectual Property Office or other governmental authorities, the
filing of applications for renewal or extension, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings. No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral material to the business of the Grantors, taken as a whole, or
abandon any right to file an application for patent, trademark, or copyright,
unless such Grantor shall have previously determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.
          (b) Each Grantor agrees promptly to notify the Collateral Agent if
such Grantor becomes aware (i) that any item of the Intellectual Property
Collateral material to the business of the Grantors, taken as a whole, may have
become abandoned, placed in the public domain, invalid or unenforceable, or of
any adverse determination or development regarding such Grantor’s ownership or
use of any such Intellectual Property Collateral or its right to register the
same or to keep and maintain and enforce the same, or (ii) of any adverse
determination or the institution of any proceeding (including, without
limitation, the institution

 



--------------------------------------------------------------------------------



 



of any proceeding in the Canadian Intellectual Property Office or any court)
regarding any item of the Intellectual Property Collateral material to the
business of the Grantors.
          (c) In the event that any Grantor becomes aware that any item of the
Intellectual Property Collateral material to the business of the Grantors, taken
as a whole, is being infringed or misappropriated by a third party, such Grantor
shall promptly notify the Collateral Agent and shall take all reasonable
actions, at its expense, to protect or enforce such Intellectual Property
Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation.
          (d) Each Grantor shall use proper statutory notice in connection with
its use of each item of material Intellectual Property Collateral.
          (e) Each Grantor shall take all steps which it or the Collateral Agent
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral material to the business of
the Grantors, taken as a whole, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the material Trademarks, consistent with the quality of the products and
services as of the date hereof, and taking all steps necessary to ensure that
all licensed users of any of the material Trademarks use such consistent
standards of quality.
          (f) With respect to its Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit A hereto or otherwise in form and substance
satisfactory to the Collateral Agent (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the Canadian
Intellectual Property Office and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.
          (g) Each Grantor agrees that should it obtain an ownership interest in
or license to any item of the type set forth in Section 1(g) that is not on the
date hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto. Each Grantor shall give
prompt written notice to the Collateral Agent identifying the After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit B hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the Canadian Intellectual
Property Office and any other relevant governmental authorities necessary to
perfect the security interest hereunder in such After-Acquired Intellectual
Property.

 



--------------------------------------------------------------------------------



 



          12. Voting Rights; Dividends; Etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
          (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.
          (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all
          (1) dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral,
          (2) dividends and other distributions paid or payable in cash in
respect of any Security Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid in surplus and
          (3) cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
          (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
          (b) Upon the occurrence and during the continuance of an Event of
Default:
          (i) All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 12(a)(i) shall, upon notice to such
Grantor by the Collateral Agent, cease and (y) to receive the dividends,
interest and other distributions that it would

 



--------------------------------------------------------------------------------



 



otherwise be authorized to receive and retain pursuant to Section 12(a)(ii)
shall automatically cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.
          (ii) All dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of paragraph (i) of this Section 12(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
          13. As to Letter-of-Credit Rights.
          (a) Each Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit rights to the Collateral Agent, intends to (and
hereby does) assign to the Collateral Agent its rights (including its contingent
rights) to the proceeds of all Related Contracts consisting of letters of credit
of which it is or hereafter becomes a beneficiary or assignee. Each Grantor will
promptly use its best efforts to cause the issuer of each letter of credit and
each nominated person (if any) with respect thereto to consent to such
assignment of the proceeds thereof pursuant to a consent in form and substance
satisfactory to the Collateral Agent and deliver written evidence of such
consent to the Collateral Agent.
          (b) Upon the occurrence and during the continuance of an Event of
Default, each Grantor will, promptly upon reasonable request by the Collateral
Agent, (i) notify (and such Grantor hereby authorizes the Collateral Agent to
notify) the issuer and each nominated person with respect to each of the Related
Contracts consisting of letters of credit that the proceeds thereof have been
assigned to the Collateral Agent hereunder and any payments due or to become due
in respect thereof are to be made directly to the Collateral Agent or its
designee and (ii) arrange for the Collateral Agent to become the transferee
beneficiary of letter of credit.
          14. Transfers and Other Liens; Additional Shares.
          (a) Each Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to Collateral, permitted under the terms of the Credit Agreement, or
(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Credit
Agreement.
          (b) Each Grantor agrees that it will (i) cause each issuer of the
Pledged Equity pledged by such Grantor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such issuer, except to such Grantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities of each issuer of the Pledged Equity.

 



--------------------------------------------------------------------------------



 



          15. Collateral Agent Appointed Attorney in Fact.
          Each Grantor hereby irrevocably appoints the Collateral Agent such
Grantor’s attorney in fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time, upon
the occurrence and during the continuation of an Event of Default, in the
Collateral Agent’s discretion, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
          (a) to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Section 9,
          (b) to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
          (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
          (d) to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.
          16. Collateral Agent May Perform.
          If any Grantor fails to perform any agreement contained herein on or
after the date required for performance thereof, the Collateral Agent may, but
without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Grantor under, and to
the extent provided in Section 19.
          17. The Collateral Agent’s Duties.
          (a) The powers conferred on the Collateral Agent hereunder are solely
to protect the Secured Parties’ interest in the Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 



--------------------------------------------------------------------------------



 



          (b) Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
          18. Remedies.
          If any Event of Default shall have occurred and be continuing:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
or the PPSA (whether or not the UCC or the PPSA applies to the affected
Collateral), the Bankruptcy Code, or any other applicable law, and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon reasonable request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable;
(iii) occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Account Collateral and (C) exercise all other rights and remedies
with respect to the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, including, without limitation, those set forth in the
PPSA or Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of

 



--------------------------------------------------------------------------------



 



Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
          (b) Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter paid (after payment of
any amounts payable to the Collateral Agent pursuant to Section 20) in whole or
in part by the Collateral Agent for the ratable benefit of the Secured Parties
against, all or any part of the Secured Obligations (other than contingent
indemnification and reimbursement claims in respect of which no claim for
payment has been asserted by the Person entitled thereto) in the following
manner:
          (i) first, paid to the Collateral Agent for any amounts then owing to
the Collateral Agent pursuant to Section 9.04 of the Credit Agreement or
otherwise under the Loan Documents; and
          (ii) second, ratably, paid to the Secured Parties for any amounts then
owing to them, in their capacities as such, under the Loan Documents and the
ratably in accordance with the amounts then owing to the Secured Parties.
          Any surplus of such cash or cash proceeds held by or on the behalf of
the Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.
          (c) All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).
          (d) The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.
          (e) The Collateral Agent may send to each bank, securities
intermediary or issuer party to any Deposit Account Control Agreement,
Securities/Deposit Account Control Agreement, Securities Account Control
Agreement or Uncertificated Security Control Agreement a “Notice of Exclusive
Control” as defined in and under such Agreement; provided, that the Collateral
Agent shall use reasonable commercial efforts to rescind such “Notice of
Exclusive Control” within a reasonable period of time following the date on
which no Default or Event of Default exists.

 



--------------------------------------------------------------------------------



 



          (f) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Agent or its designee such
Grantor’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.
          (g) The Collateral Agent may realize upon the Collateral and enforce
the rights of the Collateral Agent and the Secured Parties by (i) appointment by
instrument in writing of a receiver (which term as used in this Agreement
includes a receiver and manager) or agent of all or any part of the Collateral
and the removal or replacement from time to time of any receiver or agent, and
(ii) institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral.
          19. Indemnity and Expenses.
          (a) Each Grantor agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
          (b) Each Grantor will upon demand pay to the Collateral Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the other Secured Parties hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.
          20. Amendments; Waivers; Additional Grantors; Etc.
          (a) No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial

 



--------------------------------------------------------------------------------



 



exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
          (b) Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit C hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.
          21. Notices, Etc.
          All notices and other communications provided for hereunder shall be
either (i) in writing (including facsimile communications) and mailed, sent via
facsimile or otherwise delivered or (ii) by electronic mail (if electronic mail
addresses are designated as provided below) confirmed immediately in writing, in
the case of the Administrative Borrower or the Collateral Agent, addressed to it
at its address specified in the Credit Agreement and, in the case of each
Grantor other than the Borrowers, addressed to it at its address set forth
opposite such Grantor’s name on the signature pages hereto or on the signature
page to the Security Agreement Supplement pursuant to which it became a party
hereto; or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, sent by facsimile, electronic mail or
otherwise, be effective when deposited in the mails, sent by facsimile, sent by
electronic mail and confirmed in writing, or otherwise delivered (or confirmed
by a signed receipt), respectively, addressed as aforesaid; except that notices
and other communications to the Collateral Agent shall not be effective until
received by the Collateral Agent. Delivery by facsimile of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Security Agreement Supplement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.
          22. Continuing Security Interest; Assignments under the Credit
Agreement.
          This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
contingent indemnification and reimbursement claims in respect of which no claim
for payment has been asserted by the Person entitled thereto), and (ii) the
Maturity Date, (b) be binding upon each Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) to any other Person, and such other
Person shall thereupon become vested with all the

 



--------------------------------------------------------------------------------



 



benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in the Credit Agreement.
          23. Release; Termination.
          (a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory, equipment and other obsolete or worn-out
equipment in the ordinary course of business), the Collateral Agent will, at
such Grantor’s expense, execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Event of
Default shall have occurred and be continuing, (ii) such Grantor shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Collateral Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Collateral Agent may reasonably request and (iii) the proceeds of
any such sale, lease, transfer or other disposition required to be applied, or
any payment to be made in connection therewith, in accordance with Section 2.03
of the Credit Agreement shall, to the extent so required, be paid or made to, or
in accordance with the instructions of, the Collateral Agent when and as
required under Section 2.03 of the Credit Agreement.
          (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification and reimbursement claims in
respect of which no claim for payment has been asserted by the Person entitled
thereto), and (ii) the Maturity Date, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.
          24. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of an original executed
counterpart of this Agreement.
          25. Governing Law.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



          26. Matters Relating to Security.
          (a) As set forth in the Order, each Grantor hereby agrees that upon
the effectiveness of the Order (i) the Secured Obligations shall constitute
allowed administrative expenses in such Grantor’s Chapter 11 Case having
priority over all administrative expenses of and unsecured claims against such
Grantor now existing or hereafter arising, of any kind or nature whatsoever,
including without limitation all administrative expenses of the kind specified
in Sections 503(b) and 507(b) of the Bankruptcy Code, subject, as to priority,
only to the Carve-Out and (B) the security interest shall not be subject to
Section 551 of the Bankruptcy Code nor shall the Collateral be charged pursuant
to Section 506(c) of the Bankruptcy Code.
          (b) The security interest and the administrative priority granted by
and pursuant to this Agreement hereof may be independently granted by the Loan
Documents and by other Loan Documents hereafter entered into. This Agreement,
the Interim Order, the Final Order and such other Loan Documents supplement each
other, and the grants, priorities, rights and remedies of Collateral Agent
hereunder and thereunder are cumulative.
          (c) The security interest granted hereunder shall be deemed valid,
binding, continuing, enforceable and fully-perfected first priority (subject
only to the Carve-Out and Liens permitted to be equal or superior in priority
pursuant to the Credit Agreement) Liens on the Collateral by entry of the
Interim Order and the Final Order, as the case may be. Collateral Agent shall
not be required to file any financing statements, notices of Lien or similar
instruments in any jurisdiction or filing office or to take any other action in
order to validate or perfect the Liens and security interests granted by or
pursuant to this Agreement, the Interim Order, the Final Order or any other Loan
Document.
          (d) The security interest, the priority of the security interest, and
the administrative priorities and other rights and remedies granted to
Collateral Agent pursuant to this Agreement, the Interim Order, the Final Order
and the other Collateral Documents (specifically including but not limited to
the existence, validity, enforceability, extent, perfection and priority of the
Security Interest) and the administrative priority provided herein and therein
shall not be modified, altered or impaired in any manner by any other financing
or extension of credit or incurrence of debt by any Grantor (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of any Bankruptcy Case, or by any other act or omission whatsoever.
Without limitation, notwithstanding any such order, financing, extension,
incurrence, dismissal, conversion, act or omission:
          (i) except for the Carve-Out, no costs or expenses of administration
which have been or may be incurred in the Chapter 11 Case or any conversion of
the same or in any other proceedings related thereto, and no priority claims,
are or will be prior to or on a parity with any claim of Collateral Agent or any
Lender against any Grantor in respect of any Secured Obligation;
          (ii) the security interest granted to Collateral Agent pursuant to
this Agreement, the Interim Order, the Final Order and the other Collateral
Documents shall constitute valid, binding, continuing, enforceable and
fully-perfected first priority (subject only to the Carve-Out and Liens
permitted to be equal or superior in priority

 



--------------------------------------------------------------------------------



 



pursuant to the Credit Agreement) Liens and shall be prior to all other Liens
(except the Carve-Out and Liens permitted to be equal or superior in priority
pursuant to the Credit Agreement) and interests, now existing or hereafter
arising, in favor of any other creditor or any other Person whatsoever; and
          (iii) the security interest granted to Collateral Agent pursuant to
this Agreement, the Interim Order, the Final Order and the Collateral Documents
shall continue to be valid, binding, continuing, enforceable and fully-perfected
without the necessity for Collateral Agent to file any financing statements or
to otherwise perfect the security interest under applicable non-bankruptcy law.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

              Address for Notices:       [GRANTOR]
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
            Address for Notices:       TLC VISION CORPORATION
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
            Address for Notices:       TLC THE LASER CENTER (MONCTON) INC.
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
            Address for Notices:       RHEO CLINIC INC.
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
            Address for Notices:       VISION CORPORATION
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT E TO SENIOR DIP CREDIT AGREEMENT
GUARANTY
Dated as of December 23, 2009
From
THE GUARANTORS NAMED HEREIN
as Guarantors
in favor of
CANTOR FITZGERALD SECURITIES
as
Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
SECTION 1.
  GUARANTY; LIMITATION OF LIABILITY  
SECTION 2.
  GUARANTY ABSOLUTE  
SECTION 3.
  WAIVERS AND ACKNOWLEDGMENTS  
SECTION 4.
  SUBROGATION  
SECTION 5.
  PAYMENTS FREE AND CLEAR OF TAXES, ETC  
SECTION 6.
  REPRESENTATIONS AND WARRANTIES  
SECTION 7.
  COVENANTS  
SECTION 8.
  AMENDMENTS, GUARANTY SUPPLEMENTS, ETC  
SECTION 9.
  NOTICES, ETC  
SECTION 10.
  NO WAIVER; REMEDIES  
SECTION 11.
  RIGHT OF SET-OFF  
SECTION 12.
  INDEMNIFICATION  
SECTION 13.
  SUBORDINATION  
SECTION 14.
  CONTINUING GUARANTY; ASSIGNMENTS UNDER THE CREDIT AGREEMENT  
SECTION 15.
  EXECUTION IN COUNTERPARTS  
SECTION 16.
  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC  
SECTION 17.
  CREDIT AGREEMENT, ORDER

 



--------------------------------------------------------------------------------



 



GUARANTY
          GUARANTY dated as of December 23, 2009 made by the Persons listed on
the signature pages hereof (such Persons so listed, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of Cantor
Fitzgerald Securities as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to Article VII of the Credit
Agreement (as hereinafter defined), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
          WHEREAS, TLC Vision (USA) Corporation, a Delaware corporation, as a
debtor and a debtor-in-possession (“Holdco”), TLC Vision Corporation, a New
Brunswick corporation, as a debtor and a debtor-in-possession (the “Parent”),
and TLC Management Services Inc., a Delaware corporation, as a debtor and a
debtor-in-possession (“TLC Management”, and together with Holdco and the Parent,
the “Borrowers”) are party to a Senior Secured Super Priority Debtor in
Possession Credit Agreement dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); with certain Lenders party thereto, and Cantor Fitzgerald
Securities, as administrative agent for such Lenders and collateral agent for
the Secured Parties; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined);
          WHEREAS, on December 21, 2009 (the “Petition Date”), the Borrowers
filed a petition under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware;
          WHEREAS, subsequent to the Petition Date, the Parent filed a petition
under Part IV of the Companies’ Creditors Arrangements Act (Canada) (the
“CCAA”), as ancillary relief sought in the Ontario Superior Court of Justice
(Commercial List);
          WHEREAS, the Borrowers intend to continue to operate their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, the Borrowers have requested that the Lenders provide
financing to the Borrowers consisting of a senior secured super priority term
loan facility in an amount up to $15,000,000 (the “Facility”) pursuant to
Sections 364(c) and 364(d) of the Bankruptcy Code;
          WHEREAS, the Lenders have indicated their willingness to agree to
extend the Facility to the Borrowers, all on terms and conditions set forth in
the Credit Agreement and in the Order pursuant to Section 364(c) and 364(d) of
the Bankruptcy Code;
          WHEREAS, Each Guarantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement;
          WHEREAS, it is a condition precedent to the making of the Term Loans
by the Lenders under the Credit Agreement that each Guarantor shall have
executed and delivered this Guaranty.
          NOW, THEREFORE, for and in consideration of the foregoing, each
Guarantor, jointly and severally with each other Guarantor, hereby agrees as
follows:

 



--------------------------------------------------------------------------------



 



          1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Collateral Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Collateral Agent and each other Secured Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Title 11, U.S. Code, the Bankruptcy and
Insolvency Act (Canada), the CCAA, or any similar foreign, federal, provincial
or state law for the relief of debtors.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
          2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrowers or any other Loan Party or whether the
Borrowers or any other Loan Party is joined in any such action or actions.

 



--------------------------------------------------------------------------------



 



The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:
          (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
          (c) any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
          (d) any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
          (e) any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
          (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
          (g) the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement (as hereinafter defined) or any other guaranty
or agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
          (h) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than
payment in full and performance of the Guaranteed Obligations).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrowers or any other Loan
Party or otherwise, all as though such payment had not been made.

 



--------------------------------------------------------------------------------



 



          3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
          4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrowers, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrowers,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive

 



--------------------------------------------------------------------------------



 



from the Borrowers, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than contingent
indemnification and reimbursement obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto) and all other amounts
payable under this Guaranty shall have been paid in full in cash, and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification and reimbursement obligations
in respect of which no claim for payment has been asserted by the Person
entitled thereto) and all other amounts payable under this Guaranty and (b) the
Maturity Date, such amount shall be received and held in trust for the benefit
of the Secured Parties, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations (other than
contingent indemnification and reimbursement obligations in respect of which no
claim for payment has been asserted by the Person entitled thereto) and all
other amounts payable under this Guaranty shall have been paid in full in cash,
and (iii) the Maturity Date shall have occurred, the Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.
          5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments
made by any Guarantor under or in respect of this Guaranty or any other Loan
Document shall be made, in accordance with Section 2.09 of the Credit Agreement,
free and clear of and without deduction for any and all present or future Taxes.
If any Guarantor shall be required by law to deduct any Taxes from or in respect
of any sum payable under or in respect of this Guaranty or any other Loan
Document to any Secured Party, (i) the sum payable by such Guarantor shall be
increased as may be necessary so that after such Guarantor and the Collateral
Agent have made all required deductions (including deductions applicable to
additional sums payable under this Section 5), such Secured Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Guarantor shall make all such deductions and (iii) such Guarantor
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
          (b) In addition, each Guarantor agrees to pay any present or future
Other Taxes that arise from any payment made by or on behalf of such Guarantor
under or in respect of this Guaranty or any other Loan Document or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Guaranty and the other Loan Documents.

 



--------------------------------------------------------------------------------



 



          (c) Each Guarantor will indemnify each Secured Party for and hold it
harmless against the full amount of Taxes and Other Taxes, and for the full
amount of Taxes imposed by any jurisdiction on amounts payable under this
Section 5, imposed on or paid by such Secured Party and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto whether or not such amounts were correctly or legally imposed by
the relevant Governmental Authority). This indemnification shall be made within
30 days from the date such Secured Party makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes by or on
behalf of any Guarantor, such Guarantor shall furnish to the Collateral Agent,
at its address referred to in Section 9, the original or a certified copy of a
receipt evidencing such payment, to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Collateral Agent. In the case of any payment hereunder by or
on behalf of any Guarantor through an account or branch outside the United
States or by or on behalf of such Guarantor by a payor that is not a United
States person, if such Guarantor determines that no Taxes are payable in respect
thereof, such Guarantor shall furnish, or shall cause such payor to furnish, to
the Collateral Agent, at such address, an opinion of counsel acceptable to the
Collateral Agent stating that such payment is exempt from Taxes. For purposes of
subsections (d) and (e) of this Section 5, the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
          (e) Each Secured Party entitled to an exemption from, or reduction or,
withholding tax shall, on or prior to the date of its execution and delivery of
the Credit Agreement in the case of each Secured Party that is a party to the
Credit Agreement as of the date hereof and on the date of the Assignment and
Acceptance pursuant to which it becomes a Secured Party in the case of each
other Secured Party, and from time to time thereafter as reasonably requested in
writing by any Guarantor (but only so long thereafter as such Secured Party
remains lawfully able to do so), provide each of the Collateral Agent and such
Guarantor with two original Internal Revenue Service Forms W-8ECI or W-8BEN or
(in the case of a Secured Party that has certified in writing to the Collateral
Agent that it is not (i) a “bank” (as defined in Section 881(c)(3)(A) of the
Internal Revenue Code), (ii) a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of any Guarantor or (iii) a
controlled foreign corporation related to any Guarantor (within the meaning of
Section 864(d)(4) of the Internal Revenue Code)), Internal Revenue Service Form
W-8BEN, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, or any such form or forms as may be required under the
laws of any jurisdiction other than the United States as a condition to
exemption from, or reduction of, withholding tax in such jurisdiction,
certifying that such Secured Party is exempt from or entitled to a reduced rate
of United States withholding tax on payments pursuant to this Guaranty or any
other Loan Document or, in the case of a Secured Party that has certified that
it is not a “bank” as described above, certifying that such Secured Party is a
foreign corporation, partnership, estate or trust. If the forms provided by a
Secured Party at the time such Secured Party first becomes a party to the Credit
Agreement indicate a United States or other interest withholding tax rate, as
applicable, in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Secured Party provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods

 



--------------------------------------------------------------------------------



 



governed by such forms; provided, however, that if, a Secured Party becoming a
party to the Credit Agreement, at the effective date of the Assignment and
Acceptance pursuant to which a Secured Party becomes a party to the Credit
Agreement, the Secured Party assignor was entitled to payments under subsection
(a) of this Section 5 in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable with respect to the Secured Party assignee on such date. If any
form or document referred to in this subsection (e) and requested by any
Guarantor pursuant to this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8 BEN
or W-8 ECI or the related certificate described above, or any forms required by
any jurisdiction other than the United States, that the applicable Secured Party
reasonably considers to be confidential, such Secured Party shall give notice
thereof to the Administrative Borrower and shall not be obligated to include in
such form or document such confidential information.
          (f) For any period with respect to which a Secured Party has failed to
provide the Administrative Borrower or any Guarantor with the appropriate form
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form , certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Secured Party shall not be entitled
to indemnification under subsection (a) or (c) of this Section 5 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Secured Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, such Guarantor
shall take such steps as such Secured Party shall reasonably request to assist
such Secured Party to recover such Taxes.
          (g) Each Guarantor will make payment relative to each Obligation in
the currency (the “Original Currency”) in which the Borrowers are required to
pay such Obligation. If a Guarantor makes payment relative to any Guaranteed
Obligation to the Collateral Agent or the Secured Parties in a currency (the
“Other Currency”) other than the Original Currency (whether voluntarily or
pursuant to an order or judgment of a court or tribunal of any jurisdiction),
such payment will constitute a discharge of the liability of such Guarantor
hereunder in respect of such Obligation only to the extent of the amount of the
Original Currency which the Collateral Agent or the Secured Parties are able to
purchase with the amount it receives on the date of receipt. If the amount of
the Original Currency which the Collateral Agent or the Secured Parties are able
to purchase on the date of receipt is less than the amount of such currency
originally due to it in respect to the relevant Obligation, such Guarantor will
indemnify and save the Collateral Agent and the Secured Parties harmless from
and against any loss or damage arising as a result of such deficiency. This
indemnity will constitute an obligation separate and independent from the other
obligations contained in this Guaranty, will give rise to a separate and
independent cause of action, will apply irrespective of any indulgence granted
by the Collateral Agent or the Secured Parties and will continue in full force
and effect notwithstanding any judgment or order in respect of any amount due
hereunder or under any judgment or order.

 



--------------------------------------------------------------------------------



 



          6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrowers with
respect to such Guarantor.
          7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations (other than contingent indemnification and
reimbursement obligations in respect of which no claim for payment has been
asserted by the Person entitled thereto) shall remain unpaid or any Lender shall
have any Commitment, such Guarantor will perform and observe, and cause each of
its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrowers have agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
          8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders (other than any Lender that
is, at such time, a Defaulting Lender), (a) reduce or limit the obligations of
any Guarantor hereunder, release any Guarantor hereunder or otherwise limit any
Guarantor’s liability with respect to the Obligations owing to the Secured
Parties under or in respect of the Loan Documents, or (b) reduce the percentage
specified in the definition of “Required Lenders”.
          (b) Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as a “Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Guarantor, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to such Guarantor and (ii) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
          9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including electronic or facsimile communication)
and mailed, faxed, sent via electronic mail or delivered to it, if to any
Guarantor, addressed to it in care of the Borrowers at the Administrative
Borrower’s address specified in Section 9.02 of the Credit Agreement, if to
Collateral Agent or any Lender, at its address specified in Section 9.02 of the
Credit Agreement, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party in accordance
with Section 9.02 of the Credit Agreement. All such notices and other
communications shall, when mailed, faxed or sent via electronic mail, be
effective when deposited in the mails, transmitted by facsimile or via
electronic mail, respectively. Delivery by telecopier of an executed counterpart
of a signature page to any amendment or waiver of any provision of this Guaranty
or of any Guaranty Supplement to be

 



--------------------------------------------------------------------------------



 



executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.
          10. No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
          11. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 of the Credit Agreement to
authorize the Collateral Agent to declare the Notes due and payable pursuant to
the provisions of said Section 6.01, the Collateral Agent and each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Collateral Agent,
such Lender or such Affiliate to or for the credit or the account of any
Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether the
Collateral Agent or such Lender shall have made any demand under this Guaranty
or any other Loan Document and although such Obligations may be unmatured.
Collateral Agent and each Lender agrees promptly to notify such Guarantor after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Collateral Agent and each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Collateral Agent, such
Lender and their respective Affiliates may have.
          12. Indemnification. (a) Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms; provided, however, that no Guarantor shall be
liable for any claims, damages, losses, liabilities and expenses resulting from
Secured Parties’ gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.
          (b) Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or

 



--------------------------------------------------------------------------------



 



punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Term Loans, the Loan Documents or
any of the transactions contemplated by the Loan Documents; provided, however,
that each Indemnified Party shall be liable to any of the Guarantors or any of
their respective Affiliates or any of their respective officers, directors,
employees, agents and advisors for any claims for actual damages resulting from
such Indemnified Party’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.
          (c) Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          13. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:
          (A) Prohibited Payments, Etc. Except during the continuance of an
Event of Default, each Guarantor may receive regularly scheduled payments from
any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Collateral Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.
          (B) Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
(but excluding any contingent indemnification and reimbursement obligations in
respect of which no claim for payment has been asserted by the Person entitled
thereto) before such Guarantor receives payment of any Subordinated Obligations.
          (C) Turn-Over. After the occurrence and during the continuance of any
Event of Default (including, to the extent permitted by law, the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), each Guarantor shall, if the Collateral Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the Collateral
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 



--------------------------------------------------------------------------------



 



          (D) Collateral Agent Authorization. After the occurrence and during
the continuance of any Event of Default (including, to the extent permitted by
law, the commencement and continuation of any proceeding under any Bankruptcy
Law relating to any other Loan Party), the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest) and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Collateral Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).
          14. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification and reimbursement obligations
in respect of which no claim for payment has been asserted by the Person
entitled thereto) and all other amounts payable under this Guaranty and (ii) the
Maturity Date, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Term Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in Section 10.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Secured Parties.
          15. Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier or other
electronic means shall be effective as delivery of an original executed
counterpart of this Guaranty.
          16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.
          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan

 



--------------------------------------------------------------------------------



 



Documents to which it is or is to be a party, or for recognition or enforcement
of any judgment, and each Guarantor hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or any other Loan Document shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Loan Document in the courts of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
          (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
          17. Credit Agreement, Order. In the event of any direct conflict
between the terms and conditions of this Guaranty and the Credit Agreement, the
provisions of the Credit Agreement shall govern and control. In the event of any
inconsistency between the terms and conditions of this Guaranty and the Order,
the provisions of the Order shall govern and control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            [GUARANTOR]
      By           Name:           Title:        

 